Explanations of vote
Oral explanations of vote
(IT) Mr President, I voted in favour of the report on the labelling of textile products because I think that Europe could and should do more to support enterprises in the industry. The proposal made by the Commission was purely technical and aimed to simplify the current provisions regarding labelling.
Yet Parliament achieved two significant results. Firstly, textile products comprising non-textile parts of animal origin - fur and leather - must show this information on the labels in order to allow consumers to make informed choices. Secondly, by 2013, the European Commission must present an impact study on the introduction of labelling, clearly showing which garments have been produced in Europe, and which outside of Europe. The latter objective is an important milestone for the competitiveness of European textiles in Europe and the world.
(DA) Mr President, congratulations to Mr Manders for having succeeded in drawing up this proposal. It has proven to be more complicated than it looked at the start. I am pleased that we succeeded in reaching agreement on this Textile Labelling Regulation, which will strengthen the textile industry's competitiveness and benefit consumers by providing a greater choice of new and innovative products. It is a good compromise that I believe the Council will be able to live with, too.
During this process, I have not disguised my own scepticism regarding the introduction of origin labelling. I am therefore also pleased that we agreed on a text that merely requires the Commission to analyse the need for origin labelling. Thus, the agreement will not lead to the introduction of mandatory origin labelling. I will be unable to vote in favour of a regulation that makes it mandatory for businesses to provide this country of origin label. I know that the Council is of the same opinion. Unfortunately, yesterday's debate highlighted the fact that Commissioner Tajani does not share this view. If we do not succeed in avoiding this, I will then take up the fight against it.
(IT) Mr President, the proposal for a regulation on which we are being called to vote undoubtedly has the merit of bringing together in a single text all the existing legislation relating to textile products. This regulation will make it possible to simplify and improve the existing regulatory framework on the development and use of new fibres, as well as supporting the development of innovative products and encouraging innovation in the textile and clothing sector.
I welcomed the fact that Mr Manders considered other aspects too, such as the reduced administrative burden for Member States resulting from the transposition into national law of the technical adaptations required by the addition of the names of new textile fibres to the harmonised list. While I consider that we could have gone further by introducing a specific article regulating the indication of origin of textile products, I voted in favour of the proposal for a regulation.
(IT) Mr President, this regulation is vital for the European textile industry because it guarantees a free market in compliance with rules that prevent the irregularities and illegal practices of the past. We wish to favourably highlight the institutions' decision to welcome the proposal and to explore the problem of the traceability and origin of products in order to ensure that European consumers are correctly informed, even though the timescales established are too lengthy. Ultimately, the objective is to safeguard consumers.
I would point out that last October, Parliament, by a large majority, voted in favour of the proposal for a regulation on the indication of the country of origin of certain products - including textile products - imported from third countries, and that to date, the Council has not opened negotiations or discussions with Parliament, even on an informal level. I would like to thank the Hungarian Presidency for having included the issue among its priorities, but I would also ask for the debate to be accelerated, or else we run the risk, for example, of providing safeguards for European consumers with regard to foodstuffs but not with regard to manufacturing products.
(IT) Mr President, the report on the labelling of textile products which we endorsed today marks an important step towards simplifying legislation for the benefit of consumers and all the European manufacturers working in the industry. With this regulation, we are laying down new rules on labelling in the textile industry; we are focusing increasingly on innovation in the sector and on speeding up the integration of European legislation, in order to benefit from innovative products safely.
The text proposes, in fact, to combine the three directives on the labelling of textile composition into a single European regulation, simplifying the existing regulatory framework and improving the transparency of procedures. Therefore, we cannot help but applaud the positive result achieved today in safeguarding European production. At the same time, however, we cannot fail to mention the indication of the country of origin issue. We hope that a further step forward can be taken soon with the approval of legislation regulating indications of origin in this sector as well.
(DE) Mr President, in my opinion, this report is attempting to solve two major problems. Firstly, the aim is to promote innovation. This means that the process of including new fibre names in the standard list of names must be made more transparent and must involve less red tape. Secondly, origin labelling must be improved. Here, we can honestly say that this point has not yet been finally and satisfactorily resolved. I would like to make it very clear that this is not the fault of the rapporteur. This was simply due to the widely differing opinions held by members of the Council which the Commission could not reconcile. I hope that we will continue to work on this issue, because origin labelling is becoming increasingly important. It is one of the rights of consumers. I would like to see a discussion on this point in the near future in the European Parliament and I would like the Commission to submit a proposal.
(IT) Mr President, quality, labelling and traceability: these are the consumer protection tools that guarantee product excellence. Until today, Europe was the only market in the world without legislation on this issue, which put it at a disadvantage relative to its main trading partners.
Today, the European Parliament has made its voice heard, by adopting a regulation capable of safeguarding the excellence of the European textile industry. Our production and manufacturing needs protecting, particularly at a time of economic crisis such as the one we are currently experiencing. Until now, we have managed to achieve recognition through research and innovation, which guaranteed the production of innovative textile fibres.
Consumers will no longer run the risk of buying textile products that are potentially harmful to their health perhaps because they have been treated with chemical agents. Adoption of this regulation finally guarantees due protection of the rights of over 500 million European citizens. From now on, it will no longer be possible to deceive them with incorrect labelling.
Mr President, today, we have voted on the addition of new textiles and fibres and labelling-related matters. From the outset of this textile report, I have been of the opinion that Parliament should keep to the scope of the proposal as it was originally designated and that the extension of this scope was not compatible with the aim of simplification for putting a new fibre on the market.
I have concerns about the provision of a review clause which will ask the Commission to investigate the possible introduction of a number of labelling requirements which have little added value and would place unacceptable burdens on businesses, especially small and medium-sized enterprises. This includes the harmonisation of size labelling, social economic labelling and, most worryingly, a radio frequency identification tag which would increase costs for business and prices for the consumer.
Nonetheless, from this report, I feel that some of the provisions in this regulation will make a difference, will improve the application process for business and enhance consumer protection, especially on the labelling of animal-derived products. But we need to be mindful that we are legislating for the real world, not making a wish list for an ideal world, and that Parliament should stick to its areas of competence in future.
Mr President, may I begin by saying that I hope you will continue to address this Chamber in your native tongue, which matches any language in the world for its accomplishment, its diversity and its antiquity.
There are times when reading the voting list is a more eloquent comment on the behaviour and nature of this Parliament than almost anything else I could say. Let us just look at the subjects of some of these reports: indications or marks identifying the lot to which a foodstuff belongs; approximation of the laws of the Member States relating to units of measurement; permissible sound level and exhaust system of motor vehicles; narrow-track wheeled agricultural and forestry tractors; controls of wheeled agricultural or forestry tractors; braking devices of wheeled agricultural or forestry tractors; driving position and the doors and windows of wheeled agricultural or forestry tractors; rear-mounted roll-over protection structures; excise duty applied to manufactured tobacco; denominations and technical specifications of euro coins; textile names and related labelling of textile products ... and I could go on.
There is almost no nook or cranny of our national life so remote that Brussels has not curled its tendrils thither, choking out the natural light and blocking out the native growth.
If Brussels confined itself to cross-border issues, then no one would have a problem.
(DA) Mr President, during the debate, a great deal was said about Mr Hökmark's report on our radio spectrum policy programme - something that does not sound very glamorous, I have to admit. However, it is actually a question of whether we can secure broadband connections and cheap data transmission for our citizens in future. I will very briefly say that, when we are trying to look into the future, it is quite impressive that the negotiators, and our rapporteur in particular, have succeeded in achieving such a broad majority in favour of the report that we voted on today. That was the result of very fine political skill and all credit to our rapporteur, Mr Hökmark.
(DE) Mr President, radio frequencies are a very scarce and valuable resource in our modern society. Therefore, it makes sense to coordinate the use of these frequencies efficiently throughout Europe. Broader access to the radio spectrum is important not only for businesses, but also for the citizens of the European Union. For this reason, we should take particular care to ensure that this policy is developed in line with economic, social and cultural interests. In particular, we must not allow this regulation to put at risk the direct wireless transmission used in Germany in regional theatres, at rock concerts and in churches.
I would also like to ask the Commission to sit down with the Member States and work closely with them in this area and not to interfere in their national powers.
(DA) Mr President, following today's vote on the lobbyists register, I think it is important to state that lobbyism is essentially a good thing. It is actually an indispensable part of the democratic process. Without lobbyism, politicians' knowledge, facts and opinions with regard to all aspects of society would be far too limited. Therefore, all of us in this House and the press have a responsibility to ensure that, behind what we do, there is a critical, but also true, picture of what the issue is all about.
Secondly, I would like to say that, as we know, the best is the greatest enemy of the good. The fully legitimate demand for transparency, as reflected in the debate and the vote today, must, of necessity, be balanced so that we do not, with the best of intentions, destroy a well-functioning system. The demand for total transparency, mandatory individual registration of everything under the sun, an ethical control committee and so on, are, in the best case, expressions of something naive and, in the worst case, part of a populist political agenda that will do more harm than good. In practice, this is about trust. If deemed necessary, control must be in line with what is feasible in practice in respect of the work process. I would also like to contest the vote on paragraph 9. During the very quick vote, I got the impression that we did not actually obtain the right result.
(DA) Mr President, I am in complete agreement with Mr Løkkegaard. I am not sure that we obtained quite the right result in the vote on paragraph 9, but if we did, there is something not quite right with the perception of reality in this House. It is absolutely right that we should have as much transparency as possible. However, to demand that we all publish the names of everyone we hold meetings with is, of course, absolutely absurd. It is absolutely absurd because when is a meeting a meeting? This has to be defined. Does it include when we meet in the corridor or on the bus or somewhere else? Does it include telephone meetings and Internet meetings? When is it classed as a meeting? What about many of those people we are having meetings with today from rebel movements in North Africa? Are they to see their names in the newspapers? Surely not? In this regard, it should be logical for it always to be possible to guarantee that people can come to us in confidence. In any case, I will never be involved in breaking this confidence.
(IT) Mr President, making it easy for citizens to scrutinise how decisions are made, together with the processes, elements and resources that influenced them, helps both to ensure greater transparency and to close the gap between the European institutions and citizens, which is often discussed in relation to legitimacy and to the so-called democratic deficit in the European Union.
Great progress has been made in the last few years. One need only think of the register of interest representatives adopted by the European Parliament in 1996, or of the Commission's 2006 proposal to the European Parliament for a 'one-stop shop' register for lobbyists. The approval of the Stubb-Friedrich report by this House led to the creation of a joint working group. We can safely say that the results achieved by that group with regard to the objectives set by Parliament are more than satisfactory.
I fully agree with Mr Casini's report, as the transparency of political institutions is a fundamental condition of their legitimacy. This is why I have supported the proposal.
(IT) Mr President, there is no doubt that this regulation marks an important step in the process aimed at focusing attention on the European institutions. There needs to be more transparency, more publicity, more clarity of conduct and accessibility of information, and finally, a common transparency register.
If we think that in the United States, the law governing lobby groups was introduced as long ago as 1948, we realise that they undoubtedly have a role to play, and while they essentially represent predominantly selfish interests, they must be duly taken into account. This is a forward-looking draft report, and while it is not the finished article, it is undoubtedly a way of safeguarding the legitimacy of the activities and decisions of the European institutions. For this reason, I voted in favour, as I am absolutely convinced that this is the path we must take.
Mr President, I think we owe a debt of gratitude to the Sunday Times for exposing the 'amendments for money' scandal.
As a result, as you know yourself, a working group has been established by the Bureau to introduce binding codes of conduct for all MEPs. Part two of cleaning up the act is what we did today by voting for this report in huge numbers.
I believe that the register of lobbyists is long overdue, but I have a number of reservations. First of all, I think that it should be mandatory. However, it is a step in the right direction and it is worth noting that the lobbyists themselves, the reputable lobbyists, actually are in touch and are in favour of compulsory registration.
I am disappointed, however, that the Council has not signed up to the proposal. It is worth noting that the three MEPs who were exposed in terms of the 'amendments for money' scandal are all former government ministers.
The registration of lobbyists is a big issue and lobbying is a big issue, and we need to push on, use this as an experiment and hopefully, in the future, make it compulsory and mandatory.
Mr President, the moment the lobbyist arrives in Brussels, he perceives immediately that this was a system designed by, and for, people like him. He is usually a man, although his female equivalent can increasingly be found stalking our corridors in her sharp trouser suit.
This is a system where decisions are taken - I would say in smoke-filled rooms, but these days in smoke-free rooms - behind closed doors with the voters frozen out. You had a perfect example of that with the new restrictions and bans on herbal and alternative medicines which came in a couple of weeks ago. Such a ban would never have passed a national parliament, all of them being subjected as they were to real anger from their constituents. However, the big pharmaceutical corporations understood that they could push through in this system what they could never get through the national legislatures, precisely because this system is much more invulnerable to public opinion. So, yes, let us have this register - I voted for it and my group supported it - but the real solution is to disperse the power away from these unaccountable Brussels and Strasbourg institutions back to genuinely answerable national, democratic parliaments.
Mr President, the government of Singapore and the authorities in Hong Kong and Shanghai are scouring London and the other financial centres of Europe looking to recruit the people who have been driven abroad by the excessive regulatory burden being imposed by the European Union. Our generation is witnessing an epical shift in wealth and enterprise from Europe to Asia. It is our tragedy to live at a time where, just as Asia has discovered the secrets of decentralisation, diffusion of power, enterprise and personal responsibility, we in this part of the world are going in the opposite direction, copying the old Asian empires - the Mings, the Moguls and the Ottomans - in regulating, uniformising, standardising and taxing.
Of course, it is my own country, my own capital city of London, which will be most adversely affected by these new restrictions, but the EU as a whole has an interest in preventing this haemorrhage of wealth, of jobs and of enterprise from Europe to younger and more virile economies. Again, the solution is to push powers down back to national authorities which have genuine affinity and allegiance from their voters.
(DA) Mr President, India is the largest democracy in the world, it is one of the world's fastest growing markets, and it is well on the way to becoming a knowledge-based economy. In light of this, it does, of course, make perfect sense for us to conclude a free trade agreement. It is also in our own interests. The question therefore arises as to how on earth the Left can be against this free trade agreement. How can anyone be against lifting millions of Indian people out of poverty, and how can the Left be against fighting for an open market for European enterprises? I find it incomprehensible. I simply cannot understand why it is so difficult to learn from history. Free trade is good! Free trade is good! Free trade is good! Free trade creates growth, freedom for people and, therefore, also peace.
Mr President, I voted against the motion for a resolution that deals with the negotiations for a free trade agreement with India. In my opinion, the conclusion of any such agreement negotiated by the European Commission would only serve big multinational corporations, both in India and in Europe.
In contrast to the last speaker, in my opinion, the trade negotiations are not driven by the interests of raising people out of poverty and improving people's living standards; they are driven by those big business agendas to get more market access and increase profits.
I stand with the poor farmers, trade unionists and workers of India who oppose the FTA as it will mean a further undermining of living standards and working conditions for large parts of the Indian working class, in particular, those that work in the large informal sector.
Furthermore, this FTA agenda and its drive to enforce intellectual property rights and data exclusivity endangers access to cheap generic medicines that are produced in India. Today, these generics are of vital importance to people across the world suffering from the likes of HIV and AIDS. Because of the profiteering of the private major pharmaceutical companies, they simply cannot afford the branded equivalents.
(FI) Mr President, the free trade agreement to be signed with India is the most remarkable of the EU's free trade agreements negotiated so far. The European Union must emphasise the importance of social responsibility. We know very well what India's biggest problems are: child labour, poverty and inequality.
We are now to conclude a trade agreement, the real beneficiaries of which are industry and big companies in Europe. The European consumer, of course, certainly benefits from India's cheap labour force, as reflected, for example, in lower prices for products, but that should not be allowed if India's primary producers are going to suffer.
It is hypocritical to claim that Europe is a pioneer in the area of social responsibility. In offering free trade benefits, the EU must insist that the problems are addressed, and must oversee the process. It is important that the Commission incorporates into the free trade agreement legally binding clauses relating to human rights, social and environmental standards and the social responsibility of companies, and that it ensures, moreover, that these demands are met.
(DA) Mr President, it is, of course, interesting, and in its way charming, that there can always be Members of this Parliament that are against free trade. In a way, I think this is fantastic. However, I would like to say that I fully support it. I believe that free trade is the way forward, and it is also free trade that should show us the way forward with regard to India. The reason it has been so long coming, of course, is that there are problems with various details - major details we could say - namely, the question of generic medicines, which the previous speaker also mentioned. I would call on both parties in this matter, in other words, both the EU and India, to try to find a solution to this problem that both respects copyright, because that is absolutely essential, and, at the same time, ensures that practical means are provided to enable the many poor people in India to obtain cheap medicines.
Finally, there are some critics who believe that we should not follow the bilateral path in the negotiations and enter into bilateral agreements. They believe that this goes against the World Trade Organisation (WTO) negotiations. I think that this is completely in line with the WTO. We need to do something to make sure that we do not founder any more than we are already doing in the WTO. It is quite simply necessary to have these bilateral agreements, and therefore I welcome them.
(DA) Mr President, it is amazing every time we discuss free trade in this Parliament. A few old radio signals from Radio Tirana always turn up in the debate. At any rate, that is the impression you can get when you listen to the thoughts of the Left on free trade. They thereby make it clear that they have not learnt anything at all from history.
We are now talking about the region of Japan. The EU and Japan are two of the world's largest economies. Together, we account for a fifth of global trade. We invest significant sums in each other's economies, we have common interests at global level and yet the negotiations are only progressing slowly. Therefore, let us say from our side that the barriers must be removed. We have to accept that concessions are needed from both sides, because together our economies can complement each other and create innovation, growth and jobs.
(DA) Mr President, I merely wish to add to what has already been said. There is no doubt that one of the barriers for the Japanese is the extremely high technical barriers that exist and have always existed in Japanese society. Europe should make a strong appeal to Japan to get out of the bunker and ensure that something is done about these technical barriers.
The background issue of the disaster that Japan is experiencing is, of course, tragic. However, if nothing else, we could say that something positive has come out of it in that they will have the opportunity to think again and realise that there really is a need now for outside help. There is a considerable need for enterprises from other regions to come in and help. That might cause Japan to look forward, to see the situation with fresh eyes, and to remove these numerous technical barriers.
(FR) Mr President, I would like to remind our fellow Member on the left, Mr Murphy, that Karl Marx was in favour of free trade with India. I would also like to remind our liberal fellow Members, and, in particular, Mr Rohde, that the reason he was in favour of free trade was because of its devastating effects, since he maintained that the fact that the British bourgeoisie was driven by dishonourable interests was of little consequence: Indian society needed to be destroyed in order to precipitate the dawn of the global revolution.
As far as I am concerned, I do not think we should be dogmatic on this matter. Systematic free trade is not necessarily beneficial. It can be a good thing when there is a level playing field. That is pretty much the case in many areas with Japan, but I recognise Japan's right, for instance, to protect its rice market, to protects its rice farmers, to pay its farmers higher prices than those on world markets and to say no to massive imports which would obliterate its peasant farmer population, in the same way that I recognise our economies' rights to protect certain sectors of their activity.
That is why I did not vote for the majority resolution. I would have preferred other resolutions that, in my opinion, seemed more appropriate. There must be a level playing field, but only in clearly defined sectors.
(DA) Mr President, I would actually have been surprised if I had not heard the French Members intimate that protectionism is a good thing. Well, enough of dogmatics. We must move on to the forests and, in this regard, we are today debating our report on the Commission Green Paper on forest protection and information in the EU. European forests have many social, economic and environmental functions, and they are, without a doubt, making an important contribution to solving the climate crisis - it is actually a very effective way of solving this crisis - and to the attainment of the EU's 2020 target. We in the Danish Liberal Party are therefore very pleased that today's vote has ensured that the forests will receive more consistent and long-term protection while, at the same time, we have retained our ambitions with regard to ensuring the global competitiveness of European forest-based industries. However, we were a little surprised that the proposal for a 30-year ban on building on land where there has been a forest fire was successfully voted through. This is a typical leftist method of solving crime problems - by banning everything and everyone and, what is more, for 30 years. We obviously do not support this.
(IT) Mr President, as shadow rapporteur of the Group of the Alliance of Liberals and Democrats for Europe, I am completely satisfied with the outcome of today's vote. The report by Mr Arsenis on the protection of forests is a policy report; it is a basis for confirming how the European Parliament intends to tackle the protection of our forest heritage and the adaptation of forests to climate change. Today, the European Parliament clearly expressed its point of view, in the light of which we expect the Commission to make the necessary proposals and so enable even more detailed policies to be drafted for the sector.
I would particularly like to thank Mr Arsenis for his expert and professional work, which involved a long and difficult debate, because - as we are well aware - the forest situation is not the same in all the Member States. Despite this, we found common ground and also achieved some specific objectives, for example, the protection of certain parts from land speculation, greater protection of forests which are prized for their biodiversity, such as the northern Boreal and Mediterranean forests, and a ban on building on land cleared by arson.
Mr President, as I have said, this is very important for many Mediterranean countries, including your own country, Greece.
(DE) Mr President, the forests are our future and our cultural landscape. They are carefully managed to provide services for us and for the environment, including producing oxygen, storing carbon and offering a habitat for plants and animals. The people who manage our woodlands are paid little or nothing for providing these hidden functions which many people take for granted. This makes it all the more important for us to take into consideration the economic aspects of our forests. These include the timber industry and, increasingly, the production of biomass, not only for heating, but also for electricity generation. In future, we must strengthen and make greater use of the economic aspects of woodlands and we must take national and personal responsibility for this.
We are expecting the Commission to produce a White Paper which reflects this comprehensive approach and puts the focus on it to ensure that our forests have a future and that we are all prepared to invest in this future. If I plant a grain of corn, I am thinking only of today, but if I plant a tree, I am looking to the future.
(SV) Mr President, the requirements for forests are very different in different parts of Europe. Forest legislation is therefore best dealt with at national level. Moreover, the Treaty of Lisbon does not provide support for a common European forestry policy. The biggest problem with the proposed regulations relating to climate and forests is that forests are key to the EU being able to achieve the climate targets that have been set. Forests are necessary for conversion to a green economy, for example, through production of biofuels from forestry by-products.
Therefore, forestry must not be subjected to unnecessary, complicated regulations that make its products less competitive compared with fossil fuels. For example, it is very strange to propose binding sustainability criteria for a renewable resource like forests, but to not have similar criteria for fossil fuels like coal.
I will continue to oppose a European common forestry policy in future, too. I would instead like to put resources into research, education, information and innovation with regard to how to prevent the effects that climate change will have on our forests. Thank you.
Mr President, I voted against the report on the EU's common foreign and security policy. I am in complete disagreement with the views and ideas it expresses about Europe's current and future role in the world.
In a nutshell, this report stands for a militarised and imperialist Europe. It defends an aggressive raw materials strategy and asks for, and I quote, 'a less rigid distinction between military and civilian crisis management operations'. This is disguised language for a further militarisation of foreign policy. It welcomes the trade agreement with Colombia, despite the fact that hundreds of trade unionists have been killed in recent years, guilty simply of being trade unionists.
This report hypocritically names social unrest as one element of a new generation of security challenges and risks. What hypocrisy! The capitalist system has created poverty and misery across the world and is incapable of dealing with the consequences. It is the right of people to defend their legitimate interests and struggle for a better future without any interference from the mighty political, economic and military powers.
(IT) Mr President, first of all, I would like to say - and I hope this will not be deducted from my speaking time - that, on the subject of hypocrisy, there are very few of us who believe in certain things. We each take the floor to explain our vote after we have cast it. There are around five or six of us, and we listen to each other and are sometimes filmed for television. However, the whole thing is rather depressing.
Therefore, I would like to make a suggestion, and I will certainly do so at the next meeting of the Group of the European People's Party (Christian Democrats). I suggest that from now on, the explanations of vote should precede the vote itself, so that perhaps by talking and listening to each another, we may even convince each other about which way to vote, rather than playing a sort of team game that has all been decided beforehand.
Having said this, I stated in my explanation of vote that I voted in favour. I continue to believe in Europe, just as I continue to believe in the effectiveness of the presence of a High Commissioner. However, I continue to believe that the Member States believe in it much less than we ourselves do. Therefore perhaps it should be pointed out - as was reiterated to Baroness Ashton this morning and on other occasions, too - that, unless Europe stops being partly economic and becomes more political instead, our role probably cannot be carried out as well as it could be, either.
(PL) Mr President, I agree that European foreign policy must take account of the external dimension of the European area of freedom, security and justice. That is why I welcome any action which contributes to the promotion of peace, stability and the rule of law in countries and regions in crisis. I support commitment to the transatlantic partnership as one of the main pillars of the EU's foreign policy, aiming to create a free market with the United States.
Eastern European politics are especially important from Poland's point of view. The report acknowledges that there should be political and economic integration with the EU's neighbours and also calls for a cohesive approach in negotiations on a new agreement with Russia, paying attention to the rule of law and protection of human rights there. It also acknowledges that negotiations for the accession of Turkey should be intensified and that there should be a continuous commitment to the accession process for the Balkan countries.
Mr President, I voted in favour of this report for its moderate approach to the most pressing issues in the common foreign and security policy.
Thanks to the Socialist Group's amendments, a more constructive language for the dialogue on Russia and Iran has been achieved.
The amendments on the EU strategy on Afghanistan also contributed to improving the structure of the report.
The Albertini report is a step forward towards a better EU security policy. While I support the efforts and the commitment of the rapporteur, I should also stress that the EU is still far from having a coherent long-term strategy in this area. The EU contribution to global peace and stability is still quite small and still depends too much on the USA's vision of international security and on the 'needle approach' to the same issue.
Let us work for a more autonomous, EU-centred foreign and security strategy, because that is what European citizens expect from us and that is what we should deliver to them.
(GA) Mr President, I found the number of Members who spoke in support of Lady Ashton and her ongoing work in the foreign services, and also the number of Members who proposed that we speak with one voice, interesting and satisfying this morning. If we speak with one voice, we will be effective and listened to; if we do not, we will not be listened to or effective.
I was also reminded of the words of the great Irish poet, William Butler Yeats, who said 'peace comes dropping slow'. That was certainly the case in Northern Ireland, where the European Union played a crucial part through its support for the International Fund for Ireland, and that peace was copper-fastened last weekend with successful elections.
(GA) The work which the European Union did in Northern Ireland can be repeated on the world stage for the benefit of peace and of the poor provided we speak with one voice and if Lady Ashton does her work diligently.
(PL). Mr President, I supported the report on the European common security and defence policy. However, I would like to point out that the report not only evaluates the policy, but focuses principally on the future, on development. In my view, this requires not only the various justified and accurate assessments and clever words, of which there are many in the report; the common security and defence policy needs to be looked at seriously and from a different angle.
I think that three things are needed. Firstly, the EU should define its common strategic interests, for example, concerning energy security and Neighbourhood Policy. Secondly, the EU should increase its own capability regarding the planning and coordination of civil and military operations and crisis management. Finally, thirdly, within the EU budget, there should be a joint budget for joint action.
(PL) Mr President, the increasingly significant interdependency of international organisations in the face of economic, environmental and energy problems requires constant adjustments to the foreign relations of individual states. Security issues form an element of policy requiring particular care by every country, and they need constant readjustment in a changing world. The report's main theme is a call to protect the strategic autonomy of the EU in the field of security and defence. However, it does not take the EU's lack of military experience into account, but, at the same time, calls for further efforts to expand the EU's operational options. For countries such as Poland, the basis of its defence policy remains the North Atlantic Treaty Organisation. Tightening the strategic partnership between the EU and NATO and the proposal to strengthen mutual support for action could considerably slow down the procedures involved in taking operational decisions. In my view, the report seems too radical, and this is why I voted to reject it.
Mr President, the most significant document on the EU security strategy was delivered by Xavier Solana. It is entitled 'A secure Europe in a better world' and was adopted by the European Council on 12 December 2003.
Since then, little progress has been made in this field. The Union still lacks an effective strategy for its foreign security and, on most relevant issues, still follows the lead of the United States. This report tries to introduce some positive changes on tactical topics like crisis management, the fragmentation of the EU defence technological industrial base, and the ineffectiveness of the 24 EU security and defence missions around the world.
I voted in favour of it, and I hope this Parliament will continue to make a contribution towards the goal of enhancing EU strategic autonomy in security affairs. In particular, what we need is a redefinition of the major threats to our security after the collapse of the so-called Islamic terrorist threat and the emergence of new dangers like the financial crisis.
(FI) Mr President, I supported the report, but I wonder if the European Union has the ability to work to promote peace and stability in our neighbouring countries, by which I now mainly mean Syria, Libya and Egypt.
Our actions in Libya will show the actual state of our security and defence policy. The EU's main objective in Libya is to protect the civilian population and to support the attempts by the Libyan people to establish a democratic society. Memories of the Balkan countries in the 1990s are still fresh in our minds. Then, Europe had to rely on help from the United States of America. Libya has, in any case, shown that the EU is not a military power: our actions have been dependent on the independent initiatives of the Member States.
The examples in North Africa make us realise now that the EU's need for military preparedness and capability at the gates of Europe remains a fact. The External Action Service has been in operation for more than a year: we can now expect some results from it.
Mr President, there are two words that spring to mind to describe where we find ourselves today with regard to the common foreign and security policy. Unfortunately, they are not very nice words. The ones I think of are 'mess' and 'a bit of a joke'. Unfortunately, it is rather a sick joke.
In the last 15 months - a period that has presented ample opportunities throughout the world to prove its credentials - our so-called common policy has failed to make any positive impact. I say that not as a great aficionado of foreign affairs, but I have to answer my constituents as to what does Europe add in value to us? It is of real concern to them that the cost of delivering this common policy is not being carefully allocated and not being carefully accounted for.
I have to answer my citizens about what service this is giving them, and I still, after the lengthy debates on these reports, struggle to come up with an answer.
(SK) Mr President, the submitted report talks about human rights as a priority agenda of the EU in international organisations, while particularly emphasising the rights of women and children, and freedom of expression. At the same time, the report calls on Member States to support the position of the EU in these organisations.
However, so-called reproductive rights, which is just another name for the right to abortion, are a priority component of the European human rights agenda. On the other hand, European diplomacy is still not consistent in promoting religious freedom in all of its aspects, with an emphasis on respecting the rights of Christians worldwide. I would therefore prefer to see myself and my constituents represented by Slovak diplomats. I believe they will promote a fundamentally different viewpoint to that of the EU in these matters, many of which fall within the competence of nation states.
The EU is still a very limited global actor; its role in the UN system and in all multilateral organisations does not match its democratic, economic and cultural weight. This report addressed this deficit and calls for removing some obstacles to the full participation of our Union to the global context. This is the reason why I voted in favour of it. The EU can make a powerful contribution to the peace and prosperity of our planet. Let us allow its civilian power to expand its influence everywhere.
Mr President, as I may be the last speaker, let me take this opportunity to thank your staff and the interpreters for your patience. Please do not think it goes unnoticed or unappreciated.
The European Union is hungry and eager in its acquisition of all of the attributes and trappings of statehood. It has its own Parliament, its own currency, its own president, its own foreign minister, its own external borders, its own flag, anthem, passport and driving licence. It was only a matter of time before it would apply for formal recognition as a state in the United Nations, which, of course, is what has now happened, with - rather disgracefully and to me bafflingly - the support of my own government.
This is a legal regularisation of something that has been happening de facto for some time: the pushing of the powers that we regard as definitive of statehood from national to Brussels level.
But the other Member States of the European Union should be wary of what they agree. One of the consequences of giving the EU full recognition of statehood is that they now can be addressed at length by Baroness Ashton and by Mr Van Rompuy as, respectively, the foreign minister and the head of state of the new entity.
And, as Members of this House I am sure will privately be able to let them know, that is not an unmixed blessing.
Written explanations of vote
I voted in favour of this document, codifying Council Directive 89/396/EEC of 14 June 1989 on indications or marks identifying the lot to which a foodstuff belongs. Codification is an effective means of consolidating the rules governing a certain area in a single legislative act. It provides more clarity, because various provisions regulating the same issue are often spread over different legal texts. As they are amended, it becomes difficult to understand which provision is currently in force. Codification is also a suitable means of developing European Union law which is simpler, clearer and more understandable to citizens.
I welcome the efforts that have been made towards clarifying Union law in order to make it more accessible to all EU citizens. Therefore, bearing in mind the importance of trade in foodstuffs, I am voting for this proposal for a directive on indications or marks identifying the lot to which a foodstuff belongs. This system will contribute to better information on the identity of the products, and will also help to develop international trade.
I totally agree that the recommendations of the Consultative Working Party of the legal services of the European Parliament, the Council and the Commission should be taken into consideration as I think that the proposal in question is simply limited to a straightforward codification of the existing texts without any change in their substance.
This proposal concerns the straightforward codification of the rules already in force on indications or marks identifying the lot to which a foodstuff belongs, without making changes to their substance on which Parliament might need to give an opinion. Nonetheless, I would highlight the increasing importance, in my opinion, of providing consumers with factual and complete information, especially on the lots, dates of manufacture and other information enabling them to trace the movement of a product from its source.
This report relates to the proposal for a directive of Parliament and of the Council on indications or marks identifying the lot to which a foodstuff belongs, in a codified text. Simplifying the lives of European citizens is one of the EU's concerns. Many legislative changes have been carried out by the Commission and by Parliament in order to achieve this objective. One of the things which really complicates the life of the ordinary EU citizen is reading and interpreting information about the indications or marks identifying the lot to which a foodstuff belongs. The proliferation of such information makes this more difficult and contributes to decreasing the public's quality of life. To address this issue, since 1994, there has been an interinstitutional agreement between Parliament, the Commission and the Council on an accelerated working method for the adoption of codified acts. I am happy to finally be able to adopt a directive that, in consolidating Directive 89/396/EEC, makes the public's lives easier by simplifying and clarifying EU law.
in writing. - Trade in foodstuffs occupies a very important place in the internal market. Indication of the lot to which a foodstuff belongs meets the need for better information on the identity of products. It is therefore a useful source of information when foodstuffs are the subject of dispute or constitute a health hazard for consumers.
In view of the variety of identification methods used, it should be up to the trader to determine the lot and to affix the corresponding indication or mark. At international level, there is a general obligation to provide a reference to the manufacturing or packaging lot of pre-packaged foodstuffs. It should be the duty of the Union to contribute to the development of international trade by also applying those rules.
Taking into consideration the good of society and consumers in the European market, we try to simplify as many rules and regulations as possible so that they are transparent and able to be understood by every citizen. A case in point is the common agricultural policy. The overriding principle in work on its future form is simplification of a policy whose main aim is to ensure food security for Europe. Codification of the directive on marks identifying the lot to which a foodstuff belongs aims to achieve this approach and to simplify consumers' understanding of the legislation. At the same time, by retaining the wording of the original texts, the codification is being carried out in full compliance with the procedures involved in adopting acts in the EU.
in writing. - I voted for this report on a proposal for a directive of the European Parliament and of the Council on indications or marks identifying the lot to which a foodstuff belongs.
The aim of this proposal is the codification of existing legislative texts on indications or marks identifying the lot to which a foodstuff belongs. Increasing importance should, however, be given to ensuring that consumers are given accurate and comprehensive information, especially with regard to lots, dates of manufacture and other information which enables them to track the progress of the product from its point of origin.
in writing. - The report of MEP Sajjad Karim contains a legislative resolution on the proposal for a directive of the European Parliament and of the Council on indications or marks identifying the lot to which a foodstuff belongs (codified text). The purpose of this proposal is to undertake the codification of Council Directive 89/396/EEC of 14 June 1989 on indications or marks identifying the lot to which a foodstuff belongs. I totally support the new directive because it will supersede the various acts incorporated in it; this proposal fully preserves the content of the acts being codified and hence does no more than bring them together with only such formal amendments as are required by the codification exercise itself. I voted 'in favour'.
Based on the opinion of the Consultative Working Party of the legal services of the European Parliament, the Council and the Commission, this proposal for a directive of the European Parliament and of the Council on indications or marks identifying the lot to which a foodstuff belongs concludes that the proposal in question is restricted to the straightforward codification of the existing texts without any change in their substance. For this reason, I voted in favour of Parliament's proposal, which takes over the Commission proposal as adapted to the recommendations of the Consultative Working Party of the legal services of the European Parliament, the Council and the Commission.
We are in favour of this directive on indications or marks identifying the lot to which a foodstuff belongs, not least because criminals all too often falsify codes for illegal purposes. Grouping together and simplifying all the existing legislation on indications or marks will facilitate controls and the identification of any illegal practice.
I voted in favour of this document, codifying Council Directive 80/181/EEC of 20 December 1979 on the approximation of the laws of the Member States relating to units of measurement and the repeal of Directive 71/354/EEC. Codification is an effective means of consolidating the rules governing a certain area in a single legislative act. It provides more clarity, because various provisions regulating the same issue are often spread over different legal texts. As they are amended, it becomes difficult to understand which provision is currently in force. Codification is also a suitable means of developing European Union law which is simpler, clearer and more understandable to citizens.
I welcome the efforts that have been made towards clarifying Union law in order to make it more accessible to all EU citizens. In view of this, and taking into account the importance of measuring instruments for most areas of human activity, I am voting for this proposal for a directive on the approximation of the laws of the Member States relating to units of measurement. This system will contribute to better performance in the areas of public health and safety, as well as administrative operations.
With due regard for the opinions of the legal services of Parliament, the Council and the Commission, which have concluded that the Commission proposal was confined to straightforward codification of the existing texts, without any change in their substance, I welcome the adoption of this proposal at the first reading.
This report relates to the proposal for a directive of Parliament and of the Council on the approximation of the laws of the Member States relating to units of measurements, as a codified text. Simplifying the lives of Europeans is one of the EU's concerns.
in writing. - Units of measurement are essential in the use of all measuring instruments to express measurements or any indication of quantity. They are used in almost all fields of human activity and it is therefore necessary to ensure the greatest possible clarity in their use and set rules for their use within the European Union for economic, public health, public safety or administrative purposes. Member States should be able to require that measuring devices on their territory bear indications of quantity in a single legal unit of measurement.
This directive supports the smooth functioning of the internal market through the degree of harmonisation of units of measurement. In this context, it is appropriate for the Commission to monitor market developments relating to this directive and its implementation, particularly with regard to possible barriers to the internal market and further harmonisation needed to overcome these obstacles.
in writing. - I voted for this report on the approximation of the laws of the Member States relating to units of measurement.
This proposal is confined to codification of the existing texts relating to units of measurement, without any change in their substance, so I am voting in favour.
in writing. - As I understand, the report contains a legislative resolution on the proposal for a directive of the European Parliament and of the Council on the approximation of the laws of the Member States relating to units of measurement. The purpose of this proposal is to undertake a codification of Council Directive 80/181/EEC of 20 December 1979 on the approximation of the laws of the Member States relating to units of measurement and on the repeal of Directive 71/354/EEC. It is very good that the new directive will supersede the various acts incorporated in it; this proposal fully preserves the content of the acts being codified and hence does no more than bring them together with only such formal amendments as are required by the codification exercise itself. I voted 'in favour'.
Based on the opinion of the Consultative Working Party of the legal services of the European Parliament, the Council and the Commission, this proposal for a directive of the European Parliament and of the Council on the approximation of the laws of the Member States relating to units of measurement concludes that the proposal in question is restricted to the straightforward codification of the existing texts without any change in their substance. For this reason, I voted in favour of Parliament's proposal, which takes over the Commission proposal as adapted to the recommendations of the Consultative Working Party of the legal services of the European Parliament, the Council and the Commission.
I voted in favour of this document, codifying Council Directive 70/157/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the permissible sound level and the exhaust system of motor vehicles. Codification is an effective means of consolidating the rules governing a certain area in a single legislative act. It provides more clarity, because various provisions regulating the same issue are often spread over different legal texts. As they are amended, it becomes difficult to understand which provision is currently in force. Codification is also a suitable means of developing European Union law which is simpler, clearer and more understandable to citizens.
I welcome the efforts that have been made towards clarifying Union law in order to make it more accessible to all EU citizens. I am therefore voting for this proposal for a directive on the permissible sound level and the exhaust system of motor vehicles, as I believe that the proposed system of codification drafted using a data processing system is more efficient.
This proposal relates to the straightforward codification of the existing laws on the permissible sound level and the exhaust system of motor vehicles. No changes have been made to their substance on which Parliament, in particular, would be required to express an opinion.
This report relates to the proposal for a directive of Parliament and of the Council on the permissible sound level and the exhaust system of motor vehicles, in a codified text. Simplifying the lives of Europeans is one of the EU's concerns. Many legislative changes have been undertaken by the Commission and Parliament in order to achieve this objective. One of the areas that make the lives of the EU public difficult is the constant amendments to legislation. These sometimes arise due to a need to update them, but this hinders and diminishes the quality of life of the individual. In 1987, the Commission recommended that all acts that had up to 10 amendments be codified, so that Community legislation would be easier to understand. To address this issue, since 1994, there has been an interinstitutional agreement between Parliament, the Commission and the Council on an accelerated working method for the adoption of codified acts. I am pleased, therefore, that we can finally adopt a directive codifying Council Directive 70/157/EEC of 6 February 1970, which approximates the laws of the Member States relating to the permissible sound level and the exhaust system of motor vehicles.
in writing. - Directive 70/157/EEC is one of the separate directives of the EC type-approval system provided for in Directive 2007/46/EC of the European Parliament and of the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles, and lays down technical prescriptions concerning the permissible sound level and the exhaust system of motor vehicles. Those technical prescriptions concern the approximation of the laws of the Member States to enable the EC type-approval procedure provided for in Directive 2007/46/EC to be applied in respect of each type of vehicle. Consequently, the provisions laid down in Directive 2007/46/EC relating to systems, components and separate technical units for vehicles apply to this directive.
It is desirable to take into account the technical requirements adopted by the UN Economic Commission for Europe (UN/ECE) in its corresponding regulations annexed to the Agreement of the United Nations Economic Commission for Europe concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted and/or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions.
in writing. - I voted for this report on the approximation of the laws of the Member States relating to units of measurement (codified text).
This proposal is confined to the codification of the existing texts relating to the permissible sound level and the exhaust system of motor vehicles, without any change in their substance, so I am voting in favour.
in writing. - The European Parliament legislative resolution on the proposal for a directive of the European Parliament and of the Council on the permissible sound level and the exhaust system of motor vehicles will help to achieve the main purpose of the proposal - to undertake a codification of Council Directive 70/157/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the permissible sound level and the exhaust system of motor vehicles. I agree with the initiative of Mr Sajjad Karim and I voted 'in favour'.
Based on the opinion of the Consultative Working Party of the legal services of the European Parliament, the Council and the Commission, this proposal for a directive of the European Parliament and of the Council on the permissible sound level and the exhaust system of motor vehicles concludes that the proposal in question is restricted to the straightforward codification of the existing texts without any change in their substance. For this reason, I voted in favour of Parliament's proposal, which takes over the Commission proposal as adapted to the recommendations of the Consultative Working Party of the legal services of the European Parliament, the Council and the Commission.
The importance of the transport sector to the European economy is reflected in the employment that it directly provides for more than 10 million people and in the 5% of gross domestic product (GDP) that it represents. Its development is vital for the EU's economic growth, and in order to bridge physical and psychological gaps. Moreover, as outlined in the White Paper entitled 'Roadmap to a Single European Transport Area', it is essential that the goal of a 60% cut in greenhouse gas emissions by 2050 be met.
This report is thus intended to simplify and clarify EU law, which is spread over numerous pieces of legislation that have already been amended several times, making them difficult to understand. One of the EU's objectives is the transparency of the Community acquis as a way of bringing Europe closer to its citizens, so that they can benefit from the specific rights that are given to them.
The codification of the existing legislative texts is the result of approximating the legislation of the Member States to the establishment of technical rules on the permissible sound level and the exhaust system of motor vehicles, which promote environmental sustainability at European level.
I voted for document 2010/0261 on the codification of the permissible sound level and the exhaust system of motor vehicles. This is another example of the European Commission attempting to simplify and regulate the acquis communautaire so that it becomes more transparent and accessible to EU citizens. The legislative proposal codifies the existing texts and creates a legislative act which is easier to understand and more accessible. In standardising technical norms, the regulation brings together Member States and establishes a procedure for official EU certification, defined in Directive 2007/46/EC with regard to every type of vehicle.
I voted in favour of this document, codifying Council Directive 87/402/EEC of 25 June 1987 on roll-over protection structures mounted in front of the driver's seat on narrow-track wheeled agricultural and forestry tractors. Codification is an effective means of consolidating the rules governing a certain area in a single legislative act. It provides more clarity, because various provisions regulating the same issue are often spread over different legal texts. As they are amended, it becomes difficult to understand which provision is currently in force. Codification is also a suitable means of developing European Union law which is simpler, clearer and more understandable to citizens.
I welcome the efforts that have been made towards clarifying Union law in order to make it more accessible to all EU citizens. I am therefore voting for this proposal for a directive on protection structures for narrow-track wheeled agricultural and forestry tractors. I believe that the proposed system of codification drafted using a data processing system is more efficient.
This report concerns the proposal for a directive of the European Parliament and of the Council on roll-over protection structures mounted in front of the driver's seat on narrow-track wheeled agricultural and forestry tractors, as a codified text. Simplifying the lives of EU citizens is one of the EU's concerns. One of the areas that make the lives of the EU public difficult is the constant amendments to legislation. These sometimes arise due to a need to update them, but this hinders and diminishes the quality of life of the individual. In 1987, the Commission recommended that all acts that had up to 10 amendments be codified, so that Community legislation would be easier to understand. To address this issue, since 1994, there has been an interinstitutional agreement between Parliament, the Commission and the Council on an accelerated working method for the adoption of codified acts. I am pleased, therefore, that we can finally adopt a directive codifying Council Directive 87/402/EEC of 25 June 1987 on roll-over protection structures mounted in front of the driver's seat on narrow-track wheeled agricultural and forestry tractors.
in writing. - Council Directive 87/402/EEC of 25 June 1987 on roll-over protection structures mounted in front of the driver's seat on narrow-track wheeled agricultural and forestry tractors has been substantially amended several times. In the interests of clarity and rationality, the said directive should be codified. The directive mentioned above is one of the separate directives of the EC type-approval system provided for in Council Directive 74/150/EEC, as replaced by Directive 2003/37/EC of the European Parliament and of the Council of 26 May 2003 on type-approval of agricultural or forestry tractors, their trailers and interchangeable towed machinery, together with their systems, components and separate technical units, and repealing Directive 74/150/EEC, and lays down technical prescriptions concerning the design and construction of agricultural or forestry tractors as regards the roll-over protection structures mounted in front of the driver's seat.
Those technical prescriptions concern the approximation of the laws of the Member States to enable the EC type-approval procedure provided for in Directive 2003/37/EC to be applied in respect of each type of tractor. Consequently, the provisions laid down in Directive 2003/37/EC relating to agricultural and forestry tractors, their trailers and interchangeable towed machinery, together with their systems, components and separate technical units, apply to this directive.
in writing. - I voted for this report on the proposal for a directive of the European Parliament and of the Council on roll-over protection structures mounted in front of the driver's seat on narrow-track wheeled agricultural and forestry tractors (codified text).
This proposal is confined to the codification of the existing texts relating to narrow-track wheeled agricultural and forestry tractors, without any change in their substance, so I am voting in favour.
in writing. - The European Parliament legislative resolution on the proposal for a directive of the European Parliament and of the Council on roll-over protection structures mounted in front of the driver's seat on narrow-track wheeled agricultural and forestry tractors is very timely. The purpose of this proposal is to undertake a codification of Council Directive 87/402/EEC of 25 June 1987 on roll-over protection structures mounted in front of the driver's seat on narrow-track wheeled agricultural and forestry tractors. I supported this initiative by voting 'in favour'.
Based on the opinion of the Consultative Working Party of the legal services of the European Parliament, the Council and the Commission, this proposal for a directive of the European Parliament and of the Council on roll-over protection structures mounted in front of the driver's seat on narrow-track wheeled agricultural and forestry tractors concludes that the proposal in question is restricted to the straightforward codification of the existing texts without any change in their substance. For this reason, I voted in favour of Parliament's proposal, which adopts the Commission proposal as adapted to the recommendations of the Consultative Working Party of the legal services of the European Parliament, the Council and the Commission.
We are in favour of this directive on roll-over protection structures on narrow-track wheeled agricultural and forestry tractors. Grouping together and simplifying all the existing legislation on the subject is an important step and will help protect those who use agricultural machinery on a daily basis.
This report, which I voted for today, relates to specific Union legislation on the EU approval system for narrow-track wheeled agricultural and forestry tractors, establishing technical rules on roll-over protection structures mounted in front of the driver's seat on tractors.
The codification of Community legal texts is an essential procedure in order to simplify and facilitate the European public's understanding of them, thus contributing to the actual implementation of EU directives. In this particular case, the technical rules imposed on the Member States allow the EU approval system, established in Directive 2003/37/EC, to be applied to every model of tractor.
There are two important issues in this report: the simplification and the transparency of EU law. We are living in times when the European public feels excluded from the Union project. I therefore believe that it is essential to find solutions in order to narrow this gap, thereby demonstrating that the main purpose of the EU is the well-being of its people.
I voted in favour of this document, codifying Council Directive 86/415/EEC of 24 July 1986 on the installation, location, operation and identification of the controls of wheeled agricultural or forestry tractors. Codification is an effective means of consolidating the rules governing a certain area in a single legislative act. It provides more clarity, because various provisions regulating the same issue are often spread over different legal texts. As they are amended, it becomes difficult to understand which provision is currently in force. Codification is also a suitable means of developing European Union law which is simpler, clearer and more understandable to citizens.
I welcome the efforts that have been made towards clarifying Union law in order to make it more accessible to all EU citizens. I am therefore voting for this proposal for a directive on the installation, operation and identification of the controls of wheeled agricultural or forestry tractors. I believe that the proposed system of codification drafted using a data processing system is more efficient.
This report relates to the proposal for a directive of the European Parliament and of the Council on the installation, location, operation and identification of the controls of wheeled agricultural or forestry tractors, in a codified text. Simplifying the lives of European citizens is one of the EU's concerns. One of the areas that make the lives of the EU public difficult is the constant amendments to legislation. These sometimes arise due to a need to update them, but this hinders and diminishes the quality of life of the individual. On 1 April 1987, the Commission recommended that all acts that had up to 10 amendments be codified, so that Community legislation would be easier to understand. To address this issue, since 1994, there has been an interinstitutional agreement between Parliament, the Commission and the Council on an accelerated working method for the adoption of codified acts. I am pleased, therefore, that we can finally adopt a directive codifying Council Directive 86/415/EEC of 24 July 1986 on the approximation of the legislation of the Member States on the installation, location, operation and identification of the controls of wheeled agricultural or forestry tractors.
in writing. - Council Directive 86/415/EEC of 24 July 1986 on the installation, location, operation and identification of the controls of wheeled agricultural or forestry tractors has been substantially amended several times. In the interests of clarity and rationality, the said directive should be codified. Directive 86/415/EEC is one of the separate directives of the EC type-approval system provided for in Council Directive 74/150/EEC, as replaced by Directive 2003/37/EC of the European Parliament and of the Council of 26 May 2003 on type-approval of agricultural or forestry tractors, their trailers and interchangeable towed machinery, together with their systems, components and separate technical units, and repealing Directive 74/150/EEC, and lays down technical prescriptions concerning the installation, location, operation and identification of controls.
Those technical prescriptions concern the approximation of the laws of the Member States to enable the EC type-approval procedure provided for in Directive 2003/37/EC to be applied in respect of each type of tractor. Consequently, the provisions laid down in Directive 2003/37/EC relating to agricultural and forestry tractors, their trailers and interchangeable towed machinery, together with their systems, components and separate technical units, apply to this directive.
in writing. - I voted for this report for a directive of the European Parliament and of the Council on the installation, location, operation and identification of the controls of wheeled agricultural or forestry tractors (codified text).
This proposal is confined to the codification of the existing texts relating to the controls on wheeled agricultural and forestry tractors, without any change in their substance, so I am voting in favour.
in writing. - The report considers the European Parliament resolution on the proposal for a directive of the European Parliament and of the Council on the installation, location, operation and identification of the controls of wheeled agricultural or forestry tractors. The purpose of this proposal is to undertake a codification of Council Directive 86/415/EEC of 24 July 1986 on the installation, location, operation and identification of the controls of wheeled agricultural or forestry tractors. I voted 'in favour'.
Based on the opinion of the Consultative Working Party of the legal services of the European Parliament, the Council and the Commission, this proposal for a directive of the European Parliament and of the Council on the installation, location, operation and identification of the controls of wheeled agricultural or forestry tractors concludes that the proposal in question is restricted to the straightforward codification of the existing texts without any change in their substance. For this reason, I voted in favour of Parliament's proposal, which takes over the Commission proposal as adapted to the recommendations of the Consultative Working Party of the legal services of the European Parliament, the Council and the Commission.
I am in favour of the report because it aims to protect operators of agricultural machinery, as the controls must be easily accessible and not represent a hazard. They must be designed and located, or protected, so as to prevent any involuntary movement or other manoeuvre that could endanger the machinery operator.
I voted in favour of this document, codifying Council Directive 76/432/EEC of 6 April 1976 on the approximation of the laws of the Member States relating to the braking devices of wheeled agricultural or forestry tractors. Codification is an effective means of consolidating the rules governing a certain area in a single legislative act. It provides more clarity, because various provisions regulating the same issue are often spread over different legal texts. As they are amended, it becomes difficult to understand which provision is currently in force. Codification is also a suitable means of developing European Union law which is simpler, clearer and more understandable to citizens.
I welcome the efforts that have been made towards clarifying Union law in order to make it more accessible to all EU citizens. I am therefore voting for this proposal for a directive on the braking devices of wheeled agricultural or forestry tractors. I believe that the proposed system of codification drafted using a data processing system is more efficient.
in writing. - Council Directive 76/432/EEC of 6 April 1976 on the approximation of the laws of the Member States relating to the braking devices of wheeled agricultural or forestry tractors has been substantially amended several times. In the interests of clarity and rationality, the said directive should be codified. Directive 76/432/EEC is one of the separate directives of the EC type-approval system provided for in Council Directive 74/150/EEC, as replaced by Directive 2003/37/EC of the European Parliament and of the Council of 26 May 2003 on type-approval of agricultural or forestry tractors, their trailers and interchangeable towed machinery, together with their systems, components and separate technical units, and repealing Directive 74/150/EEC, and lays down technical prescriptions concerning braking devices.
Those technical prescriptions concern the approximation of the laws of the Member States to enable the EC type-approval procedure provided for in Directive 2003/37/EC to be applied in respect of each type of tractor. Consequently, the provisions laid down in Directive 2003/37/EC relating to agricultural and forestry tractors, their trailers and interchangeable towed machinery, together with their systems, components and separate technical units, apply to this directive.
in writing. - I voted for this report endorsing the proposal for a directive of the European Parliament and of the Council on braking devices of wheeled agricultural or forestry tractors (codified text).
This proposal is confined to the codification of the existing texts relating to braking devices on wheeled agricultural and forestry tractors, without any change in their substance, so I am voting in favour.
Based on the opinion of the Consultative Working Party of the legal services of the European Parliament, the Council and the Commission, this proposal for a directive of the European Parliament and of the Council on braking devices of wheeled agricultural or forestry tractors concludes that the proposal in question is restricted to the straightforward codification of the existing texts without any change in their substance. For this reason, I voted in favour of Parliament's proposal, which takes over the Commission proposal as adapted to the recommendations of the Consultative Working Party of the legal services of the European Parliament, the Council and the Commission.
I am in favour of the report as it aims to regulate and simplify legislation on braking devices of wheeled agricultural or forestry tractors. In order to safeguard and protect agricultural or forestry tractor operators, machinery should have EC type-approval.
I voted in favour of this document, codifying Council Directive 80/720/EEC of 24 June 1980 on the approximation of the laws of the Member States relating to the operating space, access to the driving position and the doors and windows of wheeled agricultural or forestry tractors. Codification is an effective means of consolidating the rules governing a certain area in a single legislative act. It provides more clarity, because various provisions regulating the same issue are often spread over different legal texts. As they are amended, it becomes difficult to understand which provision is currently in force. Codification is also a suitable means of developing European Union law which is simpler, clearer and more understandable to citizens.
I welcome the efforts that have been made towards clarifying Union law in order to make it more accessible to all EU citizens. I am therefore voting for this proposal for a directive on the operating space, access to the driving position and the doors and windows of wheeled agricultural or forestry tractors. I believe that the proposed system of codification drafted using a data processing system is more efficient.
This report relates to the proposal for a directive of the European Parliament and of the Council on the operating space, access to the driving position and the doors and windows of wheeled agricultural or forestry tractors, in a codified text. One of the areas that make the lives of the EU public difficult is the constant amendments to legislation. On 1 April 1987, the Commission recommended that all acts that had up to 10 amendments be codified, so that Community legislation would be easier to understand. This would go on to form part of the conclusions of the Presidency of the Edinburgh European Council, which took place in December 1992. To address this issue, since 1994, there has been an interinstitutional agreement between Parliament, the Commission and the Council on an accelerated working method for the adoption of codified acts. I am pleased, therefore, that we can finally adopt a directive codifying Council Directive 80/720/EEC of 24 June 1980, and which approximates the legislation of the Member States on the operating space, access to the driving position and the doors and windows of wheeled agricultural or forestry tractors.
in writing. - Council Directive 80/720/EEC on the approximation of the laws of the States relating to the operating space, access to the driving position and the doors and windows of wheeled agricultural or forestry tractors has been substantially amended. In the interests of clarity, the directive should be codified. Directive 80/720/EEC is one of the separate directives on the EC type-approval system provided for in Directive 74/150/EEC, as replaced by Directive 2003/37/EC and of the Council of 26 May 2003 on type-approval of agricultural or forestry tractors, their trailers and interchangeable towed machinery, together with their systems, components and separate technical units, and repealing Directive 74/150/EEC, and lays down technical prescriptions concerning the design and construction of agricultural or forestry tractors as regards the operating space, access to the driving position as well as the doors and windows.
Those technical prescriptions concern the approximation of the laws of the States to enable the EC type-approval procedure provided for in Directive 2003/37/EC to be applied in respect of each type of tractor. Consequently, the provisions laid down in Directive 2003/37/EC relating to agricultural or forestry tractors, their trailers and interchangeable towed machinery, together with their systems, components and separate technical units, apply to this directive.
in writing. - I voted for this report for a directive of the European Parliament and of the Council on the operating space, access to the driving position and the doors and windows of wheeled agricultural or forestry tractors (codified text).
This proposal is confined to the codification of the existing texts relating to access to the driving position and the doors and windows of wheeled agricultural or forestry tractors, without any change in their substance, so I am voting in favour.
Based on the opinion of the Consultative Working Party of the legal services of the European Parliament, the Council and the Commission, this proposal for a directive of the European Parliament and of the Council on the operating space, access to the driving position and the doors and windows of wheeled agricultural or forestry tractors concludes that the proposal in question is restricted to the straightforward codification of the existing texts without any change in their substance. For this reason, I voted in favour of Parliament's proposal, which adopts the Commission proposal as adapted to the recommendations of the Consultative Working Party of the legal services of the European Parliament, the Council and the Commission.
In the interests of safety, it is essential for the rules on the operating space, driving position and door and window sizes of agricultural tractors to be codified in a manner that is comprehensible and accessible to citizens. I therefore voted in favour.
This report, like those concerning the rules applied to tractors, is aimed at undertaking the codification of Directive 80/720/EEC of 24 June 1980, which concerns the harmonisation of Member State legislation on the operating space, access to the driving position and the doors and windows of wheeled agricultural or forestry tractors. The amendments tabled do not affect the content itself, merely making the changes to the form required by the codification process, presented in the 22 official languages.
Once again, I would like to reiterate the importance of this legal process in order to allow easier comprehension and greater clarity of EU legal texts, whose main beneficiaries are the European public and its bodies. A Europe that is clear and simple for the entire public is the key factor in developing a sense of belonging, which is vital to the European project.
I voted in favour of this document, codifying Council Directive 86/298/EEC of 26 May 1986 on rear-mounted roll-over protection structures of narrow-track wheeled agricultural and forestry tractors. Codification is an effective means of consolidating the rules governing a certain area in a single legislative act. It provides more clarity, because various provisions regulating the same issue are often spread over different legal texts. As they are amended, it becomes difficult to understand which provision is currently in force. Codification is also a suitable means of developing European Union law which is simpler, clearer and more understandable to citizens.
I welcome the efforts that have been made towards clarifying Union law in order to make it more accessible to all EU citizens. I am therefore voting for this proposal for a directive on roll-over protection structures for narrow-track wheeled agricultural and forestry tractors. I believe that the proposed system of codification drafted using a data processing system is more efficient.
This proposal confines itself to merely codifying the existing texts, without any change in their substance. Therefore, there is no reason for me to vote against.
This report relates to the proposal for a directive of the European Parliament and of the Council on rear-mounted roll-over protection structures of narrow-track wheeled agricultural and forestry tractors, in a codified text. Simplifying the lives of Europeans is one of the EU's concerns. One of the areas that make the lives of the EU public difficult is the constant amendments to legislation. On 1 April 1987, the Commission recommended that all acts that had up to 10 amendments be codified, so that Community legislation would be easier to understand. This would go on to form part of the conclusions of the Presidency of the Edinburgh European Council, which took place in December 1992. To address this issue, since 1994, there has been an interinstitutional agreement between Parliament, the Commission and the Council on an accelerated working method for the adoption of codified acts. I am pleased, therefore, that we can finally adopt a directive codifying Council Directive 86/298/EEC of 26 May 1986, and which approximates the legislation of the Member States on rear-mounted roll-over protection structures of narrow-track wheeled agricultural and forestry tractors.
in writing. - I voted for this report on the proposal for a directive of the European Parliament and of the Council on rear-mounted roll-over protection structures of narrow-track wheeled agricultural and forestry tractors (codified text).
This proposal is confined to the codification of the existing texts relating to rear-mounted roll-over protection structures of narrow-track wheeled agricultural and forestry tractors, without any change in their substance, so I am voting in favour.
Based on the opinion of the Consultative Working Party of the legal services of the European Parliament, the Council and the Commission, this proposal for a directive of the European Parliament and of the Council on rear-mounted roll-over protection structures of narrow-track wheeled agricultural and forestry tractors concludes that the proposal in question is restricted to the straightforward codification of the existing texts without any change in their substance. For this reason, I voted in favour of Parliament's proposal, which takes over the Commission proposal as adapted to the recommendations of the Consultative Working Party of the legal services of the European Parliament, the Council and the Commission.
This report is aimed at clarifying and simplifying Council Directive 86/298/EEC of 1986, along with various amendments already made to it, on the subject of rear-mounted roll-over protection structures on narrow-track wheeled agricultural and forestry tractors.
The clear purpose of this process of codification is to make EU law more accessible and comprehensible for the European public. This directive and the corresponding changes set out technical rules on the design and manufacture of agricultural and forestry tractors, and on their respective approval system, which requires EU-level harmonisation with a view to creating the conditions necessary for road safety.
This European harmonisation also ensures that if the protection of workers is at risk when they are using tractors, the Member States can implement the necessary and required measures, bearing in mind compliance with the Treaty and technical regulations on the protection structures specified in this directive.
I am voting for the amended Commission proposal having regard to the interinstitutional agreement of 20 December 1994 on an accelerated working method for the official codification of legislative texts and, in particular, to point 4 thereof. The Consultative Working Party, consisting of the respective legal services of the European Parliament, the Council and the Commission, met on 23 November 2010 for the purpose of examining the aforementioned proposal submitted by the Commission. An examination of the proposal for a Council directive codifying Council Directive 92/79/EEC of 19 October 1992 on the approximation of taxes on cigarettes, Council Directive 92/80/EEC of 19 October 1992 on the approximation of taxes on manufactured tobacco other than cigarettes, and Council Directive 95/59/EC of 27 November 1995 on taxes other than turnover taxes which affect the consumption of manufactured tobacco, resulted in the Consultative Working Party's concluding, without dissent, that the proposal is a straightforward codification of existing texts, without any change in their substance.
I voted in favour of this document, codifying Council Directive 92/79/EEC of 19 October 1992 on the approximation of taxes on cigarettes, Council Directive 92/80/EEC of 19 October 1992 on the approximation of taxes on manufactured tobacco other than cigarettes and Council Directive 95/59/EC of 27 November 1995 on taxes other than turnover taxes which affect the consumption of manufactured tobacco. Codification is an effective means of consolidating the rules governing a certain area in a single legislative act. It provides more clarity, because various provisions regulating the same issue are often spread over different legal texts. As they are amended, it becomes difficult to understand which provision is currently in force. Codification is also a suitable means of developing European Union law which is simpler, clearer and more understandable to citizens.
I welcome the efforts that have been made towards clarifying Union law in order to make it more accessible to all EU citizens. I am therefore voting for this proposal for a directive on the structure and rates of excise duty applied to manufactured tobacco. I believe that the proposed system of codification drafted using a data processing system is more efficient.
With due regard for the opinions of the legal services of Parliament, the Council and the Commission, which have concluded that the Commission proposal was confined to a straightforward codification of the existing texts, without any change in their substance, I welcome the adoption of this proposal.
This report concerns an amended proposal for a Council directive on the structure and specific rates of excise duty applied to the consumption of manufactured tobacco, in a codified text. Simplifying the lives of Europeans is one of the EU's concerns. One of the areas that make the lives of the EU public difficult is the constant amendments to legislation. On 1 April 1987, the Commission recommended that all acts that had up to 10 amendments be codified, so that Community legislation would be easier to understand. This would go on to form part of the conclusions of the Presidency of the Edinburgh European Council, which took place in December 1992. To address this issue, since 1994, there has been an interinstitutional agreement between Parliament, the Commission and the Council on an accelerated working method for the adoption of the codification, which should be carried out in complete compliance with the EU legislative process. I therefore voted in favour of this proposal, codifying Council Directive 92/79/EEC of 19 October 1992 on the structure and specific rates of excise duty applied to the consumption of manufactured tobacco.
in writing. - The Treaty aims to maintain an economic union with healthy competition and properties that are similar to those on the domestic market. As regards manufactured tobacco, the achievement of this aim presupposes that the application in the Member States of taxes affecting the consumption of products in this sector does not distort conditions of competition and does not impede their free movement within the European Union. As far as excise duties are concerned, the harmonisation of structures must, in particular, result in competition in the different categories of manufactured tobacco belonging to the same group not being distorted by the effects of charging the tax and, consequently, in the opening of the Member States' national markets. The imperative needs of competition imply a system of freely formed prices for all groups of manufactured tobacco and implementation of this policy needs to guarantee a high level of human health.
in writing. - I voted for this report on the amended proposal for a Council directive on the structure and rates of excise duty applied to manufactured tobacco (codified text).
This proposal is confined to the codification of the existing texts relating to the structure and rates of excise duty applied to the consumption of manufactured tobacco, without any change in their substance, so I am voting in favour.
in writing. - The report of Sajjad Karim contains the European Parliament legislative resolution on the amended proposal for a Council directive on the structure and rates of excise duty applied to manufactured tobacco. It is known that the purpose of this proposal is to undertake a codification of Council Directive 92/79/EEC of 19 October 1992 on the approximation of taxes on cigarettes, Council Directive 92/80/EEC of 19 October 1992 on the approximation of taxes on manufactured tobacco other than cigarettes and Council Directive 95/59/EC of 27 November 1995 on taxes other than turnover taxes which affect the consumption of manufactured tobacco. This initiative is very important and timely. I voted 'in favour'.
The Consultative Working Party with authority on this issue has considered the proposal for a Council directive codifying Council Directive 92/79/EEC of 19 October 1992 on the approximation of taxes on cigarettes, Council Directive 92/80/EEC of 19 October 1992 on the approximation of taxes on manufactured tobacco other than cigarettes, and Council Directive 95/59/EC of 27 November 1995 on taxes other than turnover taxes which affect the consumption of manufactured tobacco. The Consultative Working Party concluded that the proposal is a straightforward codification of existing texts, without any change in their substance. I therefore voted in favour.
This report - like the many others we have examined up to now - promotes the simplification and clear formulation of European legislation, not least because, as in the case of excise, there are many different provisions that have been amended several times. Unifying them and making them comprehensible can only help operators and users alike. We voted in favour.
I voted in favour of this document, codifying Council Regulation (EC) No 975/98 of 3 May 1998 on denominations and technical specifications of euro coins intended for circulation. Codification is an effective means of consolidating the rules governing a certain area in a single legislative act. It provides more clarity, because various provisions regulating the same issue are often spread over different legal texts. As they are amended, it becomes difficult to understand which provision is currently in force. Codification is also a suitable means of developing European Union law which is simpler, clearer and more understandable to citizens.
I welcome the efforts that have been made towards clarifying Union law in order to make it more accessible to all EU citizens. I am therefore voting for this proposal for a regulation on denominations and technical specifications of euro coins intended for circulation. I believe that the proposed system of codification drafted using a data processing system is more efficient.
With due regard for the opinions of the legal services of Parliament, the Council and the Commission, which have concluded that the Commission proposal was confined to a straightforward codification of the existing texts, without any change in their substance, I welcome the adoption of this proposal.
This report concerns a proposal for a Council regulation on denominations and technical specifications of euro coins intended for circulation, in a codified text. Simplifying the lives of Europeans is one of the EU's concerns. One of the areas that make the lives of the EU public difficult is the constant amendments to legislation. On 1 April 1987, the Commission recommended that all acts that had up to 10 amendments be codified, so that Community legislation would be easier to understand. This would go on to form part of the conclusions of the Presidency of the Edinburgh European Council, which took place in December 1992. To address this issue, since 1994, there has been an interinstitutional agreement between Parliament, the Commission and the Council on an accelerated working method for the adoption of codification, which should be carried out in complete compliance with the EU legislative process. I am therefore voting in favour of this report, codifying Council Regulation (EC) No 975/98 of 3 May 1998 on denominations and technical specifications of euro coins intended for circulation.
in writing. - The European single coinage system should inspire public confidence and include technological innovations to ensure that it is secure, reliable and effective. Public confidence in the system depends on the physical properties of coins, which should be as user-friendly as possible. After consultations with consumer associations, European Blind Union representatives and the vending machines industry, research was carried out to take into account the specific requirements of important categories of coin users. In order to ensure a smooth changeover to the euro and to facilitate acceptance of the coinage systems by users, easy distinction between coins through visual and tactile characteristics needed to be guaranteed.
The coins need to be covered with some special security features to limit the scope for fraud. The fact that they have one European and one national side is an appropriate expression of the idea of European Monetary Union between the Member States.
in writing. - I voted for this report on the proposal for a Council regulation on denominations and technical specifications of euro coins intended for circulation (codified text).
This proposal is confined to the codification of the existing texts relating to denominations and technical specifications of euro coins intended for circulation, without any change in their substance, so I am voting in favour.
in writing. - The report of Sajjad Karim contains a legislative resolution of the European Parliament on the proposal for a Council regulation on denominations and technical specifications of euro coins intended for circulation. Taking into account the likelihood of the accession of new states to the euro area, this initiative provides a new opportunity to prevent the activity of money counterfeiters. I voted 'in favour'.
Based on the opinion of the Consultative Working Party of the legal services of the European Parliament, the Council and the Commission, this report on the proposal for a Council regulation on denominations and technical specifications of euro coins intended for circulation concludes that the proposal in question is restricted to the straightforward codification of the existing texts without any change in their substance. For this reason, I voted in favour of Parliament's proposal, which adopts the Commission proposal as adapted to the recommendations of the Consultative Working Party of the legal services of the European Parliament, the Council and the Commission.
Since, according to the Consultative Working Party of the legal services of the European Parliament, the Council and the Commission, the proposal in question contains a straightforward codification of the existing texts without any change in their substance, I am adopting its position at first reading, taking over the Commission proposal as adapted to the recommendations of the Consultative Working Party of the legal services of the European Parliament, the Council and the Commission.
I support this report because this proposal involves no more than a straightforward codification of the existing texts without any change in their substance.
in writing. - With this 'whereas, according to the Consultative Working Party of the legal services of the European Parliament, the Council and the Commission, the proposal in question contains a straightforward codification of the existing texts without any change in their substance, the EP adopts its position at first reading, taking over the Commission proposal as adapted to the recommendations of the Consultative Working Party of the legal services of the European Parliament, the Council and the Commission'.
I voted in favour of Mr Karim's reports. The 10 reports from the Committee on Legal Affairs focus solely on the codification of various acts, as established by common accord by the Legal Service. As a result, there will be no changes to the content.
The resolution adopted today fully supports the Commission's position, which is in line with the recommendations of the Consultative Working Party of the Legal Services of the European Parliament, the Council and the Commission. According to the Consultative Working Party, the proposal in question is a straightforward codification of existing texts, without any change in their substance.
Given that the purpose of this directive is the codification of previously disparate pieces of legislation, with benefits in terms of the accessibility and comprehensibility of the legislation, without any changes in their substance, I voted in favour of this report.
I support this proposal for the committee to continue its work on this important document on the basis of the amendments adopted by Parliament at first reading, and I hope that the Council will also take a favourable approach towards promoting access to information about textile products.
in writing. - I voted in favour of this important resolution on textile fibre names and related labelling and marking of fibre composition of textile products. With the adoption of this resolution, Europe has achieved a unanimous commitment to protect consumers through the indication of the country of origin and the adoption of a new mechanism for traceability of textile products. We, Members of the European Parliament, today adopted a joint declaration, which aims to protect European consumers from false or misleading claims on the origin of the products. I strongly believe that the resolution and declaration will give a major impetus towards the creation of a mechanism of providing accurate information to consumers, particularly with regard to the exact origin of the products purchased. EU citizens must have the right to know the place of origin and quality level of products and textiles that they purchase.
I voted in favour of this report because it is important that consumers be fully informed when buying textiles. Thanks to the report, clear labelling of textiles that have any animal content will be mandatory in future. This will help people with allergies as well. New fibres and innovative products could be brought to market without delay because of the changes proposed in the report, and consumers will have better choice as a result. I particularly welcome what the report says about doing two studies: on the possibility of a link between allergies and the chemicals used in textiles, and on the feasibility of implementing a scheme of labelling by place of origin to ensure full traceability of textile products. I am in agreement with the rapporteur in that a balance should be struck between implementing a high level of protection for consumers and the need to simplify the regulatory framework for textile products.
I voted in favour of this report. It aims to simplify and improve the existing regulatory framework for the labelling of textile products, encourage innovation in the clothing and textile sector, and the development and uptake of new fibres. I agree that the right balance should be struck between a high level of consumer protection and the simplification of the regulatory framework for textile products. Extending compulsory labelling should not impose a disproportionate burden on enterprises without bringing real added-value for consumers, who may even be confused by an excess of information on the label of textile products. I believe that it would be useful for the Commission to submit a report to the European Parliament and the Council regarding possible new labelling requirements to be introduced at Union level. This should examine, in particular, consumer views with regard to the amount of information that should be supplied on the label of textile products, and investigate which means other than labelling may be used to provide additional information to consumers.
The proposal for a regulation adopted by the Commission on 30 January 2010 is aimed at simplifying the existing regulatory framework, bringing the three existing directives on naming and labelling textile products together in a single regulation.
At first reading, on 18 May 2010, Parliament approved 63 amendments with a large majority. Most of these were technical amendments aimed at aligning the text with the Treaty on the Functioning of the European Union. It also adopted a number of substantive amendments, including rules on origin marking, indication of animal-derived materials, multi-fibre textile products, and so on. In its assessment, the Council rejected all substantive amendments proposed by Parliament.
I voted for this report, the recommendation for second reading, because it restores the vast majority of Parliament's amendments at first reading, including those relating to origin marking, indication of animal-derived materials and multi-fibre textile products. These changes will contribute to the promotion and innovation of European industry, and will increase the level of information provided to consumers.
Equally important will be the study that the Commission will have to submit by September 2013 to determine whether there is a causal link between allergic reactions and the chemicals or mixtures used in textile products.
In January 2009, the Commission adopted the proposal for a new regulation on textile names and related labelling of textile products. The aim of the proposal is to simplify and improve the existing regulatory framework for the labelling of textile products with a view to encouraging the development and uptake of new fibres. By transforming the three existing directives into a single regulation, the proposal facilitates the process to adapt legislation to technical progress whilst allowing fibre users to benefit more readily from innovative products on the market.
I welcome this proposal, and I consider it particularly significant that the new regulation contains a specific reference to 'Made in' labelling. It is crucial, in fact, to continue along this path in order to furnish the European Union with the tools to compete with and face its main trade partners, such as the United States, Canada, China and Japan, on the globalised market.
Furthermore I wish to emphasise here what is, in my view, the most important aspect of the agreement reached with the Council, namely, the commitment by the European Commission to present, by 30 September 2013, after it has carried out a suitable impact assessment, a report accompanied by legislative proposals regarding indication of origin labelling, traceability and the use of new technologies.
I voted in favour of this report because it aims to simplify and improve the existing regulatory framework for the labelling of textile products and thus encourage the development and uptake of new fibres and better consumer protection. As the final text is still being negotiated with the Council, the European Parliament's report proposes to identify issues such as the origin marking of textile products imported to the EU, according to which it would be compulsory for the label to indicate not only the manufacturer of the end product, but the country of origin of the imported textile products used to manufacture it, as is already done in Canada, the US, China and Japan. In general, the report proposes that labels should show as much information as possible about the composition of the product and that we should call on the Commission to investigate whether imported products are damaging to human health due to their composition, in order to improve consumer protection. However, at the same time, the report proposes rejecting any unnecessary administrative burden for goods manufacturers. For example, it proposes replacing markings on labels with language-independent symbols to avoid translation of fibre names into several EU languages. It is also proposed that self-employed tailors should be exempt from this future regulation.
I voted in favour of this resolution, which has the merit of simplifying the existing system concerning the labelling of textile products, as well as encouraging the development and uptake of new fibres and shortening the time between the submission of an application and the adoption of a new fibre name. These new rules would allow consumers to benefit more readily from innovative products. Furthermore, the document we approved today also encourages the introduction of origin marking, which would facilitate consumer choice and contribute to reducing fraudulent or misleading claims of origin. In this regard, I support the amendment laying down the requirement for manufacturers to indicate the presence of non-textile parts of animal origin on the labelling. This will protect consumers from the risk of inadvertently purchasing real fur products, for example, and will provide greater protection for those suffering from allergies.
I believe in the positive impact of simplifying and improving the existing regulatory framework for the labelling of textile products, particularly encouraging the development and uptake of new fibres. In view of this, I am voting for the adoption of the regulation tabled by Parliament and the Commission. However, I believe that the amendments tabled by the rapporteur are important.
In order to prevent consumers from inadvertently purchasing products made from animal-derived materials (fur and leather), I supported this report, which provides for mandatory labelling containing the phrase 'non-textile parts of animal origin'. The label will also guard against certain problems that might affect some consumers who suffer from allergies.
This regulation is aimed at establishing rules on the use of textile fibre names and related labelling of textile products, as well as rules on the quantitative analysis of binary and ternary textile fibres mixtures. This entails transforming Directive 96/74/EC into a regulation and repealing Directives 96/73/EC and 73/44/EEC.
The aim is to make the process of adding new fibres to the harmonised list of textile fibre names more transparent, and to adapt the legislation to technological developments in the textile industry. The amendments reintroduced by the rapporteur cover the issues of identifying the origin of the textile, non-textile parts of animal origin, a review clause, a request for a study on hazardous substances, language-independent symbols or codes for fibres, requirements for the technical file to be attached to the application for the authorisation of a new textile fibre name, multi-fibre textile products, self-employed tailors, laboratories testing textile mixtures, and the mandatory indication of the fibre composition for felts and felt hats.
I voted in favour.
This recommendation for second reading concerns the Council position on the adoption of a regulation of the European Parliament and of the Council on textile fibre names and related labelling and marking of fibre composition of textile products. The textile sector is very complex and represents a significant share of economic activity in the Member States. The rapporteur has managed to reach an agreement on issues as controversial as origin marking, non-textile parts of animal origin, hazardous substances and others. Furthermore, he has managed to include a review clause which allows obstacles to the proper functioning of the Internal Market to be eliminated. Despite some initial difficulties, it was possible for the three European institutions to come to an understanding, which amounts to a very satisfactory result. The Council can therefore quickly adopt this legislation with a view to its entry into force in January 2012, which would greatly benefit consumers. I am therefore pleased with the consensus that has been reached, and I am voting in favour of this regulation repealing Council Directive 73/44/EEC, Parliament Directive 96/73/EC and Directive 2008/121/EC of the European Parliament and of the Council.
The aim of this proposal for a regulation is to simplify and improve the existing regulatory framework for the labelling of textile products, with a view to protecting and encouraging the development and uptake of new fibres. The proposal facilitates the process of adapting legislation to technical progress by transforming the three existing directives into a single regulation, thereby avoiding the transposition of merely technical updates and shortening the time between the submission of an application and the adoption of a new fibre name. The long-standing wishes of producers are focused on naming and labelling. The simplification of the existing regulatory framework has the potential to encourage innovation in the textile and clothing sector, whilst allowing consumers to benefit more quickly from innovative products.
At first reading, in 2010, Parliament approved amendments to rules on origin marking, indication of animal-derived materials, use of language-independent symbols and a review clause, but the Council did not accept everything. It is vital that it now accept the different proposals, especially those on origin marking.
For these reasons, we voted for most of the positions adopted here.
The initial aim of this proposal was to simplify and improve the existing regulatory framework for the labelling of textile products.
During its negotiations with the EU Council of Ministers, Parliament included new provisions in the regulation, such as those requiring the indication of animal-derived materials in textile products and conducting a study to determine whether there is a causal link between allergic reactions and the chemicals used in textile products.
The presence of animal-derived materials should be clearly indicated, so as to prevent consumers or individuals who suffer allergies from running the risk of inadvertently purchasing real fur products when they would prefer not to do so.
The Commission will have to prepare a study by 30 September 2013 to determine whether there is a causal link between allergic reactions, and the chemicals or mixtures used in textile products. On the basis of this study, the Commission will table legislative proposals, where appropriate.
This regulation should soon be adopted by the EU Council of Ministers and enter into force on the 20th day following its publication. There will be a transitional period of two and a half years for the rules on labelling requirements, and for those on the indication of 'non-textile parts of animal origin'.
in writing. - The current absence of harmonised rules on origin marking puts the EU at a disadvantage and also deprives European producers of origin-sensitive consumer goods of the opportunity to reap the benefits associated with producing within the Union, while consumers miss the opportunity to have access to information on the origin of products. Origin marking would facilitate consumer choice and contribute to reducing fraudulent, inaccurate or misleading claims of origin. This amendment introduces a requirement to indicate the presence of non-textile parts of animal origin in textile products. It should be highlighted that fur is often used as trimming in relatively inexpensive garments, which are often imported from Asia.
In order to eliminate potential obstacles to the proper functioning of the internal market caused by diverging provisions or practices by Member States, and in order to keep pace with the development of electronic commerce and future challenges in the market for textile products, it is necessary to examine the harmonisation and standardisation of other aspects of textile labelling with a view to facilitating the free movement of textile products in the internal market and achieving a uniform and high level of consumer protection throughout the EU.
The process within the Committee on the Internal Market and Consumer Protection was a turning point for Mr Manders's proposal, as that was where it was decided that it should be made compulsory to include the full composition of a product rather than just some of its parts. Subsequently, however, our group mentioned the need to safeguard the textile industry and the 'Made in' label, but no response to this position was given in the negotiations with the Council. Nevertheless, there are elements which are worthy of support, such as streamlining the registration of materials. As I consider safeguarding the 'Made in' label to be a priority issue, I cannot vote in favour, and have therefore chosen to abstain.
I voted for the Manders report on regulations covering the labelling of textile products. I am very happy that Parliament, on the occasion of this vote at second reading, has reintroduced a series of amendments, despite opposition from the Council. It is important for consumers to be able to make their purchases in full knowledge of the facts, and for them not to purchase leather or fur inadvertently as is the case, in particular, when fur is used as trimming on cheap clothing. Furthermore, the text highlights the need for traceability of textile products and a study will be commissioned by the Commission on the potential health hazards of products such as synthetic fibres or dyes.
The resolution on textile fibre names and related labelling and marking of textile products which has been adopted by the European Parliament is particularly important for the textile sector in the European Union. It will enable the more rapid introduction to the market of new fibres which will help innovative textile firms in particular in the practical application of their research and development. The resolution was the subject of a long debate between the European Parliament and the Council. Parliament called for new elements to extend the regulation, in particular: indication of the country of origin, indication of fibres of animal origin, and more rigorous requirements concerning the use of harmful substances in the production of textiles. Parliament managed to convince the Council that it was essential to clearly label fibres of animal origin.
This provision is very useful, in particular, for those consumers who have an allergy to leather goods, and to consumers who, for ideological reasons, do not want to buy textiles containing elements of animal origin. I hope that in the near future, we will also be successful in achieving an understanding on indicating the origin of goods. This issue has remained unresolved for too long. I think that European firms and consumers will benefit from clearly formulated principles.
I endorsed this document because it proposes laying down rules on the presence of non-textile parts of animal origin in certain products, as well as indicating products' origins precisely. Above all, this regulation should provide for requirements to indicate non-textile parts of animal origin when labelling or marking textile products, so that consumers can make a choice on the basis of the information in their possession. Labelling or marking should not be misleading and should be provided in such a way that the consumer can easily understand to which part of the product the particulars refer.
I am pleased that, at last, we in Parliament have reached a decision on an act relating to textile labelling involving some very substantial proposals for improvements, which the Council is also prepared to endorse and implement. Working on the regulation in committee sometimes involved some very ambitious notions, which, luckily, we abandoned. It is an obvious improvement that products must henceforth be clearly marked if they contain matter of animal origin, for reasons of public health, since fur, for example, is a health risk for many people who suffer from allergies. Although some of the manufacturers of products opposed this initiative, referring to existing laws on the requirements for labelling parts of animal origin, an improvement has now been made, and it is a very real indication of the EU's consumer oriented thinking. However, the compulsory marking of the origin of products from third countries would have been ineffective and expensive in itself to accomplish. It is difficult to make an impromptu estimate of the added value to the consumer that such a requirement might bring, especially as, in the global world, products are rarely manufactured or originate in just one country.
For that reason, it is important that the Commission should now investigate the matter and that the practical aspects of going ahead should be weighed carefully. In the same connection, it is natural that the reform and harmonisation of product labelling should be assessed overall, as has now been agreed.
in writing. - I welcome the Commission's proposal, as it simplifies the existing regulatory framework and has the potential to encourage innovation in the textile and clothing sector, whilst allowing fibre users and consumers to benefit more readily from innovative products.
The new rules on labelling of textile products are crucial for preventing the problems that arise if consumers are poorly informed. The presence of animal-derived materials must be clearly indicated, so as to prevent consumers or individuals who suffer allergies from running the risk of inadvertently purchasing real fur products when they would prefer not to do so. The initial aim of this proposal is to simplify and improve the existing regulatory framework for the labelling of textile products. During the negotiations with the EU Council of Ministers, the inclusion of new provisions in the regulation was very important, such as those requiring the indication of animal-derived materials in textile products and conducting a study to determine whether there is a causal link between allergic reactions and chemicals or mixtures used in textile products.
in writing. - The report of Toine Manders is aimed at helping the buyers of textile products. New rules on textile labelling are proposed which will help customers avoid the risk of buying textile products which contain natural fur or leather. I voted 'in favour'.
Consumers' awareness of the goods they buy is constantly growing. For the majority of people, the origin of the products plays a very important role in their decisions about what they want to spend their money on. In the textile sector, there is a need for a great deal more information in this area so that consumers know where the jumpers, jackets and trousers, etc. that they are buying come from and which materials they are made of. As things currently stand, the labelling requirements are highly inadequate. We need clearer labels to indicate where animal products are used to make a garment, in particular, in the case of fur and fur trim. I voted in favour of the report because it deals with providing detailed information that is urgently needed by citizens, who have the right to know where their textiles come from and what materials they are made of.
The text being examined today is, unfortunately, very different from the one approved by this House at first reading. The substantive difference lies in the fact that this report makes no reference to the origin marking to be included on textile product labels. The Council has strongly opposed the idea, and it is difficult to understand why. Is it not right for consumers to know where the clothes they wear come from? The presence of origin marking would surely have provided a guarantee of product quality and protection.
I am really puzzled by the fact that only two Member States, Italy and Lithuania, insisted in the Council on including origin marking, and I wonder what interest the other European countries have in not protecting their own businesses in this way, since they are thus left more exposed to problems of unfair competition and counterfeiting. Parliament has unfortunately bowed to the Council's short-sighted decision not to endorse the much-needed origin marking, and I therefore feel I must vote against today's report.
This report is a recommendation for second reading on the Council position at first reading on the adoption of a regulation of the European Parliament and of the Council on textile fibre names and related labelling and marking of fibre composition of textile products. The Council rejected all substantive amendments proposed by Parliament at first reading, as it believes that these would not be compatible with the intended simplification. The main amendments proposed by Parliament and reintroduced in the report, which I voted for, relate to issues that I believe to be of the utmost importance for the European market. Of these, I would like to highlight origin marking and the inclusion of a requirement to indicate the country of origin of textile products imported from third countries. The current absence of harmonised rules on origin marking puts the EU at a disadvantage as regards its main trade partners, such as Canada, China, Japan and the US, which require origin marking for imported goods. Origin marking would facilitate consumer choice and contribute to reducing fraudulent, inaccurate or misleading claims of origin.
At first reading, Parliament approved 63 amendments to the Commission proposal on a regulation on textile fibre names and related labelling of textile products. Some of these amendments were of a technical nature while others were related to the substance, including rules on origin marking, indication of animal-derived materials, the use of language-independent symbols and a review clause. The technical amendments were largely accepted by the Council, but it rejected all substantive amendments proposed by Parliament. Most of these amendments have now been restored, as it is considered important that the Council recognise their expediency and give them due consideration.
in writing. - In its position at first reading, adopted on 18 May 2010, the European Parliament approved, by a very large majority, 63 amendments. The vast majority were technical amendments aimed at aligning the text with the Treaty on the Functioning of the European Union and with the new legislative framework for the marketing of goods. Parliament also adopted a number of substantive amendments, including rules on origin marking, the indication of animal-derived materials, the use of language-independent symbols and a review clause.
I supported the report because it is a step towards better consumer protection and stresses the quality of textiles products. It is nonetheless a pity that we have failed to push through the demands for country of origin labelling, as this is one item of information which adds to the possibilities for consumer choice and can help to reduce the occurrence of various inaccurate and misleading statements regarding origin. The absence of harmonised rules in this area also deprives European producers of advantages relating to production in the EU. I believe the Commission will continue its efforts to find an acceptable solution in this matter.
The Dutch Party for Freedom (PVV) is voting against this recommendation of the European Parliament. The original Commission proposal envisaged a simplification of formalities in order to make it easier to introduce new textile fibres. The European Parliament has added a requirement that, in future, businesses will be obliged to state where a textile product comes from via what is known as country of origin labelling. We do not support Parliament's position in this regard.
Consumers benefit where labels contain information about materials that pose a health hazard or that cause allergic reactions. Stating the country of origin on the label is pointless European nitpicking. Obviously, the origin of a product tells us nothing about the production process or the quality of the product, nor does it increase consumer protection. Even if the so-called country of origin is specified, other parts of the production process can take place elsewhere.
All the 'made in x' label does is create a false sense of clarity for the consumer, while in reality bringing about extra costs and bureaucracy. Businesses have to face additional administrative hassle, the checking of labels requires additional customs formalities and, ultimately, it becomes more expensive to import products. The PVV will thus also be voting against this recommendation.
in writing. - I voted in favour of labelling country of origin and fur and welcome this piece of legislation.
I welcome the agreement that has been concluded between the European Parliament and the Council on the extremely complex issue of textile names and related labelling of textile products. Consumers must be provided with accurate information on the presence of non-textile animal-derived products, such as fur, so that they can make informed choices.
I would also insist on the need for the Commission to examine, with the greatest attention, the issue of social labelling. I believe that consumers should be informed about the social conditions under which a textile product has been manufactured in order to give them greater responsibility for the working conditions of workers in the textile industry.
We must obviously not overload the labels with information, but social labelling could enable working conditions in the European Union and worldwide to undergo lasting change thanks to a citizen-based approach by consumers when they make purchases.
The agreement that was approved today after two years of intensive negotiations will simplify the placing on the market of new fibres and improve consumer protection on the internal market thanks to clear, visible and legible textile labels. In addition, the European Parliament was able to put its clear stamp on this regulation. Textile products which comprise non-textile parts of animal origin, such as fur or leather, should, in future, state this clearly on the label. It also proved possible to honour Parliament's explicit requests for further investigation into the use of language-independent symbols on clothing labels and into possible links between allergic reactions and chemical substances used in textiles.
The commitment that Parliament sought and obtained from the Commission that it would, where necessary, and after having a thorough study carried out, bring forward legislative proposals in 2013 in relation to the traceability of textile products, is an important step forwards. For these reasons, I voted in favour of the agreement that Parliament was able to reach with the Council at second reading.
As regards the Manders recommendation on textile names and related labelling of textile products, I voted in favour of the compromise proposal by the political groups because I am in favour of a compulsory system of labelling of the country of origin of third-country textile products. I also consider that this may promote fair competition in the EU and on the international stage.
The Lithuanian textile and clothing sector is one of the most specialised in Europe, with 1 000 enterprises involved in this sector employing 40 000 people. For me, and the majority of Lithuanians, it is therefore important for the new rules on the labelling of textile products mentioned in this report to help protect the reputation of our textile sector. Hopefully, the new legislation will simplify the current labelling rules. Furthermore, we need reliable chemical tests to confirm that textiles created meet hygiene and environmental criteria. European consumers have the right to know what they are buying. The use of any products of animal origin must be clearly shown on the label of the textile product. The new textile labelling rules should help stop consumers from unwittingly buying textile products made from real fur or leather. The fate of the Lithuanian textile and clothing sector is closely linked to the EU, as 84% of Lithuanian textiles are exported to the EU. Not many people are aware that Lithuanian textile manufacturers sew uniforms for various military and police forces throughout Europe, including NATO. Therefore, both Lithuania and Europe should be interested in increasing efforts to improve quality control and transparency.
in writing. - Following today's vote on labelling, consumers will no longer face the risk of mistakenly buying textiles containing real leather or fur. I believe that consumers have the right to know what the products they buy are made from, and this report ensures that any animal-derived materials will be indicated on textile product labels. This is good news not only for people who do not want to buy products that contain real fur or leather, but also for those who suffer from allergies. I am disappointed that this report did not make origin labelling compulsory for textile products, but I am encouraged that the Commission will come forward with an assessment report to address such issues in the future.
I have voted in favour of the report on naming and labelling textile products. The proposed revision of EU legislation primarily concerns technical issues which do not have a major political impact. However, the resulting simplification of the processes will help to promote innovation within the industry. The compromise reached by several groups in the European Parliament also takes into consideration existing problems involving counterfeit products in the European textile sector and calls for transparent and coherent trade regulations to ensure protection for consumers.
I voted in favour of the report by Mr Manders. The text on which we have voted not only proposes to combine the three directives on the labelling of textile composition into a single European regulation applicable to all the Member States, but it is also designed to simplify the procedure for recognising new fibres.
Mr Manders's report would probably have been more complete if it had included a rule on compulsory origin labelling for products originating in non-EU countries but, given the difficulties that occur when certain subjects are tackled, I believe that in the end, a good compromise was reached in the final text that was put to the vote.
I am voting for this proposal as it amends certain aspects of Regulation (EC) No 1215/2009, so as to extend its validity to 31 December 2015 and make certain adjustments resulting from the entry into force of bilateral agreements with Bosnia and Herzegovina, and Serbia. Given that the interim agreements/stabilisation and association agreements (SAAs) grant trade concessions to Bosnia and Herzegovina on the products identified in the autonomous trade preferences, these concessions have to be withdrawn from Council Regulation (EC) No 1215/2009. These concern the preferential tariff quotas for baby beef, sugar and sugar products, certain wines, as well as for certain fishery products. The termination of the trade preferences would take from the beneficiaries an objective economic advantage in their trade with the EU. This could have extremely negative consequences on the overall economic performance of the whole Western Balkans region, with subsequent negative repercussions on their domestic reform and transition processes. Moreover, their economic recovery could be seriously jeopardised.
I voted in favour of this report. The European Union has granted the countries of the Western Balkans exceptional unlimited duty-free access to the EU market for nearly all products. The key aim of these measures is to revitalise the Western Balkan economies through privileged access to the EU market. In turn, economic development is to foster political stability in the entire region. These trade preferences were granted for a period ending on 31 December 2010. I agree that the validity of the exemption provisions should be extended to 31 December 2015. The termination of the trade preferences would take from the beneficiaries an objective economic advantage in their trade with the EU. This could have negative consequences on the overall economic performance of the Western Balkans, with subsequent negative repercussions on their domestic reform and transition processes.
I support the introduction of exceptional trade measures for countries and territories benefiting from the Stabilisation and Association process. Everyone is aware that trade is a driver of economic development and these trade measures will revitalise the economies of the Western Balkans. In addition, granting the Western Balkan countries privileged access to the European Union market will also enable us to encourage more rapid integration of their economies with that of the European Union.
We are voting today on the extension of exceptional trade preferences such as tariff exemptions and trade preferences for Bosnia and Herzegovina, Serbia, and Kosovo until 2015. Under the terms of Council Regulation (EC) No 1215/2009, the preferential tariff quotas apply to baby beef, sugar and sugar products, certain wines, as well as certain fishery products. This extension is aimed at addressing the widespread economic crisis, given that terminating trade preferences would compromise these countries' economic recovery, and would have consequences for the whole stabilisation and transition process of the Western Balkans.
This report focuses on a proposal for a regulation of the European Parliament and of the Council amending Council Regulation (EC) No 1215/2009, which introduces exceptional trade measures for countries and territories participating in or linked to the EU's stabilisation and association process. The countries of the Western Balkans are in this situation, and products originating from them enjoy duty-free status and exceptional unlimited access to the EU market. These measures are aimed at mitigating the crisis and revitalising the economy of these countries. These exceptional measures came to an end on 31 December 2010 and if they are not extended, there will be severe consequences for wealth creation, jeopardising economic recovery and the internal reform and transition processes. I therefore agree with the amendments proposed by the rapporteur, as well as the extension of these measures until 31 December 2015, subject to the necessary adjustments resulting from the new bilateral agreements with Bosnia and Herzegovina and Serbia.
This report is aimed at extending exceptional, unlimited, duty-free access to the EU market for nearly all products originating in the countries and territories benefiting from the stabilisation and association process. The pretext of this is to revitalise the Western Balkan economies through privileged access to the EU market, in the belief that any economic growth resulting from this will foster political stability throughout the region.
These measures cannot, however, be considered in isolation from the situation of severe economic and social crisis that exists today in the Balkans, particularly in Bosnia and Herzegovina, Serbia and Kosovo. The current crisis in this region is obviously part of the wider crisis of capitalism and is being aggravated by its impact: however, it is deeply rooted in a long history of interference, aggression and military occupation, promoted by the EU and its main powers, and the US, seeking to impose their economic and political dominance on the region. The secession of Kosovo and the role of the EU in this are indicative of that, and the internal process dubbed 'reform and transition' represents the current stage of this process of the imposition of imperial rule over the region.
The proposals made here today should be viewed, analysed and understood in this light.
This report is aimed at extending exceptional, unlimited, duty-free access to the EU market for nearly all products originating in the countries and territories benefiting from the so-called stabilisation and association process. The pretext of this is to revitalise the Western Balkan economies through privileged access to the EU market, in the belief that any economic growth resulting from this will foster political stability throughout the region.
These measures cannot, however, be considered in isolation from the situation of severe economic and social crisis that exists today in the Balkans, particularly in Bosnia and Herzegovina, Serbia and Kosovo.
The current crisis in this region is part of the wider crisis of capitalism and is being aggravated by its impact: however, it is deeply rooted in a long history of interference, aggression and military occupation, promoted by the EU and its main powers, and the US, seeking to impose their economic and political dominance. The secession of Kosovo and the role of the EU in this are indicative of that, and the internal process dubbed 'reform and transition' represents the current stage of this process of the imposition of imperial rule over the region.
in writing. - In Council Regulation (EC) 2007/2000, the European Union granted exceptional unlimited duty-free access to EU markets for almost all products originating in the countries and territories benefiting from the stabilisation and association process. The main objective of these measures is to revitalise the economies of the Western Balkans through privileged access to the EU market. In addition, economic development has promoted political stability throughout the region. These trade preferences were granted for the period that ended on 31 December 2010 and which currently apply to Bosnia and Herzegovina, Serbia and Kosovo.
The abolition of trade preferences could, however, have very negative consequences on the overall economic performance of the Western Balkans and, consequently, a negative effect on their domestic reforms and the transformation process. Moreover, it could seriously jeopardise the economic recovery. In order not to disrupt trade, it is therefore desirable to extend the application of Council Regulation (EC) No 1215/2009 to 31 December 2015.
The purpose of these measures is to help countries in the process of stabilisation, such as the countries of the Western Balkans, through preferential trade measures with the EU compared to third countries. In view of the proper decision to extend the regulation until 2015, giving particular attention to Bosnia and Herzegovina and to Serbia, I confirm that I voted in favour.
I welcomed this important document because, through Regulation (EC) No 2007/2000, the European Union has granted exceptional unlimited duty-free access to the EU market for nearly all products originating in the countries and territories benefiting from the Stabilisation and Association process. The key aim of these measures is to revitalise the Western Balkan economies through privileged access to the EU market. In turn, economic development is to foster political stability in the entire region. The trade preferences were granted for a period ending on 31 December 2010 and currently apply to Bosnia and Herzegovina, Serbia and Kosovo, as defined by UNSCR 1244/99 for all the products under the scope of Regulation (EC) No 1215/2009. Products originating in Albania, the Republic of Croatia, the former Yugoslav Republic of Macedonia or Montenegro continue to benefit from the provisions of Regulation (EC) No 1215/2009 when so indicated or from any measures provided in the same regulation which are more favourable than the trade concessions provided for in the framework of bilateral agreements between the European Union and these countries. This proposal amends certain elements of Regulation (EC) No 1215/2009 in order to permit the extension of its validity to 31 December 2015 and make certain adjustments consequent to the entry into force of bilateral agreements with Bosnia and Herzegovina and Serbia.
in writing. - I strongly support the amendment of certain elements of Regulation (EC) No 1215/2009 in order to permit the extension of its validity to 31 December 2015 and make certain adjustments consequent to the entry into force of bilateral agreements with Bosnia and Herzegovina and Serbia.
This report endorses the pressures exercised by the European Union on the Balkan States to serve the interests of the former. It even charges Parliament to take, in cooperation with the Council, 'appropriate measures' if the governments of these States do not show sufficient desire to liberalise their economies. This is overweening imperialism! I shall vote against.
Under Regulation (EC) No 2007/2000, the EU granted exceptional, unlimited, duty-free access to the EU market for nearly all products originating in the countries and territories benefiting from the Stabilisation and Association process. The key aim of this measure is to revitalise the Western Balkan economies through privileged access to the EU market. The economic development that comes about as a result will foster political stability throughout the region. The benefits from this regulation came to an end on 31 December 2010. Given the economic and financial crisis that we are currently experiencing, it is necessary to extend these conditions to 31 December 2015 so that the cessation of these special conditions does not lead to stagnation in the economies of these regions, as good economic conditions are needed to maintain stability and peace in this troubled Balkan region.
in writing. - When the European Union adopted Regulation No 2007/2000, it granted exceptional unlimited duty-free access to the EU market for nearly all products originating in the countries and territories benefiting from the Stabilisation and Association process. The key aim of these measures is to revitalise the Western Balkan economies through privileged access to the EU market. In turn, economic development is to foster political stability in the entire region. The validity of the trade preferences should not be terminated because this could have negative consequences on the overall economic performances of the Western Balkans, with consequent negative repercussions on their domestic reform and transition processes. Moreover, their economic recovery could be seriously jeopardised. Therefore, I agree with the rapporteur who strongly supports the amendment of certain elements of Regulation (EC) No 1215/2009 in order to permit the extension of its validity to 31 December 2015 and I voted 'in favour'.
In order to stimulate the economies of the countries in the Western Balkans, they have been given privileged access to the European market. This applies to almost all goods produced in countries participating in or linked to the EU's Stabilisation and Association process. The trade preferences were granted for a period ending on 31 December 2010 and cover the following countries: Bosnia and Herzegovina, Serbia and Kosovo.
The preferences remain in place for goods from Albania, Croatia, Macedonia and Montenegro. If these trade preferences were to come to an end now, this would jeopardise further economic growth in these countries. I have not voted in favour of the report because, as has already been explained, some points in the new regulation are not clearly worded.
This report aims to extend the validity of Council Regulation (EC) No 1215/2009, which adopts exceptional trade measures for countries and territories participating in or linked to the EU's Stabilisation and Association Process. The EU has granted exceptional, unlimited, duty-free access to the EU market for nearly all products originating in the countries and territories benefiting from the Stabilisation and Association process. The key aim of this measure is to revitalise the Western Balkan economies through privileged access to the EU market. I argue that there should have been provision for a study of the impact on the Internal Market with such exceptional access. These trade preferences were granted for a period ending on 31 December 2010. The termination of the trade preferences would withdraw from the beneficiaries any objective economic advantage in their trade with the EU. This could have serious consequences on the overall economic performance of the Western Balkans, with subsequent negative repercussions on their domestic reform and transition processes, and it could jeopardise their economic recovery. I voted in favour of this proposal, which is aimed at extending the validity of these measures until 31 December 2015.
Under Regulation (EC) No 2007/2000, the EU granted exceptional, unlimited, duty-free access to the EU market for nearly all products originating in the countries and territories benefiting from the Stabilisation and Association process. The key aim of this measure is to revitalise the Western Balkan economies through privileged access to the EU market. These trade preferences, which currently apply to Bosnia and Herzegovina, Serbia and Kosovo, were granted for a period ending on 31 December 2010, but their validity should now be extended to 31 December 2015 so as not to jeopardise these countries' economic recovery.
in writing. - Although the final vote was postponed, we voted on several amendments. These 'exceptional trade measures' with the partners in the Western Balkans, under the EU Stabilisation and Association process, are indeed preferential tariff measures which guarantee easier access to the EU market for the partner countries' exports. They need to be notified to the World Trade Organisation. The programme ran out at the end of 2010, and what we have now is simply the extension to it. It has been blocked because of the delayed comitology decision. Early in January 2011, the International Trade Committee made a proposal to the Council to ensure that the procedure was speeded up, but received no answer. Thus, Parliament had to await the adoption of the Szájer report on comitology in March in order to proceed further. An informal trialogue resolved the issue to permit adoption at first reading. The delay has created hardship in some receiving countries, and particularly in Kosovo, and Parliament has been wrongly blamed for this.
I am voting for this proposal as I agree with the guiding principle that runs through it. The EU is indeed the world's largest economy. Neither the US nor China is larger, contrary to what is usually stated in discussions on what is and what will be the number one global economy. The difference is that the US and China have the bigger markets, as they offer better preconditions for competition, competitiveness, new services, products and innovations. The need for a single Internal Market is critical if Europe is to become a leading player in the global economy, with a focus on the service sector and the knowledge economy, but, at the same time, the Digital Agenda and the digital economy can serve as a spearhead for realising the Internal Market for all parts of our economy. This requires the ability to become a leader in terms of broadband and Internet use. Opening Europe up to new services and increased mobile traffic lays the ground for new opportunities for culture and content, broadcasters and public services within the framework of broadband while, at the same time, ensuring the same opportunities for broadcasting.
I voted in favour of this resolution on a decision of the European Parliament and of the Council establishing the first radio spectrum policy programme. I agree with the rapporteur's opinion that the need for one single internal market is crucial for Europe to take a leadership in the global economy, with a focus on the service sector and the knowledge economy. The Digital Agenda and the digital economy can serve as a spearhead for making the Internal Market real for all parts of our economy. This requires an ability to take the lead regarding broadband and the use of the Internet. We must aim to make Europe the best and do what is best for Europe: free up spectrum for new services and increased mobile traffic, laying the ground for new opportunities for culture and content, broadcasters and public services within the framework of broadband. The first radio spectrum policy programme (RSPP) is a significant step in ensuring the efficient and optimal use of this finite resource. Europe must be in the lead in this process of change, creating the best opportunities for a competitive European knowledge economy characterised by vitality, change and innovations. That requires access to Internet and broadband applications with the greatest capacity and the highest speed.
I voted in favour of this report. The Digital Agenda and the digital economy represent one of the most important objectives of the EU 2020 strategy, aimed at closing the digital gap, and increasing the productivity, cohesion and competitiveness of European industry, and ensuring better access to the single market for the EU's consumers and companies. Today, Europe is lagging behind the US and China, which are freeing up large parts of the spectrum in order to allow for the rapid development of new services and high speed mobile Internet. Effective spectrum use must be promoted in the EU in order to satisfy the growing need for radio frequencies, and mobile broadband capacity must be increased, ensuring better opportunities for the public and commercial sector. We must overcome the digital divide so that by 2020, all EU citizens have access to broadband services at a speed of at least 30 Mbps. Future spectrum policy must also guarantee a suitable, simple and non-discriminatory authorisation system, which would create a level playing field throughout the EU and would promote competition.
I voted in favour of this report because its aim is to create maximum opportunities for business and individual consumers to take advantage of wireless Internet, radio and television services, freeing up radio spectrum. This would benefit European citizens in two ways - easing access to modern means of communication and telecom networks would reduce the exclusion of EU citizens which still exists, particularly for those living in rural and peripheral areas, and would promote the EU economy more actively, because there would be stronger conditions for developing an innovative services sector and knowledge economy. Europe has set itself the task of ensuring that by 2013, all EU citizens have the opportunity to use broadband, and wireless technology represents the most convenient way of achieving this task and requires the least investment.
I congratulate Mr Hökmark on preparing such a topical report on the radio spectrum policy programme. I voted in favour of it since I firmly endorse all measures aimed at supporting and implementing the internal single market. Europe needs to adopt advanced systems for broadband and Internet use that are accessible to all and are also able to reach rural and outlying areas, as required by the Digital Agenda. At the same time, it is important to ensure security for private individuals, producers, users and public authorities.
Moreover, the high cost of fibre optics and the growing demand by users for high-speed connections mean that the technological framework must be reviewed in both legislative and operational terms. To that end, multiannual radio spectrum legislative programmes need to be prepared in order to establish strategic planning and to meet the growing demand for broadband access, particularly because official estimates suggest that data traffic will double every year until 2013.
The objectives set in the Digital Agenda in the form of broadband cover for all European citizens by 2013, and high-speed cover of 30 Mbps or more (up to 100 Mbps for half of European households) by 2020, must be regarded as the minimum, and the ambition should be for Europe to have the best capacity and the highest broadband connection speeds in the world. This is connected with the idea that securing a wireless broadband connection is essential in order for all citizens to have access to new and innovative services. I fully agree with the deadline proposed by the Commission as regards making the 800 MHz band available for electronic communications services by 1 January 2013. Any exemptions or exceptions should be granted only for technical reasons, but specific public safety and defence needs must be taken into account. The other bands should be released by 1 January 2012, as stipulated in the Commission proposal. In my opinion, we should push for the allocation of more frequencies to mobile services, with a minimum target of 1 200 MHz. It is essential to introduce sensible rules that will make it possible to release further spectrum bands in the future. I also consider it appropriate to deal with further thorny questions, including, above all, the costs for releasing bands.
We need to allocate radio spectrum more efficiently in the EU to ensure that we do not remain behind other developed countries progressing towards the digital society. The points in this report are also totally consistent with the EU's Digital Agenda. Both consumers and businesses in the EU are increasingly using broadband Internet and mobile Internet via their smartphones or tablets, which requires the provision of fast connections. This requires the 800 MHz band to be freed up as soon as possible for broadband mobile Internet services and even the band below 790 MHz, if it transpires that such a measure is required to cope with the increase in data traffic. The measures advocated in the first radio spectrum policy programme are vital for reducing the digital divide and offering rapid, reliable telecommunications services in rural and isolated areas with a view to revitalising them. Last but not least, these measures support innovation and the wider use of new technologies, which is an absolute must for the European economy's competitiveness, as was also emphasised in the Single Market Act.
I voted for Mr Hökmark's draft report, which supports freeing up the 800 MHz band for mobile services between now and January 2013 and sets some very ambitious objectives such as freeing up 1 200 MHz for mobile data traffic by 2015. The rapporteur also insists on spectrum use efficiency, greater flexibility in the promotion of innovation and on investment, as well as the need to improve the inventory of current and future spectrum usage.
Given the importance of the European telecommunications industry and information technologies for higher productivity and competitiveness in our market, I am voting for the radio spectrum policy programme. I believe in the ability of this programme to create the conditions necessary for successful competition with the new technology markets of China and the US, as well as maintaining European leadership in the telecommunications industry.
I voted in favour of this report, which will enable the exponential demand for access to high frequency-consuming mobile Internet to be met in the short term, in particular, through the allocation of the entire 800 MHz band, freed up by the changeover to digital television in our various countries, to electronic communications services. In the medium to long term, our aim must be to improve the use of spectrum across the board, by recognising its social, cultural and economic value. At the same time, we are promoting innovative technologies (femtocells, cognitive technologies) in order to respond qualitatively to the demand for use of frequencies. This will contribute to the objectives that the Union has set itself, including that of bridging the digital divide, so as to ensure that all Europeans have broadband access by 2015.
in writing. - I voted to reject Amendment 20, second part; Amendment 69, second part, as this had been recommended by both S&D voices on the Culture Committee, on which I sit as a substitute member.
in writing. - I voted in favour of the radio spectrum report today. It will ultimately create employment in this sector, aid the completion of the Digital Agenda and lend itself to achieving wireless frequency targets by 2013. In Romania, we have one of the fastest Internet speeds in Europe. By enhancing European broadband, this will increase our competitiveness. It is noteworthy that the International Telecommunications Union argues that capacity has to be opened up and preferably harmonised at a global level.
We all use radio spectrum in our daily lives for listening to radio programmes, for using our mobile telephones, for remotely locking our cars and for using satellite navigation systems. This report will aim to coordinate the EU approach for the management of spectrum across the Union. It is important that Member States continue to engage in bilateral communications and negotiations with third countries in order to achieve their Union frequency targets.
I voted in favour of this report as it presents a set of measures that make a significant contribution to universal access to less-favoured or remote areas, such as rural areas or islands.
Access to the radio spectrum is essential to ensure that all European citizens, whether in rural or urban areas, have access to digital technologies and broadband, with the total turnover of this industry representing approximately EUR 200 billion. Therefore, given the value of the radio spectrum, it is imperative to set out the EU's priorities for its allocation and use.
The Digital Agenda, the digital economy and this, the first policy programme for five years, are therefore aimed at stimulating our economy and realising the Internal Market in all its aspects. It is crucial for the European telecommunications industry to regain its global leadership and create an impetus for greater productivity, cohesion, competitiveness and access to a single market.
I would therefore like to congratulate the rapporteur on the result that has just been achieved due to an effort at finding a compromise between all the groups in an ambitious and encouraging report.
This report is on a proposal for a decision of the European Parliament and of the Council establishing the first radio spectrum policy programme. As the EU is the largest global economy, it needs to monitor all its modernisation and technological innovation processes: otherwise, it runs the risk of being overtaken by emerging economies such as China and South Korea. The latter is an example of this development, based on digital communications, as its speed of traffic and the respective broadband coverage make it the world leader. The objectives set out in the Digital Agenda, taking account of the constant downgrading in the speed and volume of data traffic, which is expected to double each year up to 2014, should be seen as minimal or reassessed if the EU is to dethrone South Korea in this area. Given that the Internet is the main instrument for creating better conditions and development and knowledge for citizens in cultural terms, particularly through the broadcasting of audiovisual content, I welcome the adoption of this report and hope that the EU will play a leading role in the radio spectrum and in the creation of development and innovation software.
We recognise the need to plan and organise the radio spectrum. This should be done on the basis of cooperation between the Member States, mindful of the fact that the spectrum is a public good, which is important in outlining and improving a range of services for the public, including in areas of public services.
We do not agree with planning the radio spectrum based on the Commission imposing guidelines, with the aim of making the spectrum a fulcrum for 'the goals and key actions outlined in the EU2020 strategy and the Digital Agenda', nor do we agree with the view of this as one of the '50 priority actions of the Single Market Act'. These are EU strategies and policies which have contributed to the current crisis that we are experiencing, and persisting with them will inevitably exacerbate this crisis.
Although it mentions that the radio spectrum is 'a key public resource for essential sectors and services', the report points the way towards the 'possibility to trade spectrum rights' and invites the Commission to adopt measures 'to ensure that Member States allow trading within the Union of spectrum usage rights'; once again, we do not agree with these guidelines and we would distance ourselves from them.
We agree with the need to plan and organise the radio spectrum on the basis of the necessary cooperation between Member States, as it is a public good, which is important in improving services, particularly public services.
We do not agree with the imposition of guidelines by the Commission with the aim of making the spectrum a fulcrum of 'the goals and key actions outlined in the EU2020 strategy and the Digital Agenda and [...] included among the 50 priority actions of the Single Market Act'. We believe that these strategies are EU policies that have contributed to capitalism's current state of systemic crisis.
While mentioning that the radio spectrum is 'a key public resource for essential sectors and services', the report points the way towards the 'possibility to trade spectrum rights' and invites the Commission to adopt measures 'to ensure that Member States allow trading within the Union of spectrum usage rights'. We still do not know about these proposals, and thus far, we have not voted in favour of this report.
in writing. - The European Union is the world's biggest economy. The need for one single internal market is crucial for Europe to take leadership in the global economy, with a focus on the service sector and the knowledge economy. The Digital Agenda and the digital economy can serve as a spearhead for making the internal market a reality for all parts of our economy. This requires an ability to take the lead on broadband and use of the Internet. It is crucial for the European telecom industry to regain global leadership, but also in order to take the lead in the development of information technologies as such and in the emergence of new services and applications. Even more importantly, it is also crucial in order to create a momentum for higher productivity, cohesion, competitiveness, and access to one single market for the European industry as a whole.
We must aim to make Europe the best and make what is best for Europe: opening up new services and increased mobile traffic, laying the ground for new opportunities for culture and content, broadcasters and public services in the framework of broadband and, at the same time, securing the same opportunities for broadcasting as of today.
in writing. - I voted in favour of this report for the reason that a renewed economic and social approach with regard to the management, allocation and utilisation of the spectrum should be adopted. Particular focus should be directed towards the formulation of regulation which ensures greater spectrum efficiency, better frequency planning and safeguards against anti-competitive behaviour and the taking of anti-social measures with regards to the usage of the spectrum. As highlighted in the Single Market Act, the establishment of a radio spectrum programme is key for the enhancement of the digital society and the development of technology.
I believe that the Commission should take a holistic approach towards the proper coordination of the management of the spectrum across the EU in view of the fact that this public good is a scarce and finite resource and is crucial to the furtherance of consumers, citizens and businesses within the single market.
The modern information society and the scarcity of frequency bands make strategic planning and harmonisation of the use of the spectrum essential. Of course, this relates to mobile and wireless broadband communications, radio and television broadcasting and also radio communications at concerts or in theatres. In addition to the issue of the frequencies, this concerns cultural diversity and also involves taking into consideration which technical options are and are not available and affordable. Affordability is a concern, for example, for cultural organisations without a great deal of money which do not always have the funding to buy new equipment. The goals of introducing complete broadband coverage of the EU by 2013 and universal high-speed Internet access by 2020 are praiseworthy, but perhaps not entirely realistic. In addition, the proposal gives no consideration to the specific problems in border areas where greater coordination is needed.
By approving the Hökmark report, Parliament is opting for innovation: the broadband and mobile telephony sector is not only of great interest to Europeans, but it makes it possible to develop new prospects in terms of research and development, areas in which the European Union can and must aspire to play a leading role.
In this respect, it is important to ensure that the first European radio spectrum policy programme is in line with the objectives already outlined in the EU 2020 strategy and the Digital Agenda and comes within the priority actions of the Single Market Act.
The EU must endeavour to overcome the digital divide that results in huge disparities within Europe - between urban and rural areas in particular - so as to ensure all citizens have equal access to services, especially those involving new technologies. I therefore welcome the ambitious targets proposed, to provide broadband access throughout Europe by 2020, with particular emphasis on wireless networks.
I welcomed this document because Europe needs to set free more spectrum for wireless broadband. This can and must be done with respect for present broadcasting, ensuring the same opportunities for broadcasters as they have today, and compensating for eventual migration costs where necessary. Broadcasting and culture must be a natural part of the development of wireless services. Today, Europe is lagging behind, while the US and China are freeing up large parts of the spectrum in order to allow for the rapid development of new services and high speed mobile Internet. We must aim to do what is best for Europe: free up the spectrum for new services and increased mobile traffic, open up new opportunities for culture and content, broadcasters and public services in the framework of broadband and, at the same time, secure the same opportunities for broadcasters as they enjoy today. Wireless broadband is essential for ensuring that new and innovative services are available to all citizens. It seems obvious that this objective cannot be achieved through the use of optical fibre, the installation of which requires considerable investment, but through the use of a mix of wireless technologies available to extend the coverage of broadband (terrestrial radio, cable, fibre or satellite systems) to cover the whole territory of the Community, rural and peripheral areas included, enabling the market to choose the most efficient technology from the point of view of cost for operators and citizens.
Today, telecommunications are as important as ordinary communications, both for people and companies. Furthermore, that is true in both rural and urban areas. The wireless Internet is a requirement for receiving fast broadband connections for all Europeans. This requires separately allocated radio spectrum in order to guarantee troublefree connections. It is good that new radio spectrum is to be made available as the Member States are switching from analogue to digital television. It should now be taken advantage of.
Europe needs the greatest broadband capacity and the fastest speeds to keep up with rising economic powers, like China and India, in the modern economy. Let us work to ensure that the next generation's Googles and Facebooks originate in Europe.
I supported the report on the proposal for a decision of the European Parliament and of the Council establishing the first radio spectrum policy programme. I believe that a common radio frequency spectrum policy will provide European Union Member States with new possibilities for developing information and communications technology industries. For their part, entrepreneurs will have the opportunity to offer new quality services, which will stimulate the development of the common European economy. Nevertheless, in making changes to frequency spectrum policy, we must also bear in mind international agreements on the freeing up of different frequencies at an international level.
Countries that border the European Union's eastern neighbours will have difficulty freeing up frequencies if the neighbouring countries do not do likewise. This situation must be borne in mind, and we must anticipate that the freeing up of frequencies will only be possible when countries such as Russia and Belarus also do so. Member States must not be placed in the forefront of the European Union's ambitions without regard to the facts on the ground.
I was responsible for the opinion on the radio spectrum policy programme in the Committee on the Internal Market and Consumer Protection, and I am very pleased with the text that has now been voted on. I have been strongly advocating a forward looking and ambitious spectrum policy that would promote new innovations and global competitiveness. This is essential while we are searching for new channels for economic growth in Europe.
Wireless Internet services, and the mobile sector in particular, desperately need new spectrum, because in recent years, there has been a dramatic growth in the sale and use of equipment using a wireless network for smart phones and other such devices. The lack of spectrum must not be allowed to hinder innovation while we are developing new technology and services. Radio spectrum is a scarce natural resource and a public good, of which we also have to try to make far more effective use. The main aims of the radio spectrum policy programme are broadband access for the entire EU by 2013 and fast Internet connections by 2020.
In addition to considerations about the 'digital dividend' to be shared among Internet services (that is to say, the 800 MHz band), we have to look to the future and survey the opportunities afforded by the next potential radio bands, such as the 700 MHz band. The best capacity and the fastest speed would offer the best basis for competition and innovation. The growing need in Asia and the United States of America has already been taken into account. It is therefore especially important that we in the EU understand the importance of setting sufficiently ambitious targets in order to remain competitive in this sector.
One of the strategy's major lines of action aims to guarantee Internet access throughout Europe by 2013 and high-speed broadband coverage of at least 30 Mbps by 2020. Many relatively isolated rural and island areas depend on wireless connections from mobile Internet for access to high-speed broadband. If they are to enjoy uninterrupted connection, they must have radio frequencies dedicated entirely to them. Frequency allocation comes under national jurisdiction but the regulations governing the sharing of the spectrum between users and operators is under the control of the European Union. Universal access to high-speed access is largely dependent on this sharing of frequencies. I voted for the report on radio spectrum policy as it lays the foundations for universal coverage for mobile Internet. On 1 January 2013, the 800 MHz frequency will be used for mobile Internet, and will provide wireless users with high quality access and thus reduce the digital divide. This project goes even further still, by providing a new frequency band in the 1.5 to 2.3 GHz range by 2015.
in writing. - I voted for this report. Radio frequencies serve the public interest in a wide range of areas in the Member States. In that connection, due account has to be taken of a host of specific national and regional characteristics. It is doubtful whether the EU can reconcile these matters of public interest and these characteristics as well and as efficiently as its Member States. For that reason (and in the light of the allocation of competences laid down in Article 9(1) of the Framework Directive), I oppose the establishment of an overarching spectrum planning and management system at European level.
In this day and age, when new technologies have an increasingly important role, it is vital that all European citizens have the same conditions of access to digital technologies and broadband, regardless of whether they live in rural or urban areas. Thus, the Digital Agenda, the digital economy and this, the first policy programme for five years, which have just been adopted, are vital for the development of the Internal Market. The aim is for the European telecommunications industry to regain its global leadership and increase productivity, cohesion, competitiveness and access to a single market.
The European Union has the largest economy in the world and yet it is lagging behind other international players in digital strategy and digital economy. Europe must take initiatives on broadband and Internet use in order to become a leader in the development of this area. Wireless broadband is essential if we are to ensure that all citizens have access to new, innovative services. We must bridge the digital divide and ensure that all European citizens are connected to high-speed broadband by 2020. Mobile broadband alongside, amongst other things, smartphones, PC tablets and smart keys, plays an increasingly important role in service supply and innovation in other areas, such as healthcare, education, culture and public administration. We must also ensure that new technologies and equipment for consumption are accessible. As far as the radio spectrum is concerned, our policy must have realistic yet ambitious objectives so that European companies are able to compete in the world market on a sounder footing.
in writing. - The rapporteur, Gunnar Hökmark, believes that it is crucial to defend the dates as set out by the Commission (for example, the 800 MHz band should be available for electronic communication services by 1 Jan 2013). Any exceptions or derogations should only be given for purely technical reasons while specific needs for security and defence must be taken into account. Bands already designated by the Commission should be freed up by 1 January 2012, according to the Commission's proposal. The Union has to work to get more frequencies allocated for mobile services, with a target of a minimum amount of 1 200 MHz. It is necessary to get the right principles in place that can enable additional spectrum releases in the future. I support the rapporteur and therefore voted 'in favour'.
The economic recovery is based, among other things, on the utilisation of new technologies and the digital economy. Although the EU has set ambitious targets in its emblematic initiative entitled 'Digital Agenda', such as broadband cover for all EU citizens by 2013, with speeds of 30 Mbps or more by 2020, it is still lagging behind the USA and Japan in terms of competitiveness. Therefore, releasing large sections of the radio spectrum to allow for the fast development of new services and high Internet speeds, via mobile connections offering citizens high capacities, is a first practical step. It is a technical, but necessary, parameter if we are to create a clear trend towards greater productivity, cohesion, competitiveness and access to a single market for European industry as a whole, and that is why I voted for this particular report.
This report concerns the proposal for a decision of the European Parliament and of the Council establishing the first radio spectrum policy programme. This programme is a significant step in ensuring the efficient and optimal use of this finite resource. Spectrum policy has a prominent place in the Digital Agenda for Europe and is crucial for the realisation of the policy objectives of the Europe 2020 strategy for smart, sustainable and inclusive growth. This programme is aimed not only at creating a competitive and vibrant European industry for the provision of broadband services and equipment, but also at establishing an environment that is conducive to the development of pan-European services. Mobile broadband is playing an increasingly important role in the delivery and innovation of services in other fields such as healthcare, education, culture and public administration. The harmonisation of frequencies will lower the costs of deploying mobile networks and the cost of mobile devices for consumers, and boost competition and consumer choice. Furthermore, it will reduce harmful cross-border interference and disturbance. I voted in favour of the establishment of the radio spectrum policy programme for all of these reasons.
In the context of the knowledge economy, communications networks can boost the development of the Internal Market. To this end, broadband coverage for the whole EU, including the outermost regions, will make a clear contribution to establishing the EU as an integrated area for information sharing, furthering its claim to be a cutting-edge digital economy. I therefore voted in favour of this report.
We are told - and quite rightly - that radio spectrum is a scarce resource. I should like to point out that it is also a shared resource, that is to say, a resource over which no one can claim exclusive ownership or an 'entitlement'. If it is both a shared resource and a scarce resource, we need to understand how it is utilised today; in other words, we must carry out an in-depth study of all the stakeholders in the spectrum, including the civil security and military services.
The way in which it is used today is far from optimal. We should encourage the use of technologies that allow different services to cohabit. Let us not forget either that not all uses are necessarily commercial in nature and therefore do not necessarily yield a profit - I am thinking of the use of the spectrum for cultural or public service purposes, for instance.
This is a very relevant issue for Lithuania. We have the densest network of public Internet access points - my country has a population of 3.2 million, 2.1 million of whom use the Internet. We also have one of the highest mobile penetration rates. There is no doubt that these are positive changes. The connection with Europe could potentially help convince international companies to establish shops and invest in Lithuania. Other possible advantages include long distance medical diagnosis, smart energy grids and greater political accountability at local level. However, let us not get carried away, let us get our priorities right. On the basis of this report, the main objective of the radio spectrum policy programme is broadband coverage by 2013 for all citizens of Europe, and high speed Internet by 2020. But what about the million Europeans who live at risk of poverty? Twenty per cent of Lithuanians live in poverty. This is too high a figure for our nation. In my country and throughout Europe, there are families who struggle to feed and educate their children and do not even consider having a computer, never mind high speed broadband. The promotion of the EU radio spectrum should not overshadow the needs of the poorest people in Europe.
in writing. - I backed the Commission's radio spectrum policy programme (RSPP) because I believe that all EU citizens should have access to a faster broadband connection by 2020. The RSPP will ensure that the digital divide is reduced by introducing measures to bring faster web access to all citizens and businesses. This will be especially beneficial to those living in rural or remote parts of the EU that currently have little or no Internet connection. This improved network will also contribute to making Europe's digital economy more competitive, in the hope of developing an innovative and creative environment that can foster future advances in digital technology.
Transmission frequencies are a national asset. European legislation must therefore respect Member State sovereignty when looking for a common European interest in the use of these frequencies. On the other hand, the interests of Slovakia are in harmony with those of other Member States here. Citizens and businesses will both profit from the use of the bands released for high quality and rapid data transmission. European coordination is important here, because Internet technologies are not restricted by borders, and their benefits increase with the number of users. The aim of this proposal was to make a start on solving the issue of released frequencies as soon as possible, in order to give Europe an advantage over the other strong economies. This will bring new jobs, create new services and attract new investment to Europe.
I voted in favour of the report. Following the ratification of the Treaty of Lisbon, Parliament's powers have been strengthened and it is now colegislator in almost all areas under the ordinary legislative procedure. As a result, it is the focus of attention of an even larger number of varied lobbyists. In the light of these developments, and against this constitutional background, and in keeping with their commitment to transparency, Parliament and the Commission have agreed to establish and maintain a common register in order to keep a list of the names of and exercise scrutiny over the organisations and individuals who take part in the drafting and implementation of EU policies. The amendments mentioned require the European Parliament's Rules of Procedure to be amended accordingly, which will be done with this report.
There has been much discussion in recent weeks about the role of lobbyists within the European Parliament. Ever since four MEPs were accused of having accepted money from 'bogus' lobbyists in return for tabling amendments, the institution has been seeking to clarify and reform the rules governing the activity of lobbyists in Parliament. A kind of permanent suspicion has long surrounded MEPs' relationships with interest representatives, hence the creation of a first register of lobbyists in 1996. Today, this register, in which lobbyists will have to register themselves, is being reformed. The 'voluntary' registration process is actually mandatory, as only registered lobbyists will be granted access to Parliament. I also welcome the adoption of the 'legislative footprint': the idea of publishing the names of the people one has met when drafting reports is, to my mind, a perfectly normal transparency measure. It is regrettable, however, that the Council, unlike the Commission, has not joined in the initiative.
I voted in favour of this report because it is necessary to amend Parliament's Rules of Procedure following the establishment by the European Parliament and the Commission of a common transparency register. I would like to underline that following the entry into force of the Treaty of Lisbon, Parliament's powers have been strengthened and it is now colegislator in almost all areas under the ordinary legislative procedure. As a result, it is the focus of attention of an even larger number of lobbyists, who, moreover, play a key role in the open, pluralist dialogue, and act as an important source of information for Members in the context of the performance of their duties. In the light of these developments, and in keeping with their commitment to transparency, Parliament and the Commission have agreed to establish and maintain a common register in order to keep a list of the names of, and exercise scrutiny over, the organisations and individuals who take part in the drafting and implementation of EU policies. This register must be kept in a manner consistent with the right of Members to perform their parliamentary duties without restriction and must not be used as a pretext to deny their voters access to Parliament's premises.
I voted in favour because I believe all measures aimed at fostering and increasing the transparency of Parliament's work are to be welcomed. Following the ratification of the Treaty of Lisbon, Parliament's powers have been strengthened and it is now colegislator in many areas under the ordinary legislative procedure. As a result, Parliament's work has become the focus of attention of a growing number of lobbyists, who act as an important source of information for Members. I therefore welcome the proposal to establish and maintain a common register in order to exercise scrutiny over the organisations and individuals who take part in the drafting and implementation of EU policies.
The submitted change to the Rules of Procedure comes in response to the corruption revealed in recent months, with three MEPs accepting a corrupt proposal from investigative journalists. It is impossible to accept that MEPs will not be subject to public scrutiny regarding the interests they defend in their role, or the pressure they are subject to or who is putting them under pressure. I therefore very much welcome the introduction of the common register of lobbyists and lobbying organisations. The European Commission has already introduced such a register, and the European Parliament is therefore only extending its application to MEPs, officials and other staff of the European Parliament. The register will include information on contacts between these people and lobbyists, and will be publicly accessible. A similar system already operates in the US Congress, and experience there shows that it is a sensible anti-corruption measure. I firmly believe that the expansion of the register will also prove an inspiration for the Parliament of the Czech Republic. The introduction of a register in the Czech Republic would make a decisive contribution to the development of Czech politics.
Creating a common transparency register is certainly an important step forward, much awaited by European citizens. EU institutions, whether elected or not, make decisions which affect citizens' everyday lives. In a democratic system, which the EU aspires to, it is completely natural for there to be a high level of transparency in the decision-making process.
This common transparency register also simplifies matters for lobbyists as this will provide a single means of registration instead of two, which is currently the case. On the other hand, this register will not, admittedly, be an adequate instrument for resolving the problem of corruption. However, I do not believe that the register's primary aim is solely to combat corruption as the instances of corruption have, however, been very few and far between.
in writing. - UKIP MEPs abstained on this vote, not because we do not want transparency, but because these proposals are inadequate, and to vote in favour would have been to endorse inadequate provisions.
I support this decision because it makes a significant contribution towards strengthening transparency by approving the conclusion of an agreement between Parliament and the Commission on the establishment of a common transparency register. In a representative democracy, it is important that Union institutions be able to establish and maintain open, transparent and regular dialogue with the public, their representative associations and civil society.
Following the increase in Parliament's powers under the Treaty of Lisbon, it has become essential, in the interests of transparency, to establish a common register between Parliament and the Commission for the registration and monitoring of organisations and individuals participating in the development and implementation of EU policy. It is therefore necessary to modify Parliament's Rules of Procedure in order to institute the mandatory registration of any lobbyists in contact with Members of Parliament, the European institutions and their staff. This information should be accessible to the general public.
I voted in favour of this report proposing that the register of interest groups should cover all the different European institutions. To date, more than 1 700 organisations have been accredited as interest groups in the European Parliament, and 3 900 in the Commission. If you want to be able to make valid comments on a subject of a technical nature, you normally seek information from those people who are most knowledgeable about these issues. It has always been thus and will continue to be so in the future. Lobbies play a useful and essential role in legislative work, providing that there is transparency. In order to achieve this, the report adopted establishes new rules and creates a 'transparency register' which is common to both the Commission and Parliament. Citizens will find a comprehensive compilation of information about the different contact people in the EU institutions. This 'one-stop shop' system will make it easier to register representatives of special interests, whether from commercial or non-commercial organisations. Parliament also particularly wants all meetings between MEPs and interest groups on a particular issue to be mentioned at the end of the reports. I regret that registration is not mandatory, but as the saying goes: 'Chi va piano va sano'.
I voted in favour of the report on the amendment to Parliament's Rules of Procedure following the establishment of a common transparency register because the principle of transparency should govern all those involved in decision making and in implementing EU policy.
The common transparency register following the conclusion of an interinstitutional agreement on transparency between Parliament and the Commission entails the amendment of the Rules of Procedure so as to incorporate the new situation, and so that it can be workable in Parliament's main legal instrument. Having voted in favour of the conclusion of this agreement, I would also like to give my support to the procedural changes.
Transparency is a right for citizens, and it helps to maintain the credibility of the European institutions: Parliament, the Commission and the Council. This report, which has been drawn up by Mr Casini, is on the need to amend Parliament's Rules of Procedure following the establishment of a common transparency register between Parliament and the Commission. Following the ratification of the Treaty of Lisbon, Parliament is a colegislator in almost all areas. Thus, in conjunction with the Commission, it has decided to establish a common register to list and monitor the individuals and organisations that have any kind of influence over the preparation and/or implementation of EU policy. Indeed, transparency is vital to the functioning of the European institutions and it has often been seen as lacking. The European public demands a high level of transparency from its representatives, not only in theory, but in practice, above all. The EU must set an example in terms of the transparency of its institutions, so I welcome the amendments proposed by the rapporteur to modify Parliament's Rules of Procedure in line with the decision made by the Conference of Presidents at its 18 November 2010 meeting.
The amendment being proposed to Parliament's Rules of Procedure is aimed at establishing and maintaining a common register for the registration and monitoring of organisations and individuals who participate in any way in the drafting and implementation of EU policy.
The existing system, on which the proposal is based, was created and launched by Parliament in 1996. At the time, it was the first EU institution to do this, with the Commission subsequently adopting one with similar objectives in 2008. It will be modified in a process that cannot be dissociated from recent problems involving alleged lobbying, which have affected Parliament. The arguments put forward this time are, however, different, focusing on the new powers of Parliament following the entry into force of the Treaty of Lisbon.
The transparency of the institutions, their functioning and the decisions made by their representatives should be an intrinsic part of democracy. Measures helping to increase this transparency are therefore welcome and necessary. It is not, however, clear that this will be the result of all the changes proposed here. Although we support some of the measures proposed, we will follow their implementation with a view to evaluating their future results.
This concerns the establishment and maintenance of a common register for the registration and monitoring of organisations and individuals participating in the drafting and implementation of EU policy.
Based on existing systems which were created and launched by Parliament in 1996 and by the Commission in 2008, it seeks to address certain recent problems, although the argument for it in the report is the new powers entrusted to the European Parliament following the Treaty of Lisbon's entry into force.
Some aspects of it are positive, but we have serious doubts about other amendments. We support greater transparency, but it is not always clear that this is the aim of all the adopted amendments. We will see how it is implemented in the future.
in writing. - Following the ratification of the Lisbon Treaty, Parliament's powers have been strengthened and it is now colegislator in almost all areas under the ordinary legislative procedure. As a result, it is the focus of attention of an even larger number of lobbyists, who, moreover, play a key role in the open, pluralist dialogue on which a democratic system is based, and act as an important source of information for Members in the context of the performance of their duties.
In the light of these developments, against this constitutional background, and in keeping with their commitment to transparency, Parliament and the Commission have agreed to establish and maintain a joint register in order to keep a list of the names of, and exercise scrutiny over, the organisations and individuals who take part in the drafting and implementation of EU policies.
One of the important corrective measures necessary is to improve the rules on lobbying firms' reporting of expenditure incurred for lobbying activities. The current legislation allows lobbyists to report much less than is actually incurred. Equally important is transparency with regard to the financial resources from which a lobbying and consulting company draws its revenue.
I would like to congratulate Mr Casini on the excellent work he has done. I will vote in favour of his proposal to create a register of lobbyists so as to increase transparency in the European institutions. I hope, however, that representatives of the regions, for instance, will be given due recognition.
Given the fact that pressure groups, whether they represent private or public interests, play an undeniable role in European affairs, there must be greater transparency regarding the relations they have with our institution. In my view, it should be mandatory for them to be listed on the transparency register. I support, in particular, the idea of a 'legislative fingerprint', which enables those lobbyists met by parliamentarians during the legislative process to be registered. It is indeed vital that we do all we can to regain or strengthen the confidence of the citizens in the functioning of the European institutions, and that is the direction in which this register quite rightly takes us.
I endorsed this document because the Treaty on European Union and, in particular, Article 11(1) and (2) thereof, provides a framework for, and seeks to foster relations between, the European institutions and European political leaders, on the one hand, and civil society, EU citizens and representative associations, on the other: 1. The institutions shall, by appropriate means, give citizens and representative associations the opportunity to make known and publicly exchange their views in all areas of Union action. 2. The institutions shall maintain an open, transparent and regular dialogue with representative associations and civil society. Following the ratification of the Treaty of Lisbon, Parliament's powers have been strengthened and it is now colegislator in almost all areas under the ordinary legislative procedure. As a result, it is the focus of attention of an even larger number of lobbyists, who, moreover, play a key role in the open, pluralist dialogue on which a democratic system is based and act as an important source of information for Members in the context of the performance of their duties In the light of these developments, and against this constitutional background, Parliament and the Commission have agreed to establish and maintain a common register in order to keep a list of the names of, and exercise scrutiny over, the organisations and individuals who take part in the drafting and implementation of EU policies. It is noted that the register must be kept in a manner consistent with the right of Members to perform their parliamentary duties without restriction and must not be used as a pretext to deny their voters access to Parliament's premises. In addition, it will not encroach upon the powers or prerogatives of the parties concerned and will have no bearing on their powers to organise their own activities.
in writing. - I welcome this report. Following the ratification of the Lisbon Treaty, Parliament's powers have been strengthened and it is now colegislator in almost all areas under the ordinary legislative procedure. As a result, it is the focus of attention of an even larger number of lobbyists, who, moreover, play a key role in the open, pluralist dialogue on which a democratic system is based and act as an important source of information for Members in the context of the performance of their duties. In the light of these developments, and against this constitutional background, and in keeping with their commitment to transparency, Parliament and the Commission have agreed to establish and maintain a joint register in order to keep a list of the names of, and exercise scrutiny over, the organisations and individuals who take part in the drafting and implementation of EU policies.
Parliament and the Commission are setting a good example by establishing a common transparency register to provide accreditation for lobbyists and other interest groups. It is just as important that the Council join this initiative. The requirement for Members to list their meetings with lobbyists on legislative matters annexed to their reports is also an important step towards greater transparency, which is needed in this type of relationship in order to avoid the kind of situations that have arisen in the past.
I did not vote for the Casini report on the establishment of a common transparency register. I consider that the establishment of such a register is a breach of the freedom that all politicians should enjoy. All parliamentarians take responsibility politically for their decisions and standpoints. They are sanctioned by the electorate.
in writing. - The scope of the register covers all activities carried out with the objective of directly or indirectly influencing the policy formulation or implementation and decision-making processes of the European institutions. All organisations, irrespective of their legal status, engaged in activities falling under the scope of the register are expected to register. In the Committee on Constitutional Affairs, many across the party lines stressed the importance of the Council becoming part of the system. The vote by the Committee on Constitutional Affairs is an important step forward but our work on transparency continues. I support the report of Carlo Casini and voted 'in favour'.
Not only the European Parliament but also the European Union as a whole is suffering from a huge credibility problem. Although Parliament has finally reached an agreement on the transparency register, no doubt bowing to the pressure of the recent lobbying scandal, this register will be powerless. It will be necessary to record not only all work undertaken for businesses or for international companies, but also all paid lobbying for interest groups, such as professional organisations and trade unions.
Citizens have a right to transparency because it is their mandatory contributions which keep the statutory lobby groups in existence. Complete disclosure should include not only salaries, but also fees, invitations to dinner, etc. As these measures are a step in the right direction, I have voted for the report.
Setting up a common transparency register and improving all the rules on transparency in the European Parliament are required to increase citizens' confidence in Parliament's activities and ensure the necessary transparency for these activities. I voted for both Casini reports and I look forward to the strongest possible proposals from the European Parliament's working group on the transparency and regulation of lobbying activities.
The Treaty on European Union provides a framework for, and encourages relations between, the European institutions and European political leaders, on the one hand, and civil society, EU citizens and representative associations, on the other. Following the ratification of the Treaty of Lisbon, Parliament's powers have been strengthened and it is now colegislator in almost all areas under the ordinary legislative procedure. As a result, it is the focus for the attention of an even larger number of lobbyists, who, moreover, play a key role in the open, pluralist dialogue on which a democratic system is based and act as an important source of information for Members in the performance of their duties It is, however, essential to establish mechanisms for recording and monitoring. In view of this, I voted in favour of this report on the amendment to Parliament's Rules of Procedure following the establishment of a common register for the registration and monitoring of organisations and individuals who participate in any way in the drafting and implementation of EU policies.
in writing. - I support this report on the conclusion of an interinstitutional agreement between Parliament and the Commission on a common transparency register. Any actors seeking to influence decision making and policy implementation at a European level are expected to join the common register, which will make both registration and access to information about lobbyists easier. Those who do not register shall be refused a long-term access pass to the European Parliament. This is but a first step forward towards transparent relations between European institutions and lobbyists. Registration should be made mandatory and the Council should also join this agreement as soon as possible.
Following the Treaty of Lisbon, Parliament has taken on the status of colegislator in almost all areas, thus making it the focus of much attention from lobbyists. In view of this, and in the interests of transparency, which should guide the dialogue between these stakeholders and Union institutions, Parliament and the Commission have agreed to establish a common register to list and monitor individuals and organisations involved in drafting and implementing EU policy. To this end, it is necessary to make amendments to the Rules of Procedure, and I voted in favour of these.
We must fight for transparency within the European institutions and, in that respect, I welcome the agreement with the Commission which seeks to set up at last a common register of interest groups of the European institutions.
I should just like to make one remark to say that I regret the Council's reluctance to sign up to this common register. Is it necessary to be backward-looking and keep on defending a lack of transparency rather than openness? It is, however, the duty also of the representatives of the Member States to provide information and transparency in their dealings with European citizens. I also have a wish for the future. I think that it is essential to move gradually towards an American-style system, which has 65 years' experience behind it, and which is based on the publication of key documents by lobbying groups (for example, of all contracts for more than USD 10 000).
I would like to say a final word about the legislative fingerprint, which is a good idea in theory but not in practice. Not because it would undermine the principle of parliamentarians' independence, but rather because it would lead to endless discussions in parliamentary committees on the whys and wherefores of the choice and frequency of the meetings with one lobbyist rather than another. To conclude, what is important is to come up with an effective and robust system. We are still far from achieving that.
It is useful to listen to the points of view of different stakeholders when the European legislator is drafting and adopting a piece of legislation. However, in order to quantify these influences, we must have mandatory listing of all lobbyists in a register that is common to all the institutions.
The text that has just been adopted constitutes an interesting first step towards identifying the different types of lobbyists and the sums they use to try to influence the decisions to be made. It must develop further. The Council should also participate in the common register, which should be made mandatory and serve as a dynamic instrument in guaranteeing the transparency of the decision-making process. That is in the interests of European democracy.
The Treaty on European Union seeks to recognise and foster relations between the institutions and European politicians, on the one hand, and civil society, EU citizens and representative associations, on the other. The institutions shall give citizens and representative associations the opportunity to make known and publicly exchange their views in all areas of Union action. In particular, the institutions shall maintain an open, transparent and regular dialogue with representative associations and civil society.
The adoption of the Treaty of Lisbon has strengthened Parliament's powers and it is now colegislator in almost all areas under the ordinary legislative procedure. In the light of these developments, Parliament and the Commission have agreed to establish a common register in order to keep a list of and exercise scrutiny over the organisations and individuals who take part in the drafting and implementation of EU policies. In order to take account of changes to existing rights and obligations and the establishment of new rights and obligations for Members, the resolution adopted today advocates the need to amend Parliament's Rules of Procedure.
We were initially opposed to the report since it applied the same rules to lobbyists as to public bodies, including the regions' representatives to the EU; following our requests, however, the report was amended. We think it is right to establish a code of conduct for those who have access to Parliament on behalf of private associations or companies, and we also believe it is right not to apply the same rules to churches, political parties, trade unions and public bodies. We have therefore voted in favour.
The Casini report emphasises the importance of amending the European Parliament's Rules of Procedure following the establishment of a common transparency register. I voted in favour of this report, which confirms the importance attached to transparency by the European institutions, because I share the view that the establishment of this register will help in controlling all the organisations and persons involved in making and applying the EU policies.
in writing. - I supported today's report calling for a joint register of lobbyists and interest groups to be set up. This is a first step towards greater transparency in both the European Parliament and Commission. A 'transparency register' will improve ease of access for citizens wishing to find specific information regarding which organisations and individuals have contact with both MEPs and Commission officials. The Parliament has made clear that registration for lobbyists who want to meet with MEPs will be mandatory from now on. I am encouraged by the Council's signal that it will also consider arrangements to put in place such a register and urge them to do so without delay.
I voted in favour of Mr Casini's report. Transparency in the activities that involve the European institutions, even though it has recently ended up tarnished, is a prerequisite for legitimacy and a basic factor in the establishment of proper, open relations with representative associations. I therefore believe that creating a common register for Parliament and the Commission in order to bring together all information on the organisations and individuals who have contact with the institutions will not only streamline bureaucratic procedures by providing for a single registration, but will also be a clear improvement leading towards an increasingly open and transparent dialogue with said lobbyists.
I voted in favour of this report. It is a first step towards providing more transparency in the institutions' work and ensuring compliance with the Union's public administration rules. The transparency register, as it will be called from now on, is not obligatory, but lobbying individuals or organisations will be forced to register if they want permission to gain access to the European Parliament. Registered entities will also have to declare their sources of income and interests, as well as legislative proposals submitted. This will increase transparency and provide more comprehensive information on individuals or organisations who contact Members of the European Parliament about certain issues or with certain proposals. I believe that we should continue talks with the Council, so that it joins the transparency register and this register becomes a common register for all three institutions.
Between Parliament and the Commission, there are approximately 4 600 organisations accredited as interest groups. Following the adoption of the Treaty of Lisbon, Parliament's powers have been strengthened, making it colegislator in almost all areas under the ordinary legislative procedure. This has attracted the attention of an even larger number of representatives of interest groups.
This report, which I voted for, follows the institutional agreement on the creation of a joint space for registering and exercising scrutiny over lobbyists and other interest groups in the Commission and Parliament. A common register between the various institutions will be created with the aim of contributing to greater transparency, and which will differentiate between interest groups representing civil society and public authorities.
In the interests of transparency, the creation of a system for the compulsory declaration of all meetings between registered organisations and the Members responsible for related legislation is equally important, and should be recorded in an annex to the respective reports or recommendations. It is just as important that the Council join this register.
in writing. - UKIP MEPs abstained on this vote, not because we do not want transparency, but because these proposals are inadequate, and to vote in favour would have been to endorse inadequate provisions.
The establishment of a common register by Parliament and the Commission to bring together in a 'one-stop shop' all information on the actors in contact with the institutions is a step forward on the way to greater transparency. Transparency in the political institutions is, in my view, crucial for an open dialogue with civil society. In fact, ensuring that opinions and information can be made known and exchanged publicly in the various sectors in which the Union acts and, at the same time, guaranteeing that the organisations and individuals who play an active part in EU policy making and policy implementation are monitored, are important factors in the democratic lives of the institutions.
I would, however, like to express some reservations. I do not agree with excluding a series of actors from the scope of the register, such as the social partners and local, regional and municipal authorities. Their exclusion is unjustified, because these actors have specific interests and play just as active a part in decision making as many other representative associations. I also think the information required needs to be specified more clearly so that it cannot give rise to different interpretations, as happens in the current situation.
I voted in favour of this report because transparency of political institutions is a prerequisite for legitimacy. We must scrutinise how decisions are made, what the influences behind them are and, finally, how resources, i.e. taxpayer's money, are allocated. Therefore, rules for lobbying are ultimately a question of legitimacy. The European Parliament was the first European institution to address the phenomenon of an increasing number of interest groups at European level, and it is therefore necessary to examine the consequences of this evolution. Following the European Parliament elections, a new working group was formed between the Parliament and the Commission which was able to adopt in November 2010 a draft agreement on the establishment of a transparency register. According to the new draft, registration is not obligatory, but currently, only the representatives of registered interest groups are allowed access to the premises of the European Parliament. The common register ensures the widest participation of all categories of operators and makes it easier for non-commercial organisations to carry out their work. I believe that this common register is another step forward towards greater transparency in the European institutions, and will also increase citizens' faith in the work of the institutions.
I voted in favour of this report as it is important to clarify matters at a time when the role of lobbies is still giving rise to much debate and, at times, conjecture among European citizens. We regret, however, that the registration of organisations has not been made compulsory, especially as it is a de facto obligation to register in order to receive a card to enter our premises. On the other hand, we have fought to ensure that the offices representing local, regional and municipal authorities in the European institutions are not affected by this measure, contrary to what was planned in the initial text. We consider these structures to be the direct product of democratically elected bodies. They represent the general interest, and should therefore be distinguished from lobbyists, who defend individual interests. Nevertheless, this register is an important step forward because, in many areas, the lack of transparency surrounding the role of lobbies can present a real democratic problem.
This agreement is a first step, although undoubtedly an important one, towards greater transparency, by making the registering of all lobbyists who wish to enjoy permanent access to Parliament and the Commission de facto obligatory, including all information that identifies the legal structure and financial interests of the organisation in question.
The existence of a register of organisations and employees involved in decision making and the implementation of EU policy thereby strengthens transparency in the dialogue between these representatives of civil society and Union institutions while, at the same time, establishing binding measures in the event of an infringement of the code of conduct in the annex to the agreement.
I hope that a second step will soon be made towards the creation of more stringent standards that ensure consistency in the public administration of the EU and the strengthening of its institutional rules.
I regret that the Council has not yet participated in the agreement and joined the transparency register, as this affects the likelihood of achieving the necessary level of transparency at all stages of the EU legislative process. I would like to remind you that the level of transparency of political institutions is increasingly linked to its legitimacy.
in writing. - Transparency of political institutions is a prerequisite for legitimacy. It should be easy to scrutinise how decisions are made, what are the influences behind them and finally, how resources, i.e. taxpayers' money, are allocated. Therefore, rules for lobbying are ultimately a question of legitimacy. I supported this report which establishes a common register for lobbyists (transparency register) between the European Parliament and Commission. The scope of the register covers many activities carried out with the objective of directly or indirectly influencing the policy formulation or implementation and decision-making processes of the European institutions. All organisations, irrespective of their legal status, engaged in activities falling under the scope of the register are expected to register. This agreement with the European Commission provides only for voluntary registration, even though lobbyists not included in the joint register will no longer be able to obtain a long-term access badge to the European Parliament. The next step will be to extend the joint register to all the EU institutions and to convince the Commission and Council to make it mandatory. We need clear rules to prevent people and organisations from influencing EU decision making in a non-transparent manner.
I welcome the adoption of the Casini report on the introduction of a transparency register common to both Parliament and the Commission. The introduction of a public register to which lobbies must sign up if they are to have access to these two institutions constitutes genuine democratic progress to the benefit of citizens. In this respect, the future obligation for rapporteurs to make public the names of the lobbies they have met is a further step in the direction of the full independence of the European Parliament, and will ensure that there is a balanced representation of the interests of all European citizens.
I voted in favour of this report proposing that the list of interest groups should be common to all the different European institutions. To date, more than 1 700 organisations have been accredited as interest groups in the European Parliament, and 3 900 in the Commission. If you want to be able to make valid comments on a subject of a technical nature, you normally seek information from those people who are most knowledgeable about these issues. It has always been thus and will continue to be so in the future. Lobbies play a useful and essential role in legislative work, providing that there is transparency. In order to achieve this, the report adopted establishes new rules and creates a 'transparency register' which is common to both the Commission and Parliament. Citizens will find a comprehensive compilation of information about the different contact people in the EU institutions. This 'one-stop shop' system will make it easier to register representatives of special interests, whether from commercial or non-commercial organisations. Parliament also particularly wants all meetings between MEPs and interest groups on a particular issue to be mentioned at the end of the reports. I regret that registration is not mandatory, but as the saying goes: 'Chi va piano va sano'.
I voted in favour of the report on the amendment to Parliament's Rules of Procedure following the establishment of a common transparency register because the principle of transparency should govern all those involved in decision making and in implementing EU policy. I believe, however, that this register should be mandatory and extended to all the European institutions.
In 2006, the Commission proposed a 'one-stop shop' to register lobbyists of the Commission and Parliament. In a resolution adopted in the plenary of 8 May 2008, Parliament welcomed the proposal and called for an interinstitutional agreement on the establishment of a common register between Parliament, the Commission and the Council. Moreover, at that time, Parliament proposed negotiations on a common code of conduct for the lobbyists and discussion of the sanctions that should apply in the event of an infringement.
Under this agreement, permanent access to the Parliament premises is allowed only to the registered interest representatives. Nevertheless, the common register seeks to ensure the widest participation of all categories of operators while respecting their different or specific duties. The scope of the register excludes social partners, churches, political parties and local, regional and municipal authorities, taking into account their particular characteristics.
Such an agreement would benefit from being joined by the Council. I believe that Parliament and its Members should lead by example as regards the transparency of their activities and the clarity of their aims.
I voted in favour.
Transparency is the basis of democracy. The public has a right to it and it helps maintain the credibility of the European institutions: Parliament, the Commission and the Council. This report, drafted by Mr Casini, concerns the conclusion of an interinstitutional agreement between Parliament and the Commission on a common transparency register. I would like to highlight that Parliament was the first institution to analyse the phenomenon of pressure groups, having launched the register for lobbyists in 1996. In 2006, the Commission proposed the creation of a 'one-stop shop' register for lobbyists in the Commission and the European Parliament, through the 'European Transparency Initiative'. Indeed, transparency is essential to the functioning of the European institutions, which are often accused of a lack thereof. The European public demands a high level of transparency from its representatives, not only in theory, but most importantly in practice. As such, I welcome the adoption of the draft agreement on the creation of a 'transparency register', and I am certain that it will constitute a significant step forward in the European institutions' transparency and will contribute to consolidating the European project among the public.
Let us begin with the assumption, as stated in the report, that the 'transparency of political institutions is a prerequisite for legitimacy. It should be easy to scrutinise how decisions are made, what are the influences behind them and finally, how resources [...] are allocated'. The institutions' transparency and the clarity of their representatives' actions should be an intrinsic element of real and genuine democracy.
Unfortunately, we know that there is sometimes a great difference between the nice-sounding words that are said and what is done. Parliament was the first European institution to broach the subject of the increasing number of lobbies at European level, having launched the register for representatives of interest groups in 1996.
The Commission later also began initiatives in this area, and a working group was established in 2008 between Parliament and the Commission. In 2009, the group approved a joint declaration and a proposal for a common code of conduct.
In 2010, a new working group approved a draft agreement for the establishment of a 'transparency register' which ensures the widest possible participation of all categories of operator, while respecting their different or specific identities. It is important to monitor the practical results of this.
The report states that the 'transparency of political institutions is a prerequisite for legitimacy. It should be easy to scrutinise how decisions are made, what are the influences behind them and finally, how resources [...] are allocated'.
However, there is often a big gap between theory and reality, despite Parliament having been the first EU institution to deal with the phenomenon of the growing number of interest groups at European level and, in particular, with the consequences of this development for the legislative process. Following various reports and in-depth debates, Parliament launched its register for representatives of interest groups in 1996.
In the meantime, the Commission also launched initiatives, creating a high-level joint working group in 2008 between Parliament and the Commission. In 2009, the group approved a joint declaration and a proposal for a common code of conduct. After the European elections, a new working group was established between Parliament and the Commission.
In November 2010, the working group was able to approve a draft agreement for the establishment of a 'transparency register' which ensures the widest possible participation of all categories of operator, while respecting their different or specific identities.
in writing. - Transparency of political institutions is a prerequisite for legitimacy. It should be easy to scrutinise how decisions are made, what the influences are behind them and how resources, i.e. taxpayer's money, are allocated. Therefore, rules for lobbying are ultimately a question of legitimacy.
Parliament was the first European institution to address the phenomenon of an increasing number of interest groups at European level and, in particular, the consequences of this evolution for the legislative process. While registration is not obligatory, it can be considered as such 'de facto' because permanent access to Parliament's premises is granted only to registered representatives. However, it is desirable for the future to achieve a system of registration that is obligatory 'de jure'.
The common register ensures the widest participation of all categories of operators while respecting their different or specific identities. The new name - transparency register - makes it easier for non-commercial organisations to join the register. This will be a step forward towards greater transparency in the European institutions, and I hope it will contribute to giving the European project greater legitimacy among Europe's citizens.
It is a well-known fact that there are more than 15 000 lobbyists active in Brussels trying to influence the legislative texts that are adopted there, and that they intervene at all stages of the legislative process. Despite the fact that this activity is viewed in very negative terms in France, it is not entirely illegitimate for interest groups, whether commercial, social, trade unions, etc. to make their points of view and expertise known, especially to the less knowledgeable civil servants and elected representatives. It therefore makes sense for these lobbies and their representatives to be listed in a register, and that their principal sources of funding should also be mentioned in this register, particularly if they come from the European budget.
Registration should be mandatory not only for these organisations, but also for all groups outside Parliament, including those which are meant to fulfil a role provided for by the Treaties (trade unions, churches, philosophical organisations, local authorities, etc.), including groups composed, in part or in whole, of Members of Parliament, such as the European Friends of Israel, because in that instance, they are acting as interest groups and not as parliamentarians. In that respect, the agreement we are voting on today does not go far enough in terms of transparency.
Following recent events which have highlighted the potential abuses of lobbying, it has appeared all the more necessary to increase transparency regarding the work of interest groups at the European institutions. The merging of the lists of lobbyists registered at the Parliament and the Commission represents a first step towards compiling an exhaustive register of the lobbies active in Brussels and, subsequently, towards greater citizen access to democratic checks and balances in the decision-making process. I have, however, fought to prevent the offices representing local authorities at the European institutions from being affected by this measure. Indeed, I consider these structures to be the direct product of democratically-elected bodies (town, departmental, regional councils, etc.). They represent the general interest, and should therefore be distinguished from lobbyists who defend individual interests. Furthermore, I hope that this register will develop to become mandatory one day, and include all lobbyists who are active at the European institutions. The notion of transparency is crucial to European Union policy and it must be extended to cover all interest groups that participate in its operation.
The approval of a common transparency register, following a broad majority vote in the Committee on Constitutional Affairs, is another step towards greater transparency in parliamentary activity. A common register between the European Parliament and the Commission that is public and accessible online will make it easier for citizens to check the various stakeholders with whom MEPs interact.
However, the agreement still needs to be improved as registration by actors is still on a voluntary basis, although a pre-requisite for obtaining access to the institutions. The next objective will therefore be to make registration mandatory for all lobbyists. We also expect that, like the other European institutions, the Council will adhere to the indications of Parliament and the Commission and participate in the register.
I welcomed this report because transparency of political institutions is a prerequisite for legitimacy. It should be easy to scrutinise how decisions are made, what the influences behind them are and, finally, how resources, i.e. taxpayer's money, are allocated. Therefore, rules for lobbying are ultimately a question of legitimacy. The result achieved corresponds to the objectives laid out by the Parliament in the most essential points. Firstly, although registration is not obligatory - which was the aim of Parliament - it can be considered obligatory de facto, because only registered interest group representatives are allowed permanent access to Parliament premises. Secondly, the common register ensures the widest participation of all categories of operators while respecting their different or specific identities. The new name - transparency register -makes it easier for non-commercial organisations to join the register. Thirdly, the new mechanism provides additional information such as the number of individuals involved in all the activities relating to the register, and the level of EU resources received by the registrant. It will also provide clarifications regarding the eligible activities falling under the scope of the register, and the processes by which complaints will be handled. I believe that it was essential to adopt the draft agreement on the establishment of a transparency register. The common register will be a step forward towards greater transparency in the European institutions, which hopefully will help give the European project greater legitimacy in the eyes of its citizens.
More than 1 700 organisations have been accredited as interest groups at the European Parliament, and 3 900 at the Commission. These organisations have been listed to date in two different registers, one for each institution. In 2008, Parliament had called for these records to be merged so as to facilitate record-keeping. An institutional agreement was reached between Parliament and the Commission with the aim of setting up a common register. This agreement was awaiting validation and was put to the vote in the European legislative assembly. I voted in favour of this text because it will enable greater transparency in respect of the actions of interest groups. It is true that under this text, it is not mandatory to be listed on this register but Parliament will require such registration for any organisation that wishes to use its premises. The text also proposes introducing a 'legislative fingerprint' for lobbying, by recording in an annex to all legislative acts those interest groups that have played a role in drafting them. The common register is due to become available online in June.
in writing. - Transparency of political institutions is a prerequisite for legitimacy. It should be easy to scrutinise how decisions are made, what are the influences behind them and finally, how resources, i.e. taxpayer's money, are allocated. Therefore, rules for lobbying are ultimately a question of legitimacy. The Parliament was the first European institution to address the phenomenon of an increasing number of interest groups at European level and, especially, the consequences of this evolution for the legislative process. After several reports and thorough discussions, the Parliament launched its register of interest representatives in 1996. The joint register will be a step forward towards greater transparency in the European institutions, which hopefully will contribute to greater legitimacy of the European project among its citizens.
No pressure group representing commercial interests should obtain a permanent pass to the European institutions. Their access to the European Parliament must be strictly limited to meetings granted to them by parliamentarians and political groups.
The proposed 'transparency register' is nothing other than administrative legitimisation. It serves to maintain the current situation. The lobbyists have a bright future ahead of them. I shall vote against this hypocritical report, which I condemn. It would be better to make these people declare their personal links with the media, as well as their parliamentary and administrative links to the European Parliament.
Parliament and the Commission are setting a good example by establishing a common transparency register to provide accreditation for lobbyists and other interest groups. Moreover, the compulsory nature of the register for all lobbyists who want permanent access to Parliament and to the Commission is an important step in increasing the transparency of relations between those organisations and the European institutions. Once again, we regret that the Council has not signed up to these measures.
A voluntary register is complete nonsense and will not result in increased transparency. In addition, the Council of Ministers is not yet involved, which means that we do not even have all the key legislative bodies on board. Even if the Council were to become involved, there would still be enough loopholes left. There are allegedly 1 350 expert groups working on official papers published by the Commission. However, the identity of the members of these advisory bodies, which meet behind closed doors, remains a closely guarded secret.
The Commission is now paying more attention to the activities of former Commissioners in the period immediately after they have left Brussels. However, are there also controls in place in the other direction? We only need to think of the latest move from the music industry association to the copyright department. As these measures are a step in the right direction, I have voted for the report.
I fully support the decision we have made today on the conclusion of an interinstitutional agreement between the European Parliament and the Commission on a common transparency register.
Parliament has kept a register of interest groups since 1996 and should be an example for other institutions in this regard. The European Commission did not create its register of lobbyists until 2008, and the Council of the European Union still does not have one. The decision taken in the European Parliament will combine the registers of lobbyists and interest groups currently kept separately by the two abovementioned institutions. The process will lead to greater transparency and will, above all, simplify access to information, which will be kept in one place. Creating a common register is useful for lobbyists too, as they only need to register once. The decision also excludes social partners, churches, political parties and local and regional governments from the transparency register. In addition, interest groups will be recorded in the explanatory memorandum to the report or recommendation if they have obtained a meeting with a Member about a legislative dossier. In my opinion, this decision is an important step in increasing transparency and I am waiting impatiently for the EU Council to join the common register.
Institutions earn their credentials by operating in a transparent manner. This particular report, which I voted for, puts the question of accountability on a proper footing. Citizens must have easy and unimpeded access in the decision-making process to the influence and activity of interest representatives. It is a fact that, at European level, the European Parliament was the first institution to deal with the emergence of a large number of interest groups. It is also a fact that there is still a strong upward trend here, as a result of Parliament's constantly expanding legislative competences. Consequently, the common register is a first and important step in controlling and safeguarding transparent action by interest groups.
The transparency of political institutions is a prerequisite for legitimacy, and it is an ethical imperative. Parliament was the first EU institution to tackle the phenomenon of the growing number of interest groups at European level and, in particular, with the consequences of this development for the legislative process. After several reports and thorough discussions, the Parliament launched its register for interest representatives in 1996. In 2006, the Commission issued a 'European Transparency Initiative' where it proposed a common 'one-stop shop' register for lobbyists in the Commission and Parliament. Parliament's answer to this Commission initiative was the report by the Committee on Constitutional Affairs on the development of the framework for the activities of interest representatives in the European institutions. The resolution was adopted in plenary on 8 May 2008. Subsequently, in November 2010, the working group was able to adopt a draft agreement on the establishment of a transparency register, as Parliament had reached its main objectives. I believe that the common register is a step towards greater transparency in the European institutions, so I voted in favour of this report.
The activity of interest representatives from a variety of areas in relation to Union institutions - in this instance, Parliament and the Commission - has undeniable advantages. It increases the range of relevant information for decision making and provides knowledge of legitimate interests which are worthy of consideration. However, it is essential to safeguard the transparency of the EU institutions' actions so as to ultimately ensure their legitimacy and the thorough consideration of their scope, without misuse of power. I therefore welcome the conclusion of this agreement, which, by making the registration of all lobbyists wishing to enjoy permanent access to Parliament and the Commission de facto mandatory, marks a decisive step in strengthening transparency in the dialogue between the EU institutions and these representatives of civil society
Transparency of political institutions' activities is a prerequisite for legitimacy. It must always and, in all circumstances, be easy to scrutinise how any decision was made, what factors influenced it and, above all, how resources - which means taxpayers' money - were used. Parliament was the first European institution to set up a register of lobbyists in 1996. The resolution adopted today highlights the fact that the establishment of a common register ensures the widest participation of the various categories of operators while respecting their differences and specific identities. This mechanism provides important information such as the number of individuals and organisations involved in all the activities relating to the register and the level of EU resources received by registrants.
Brussels, which is considered by some to be second only to Washington as a mecca for lobbyists, needs proper regulations and clearly-defined principles of cooperation between decision makers and representatives of various interest groups. We should remember that lobbying, interpreted as advocacy by various social groups, is an indivisible part of contemporary democratic systems.
Once again, Members have expressed their support for the introduction of transparency. A common register of lobbyists will increase transparency in EU institutions. It will also distinguish between representatives of pressure groups and representatives of non-governmental organisations and government organisations. There is no doubt that interest groups present a platform for the exchange of information and are an important channel of communication between citizens and the European Union. To make this cooperation as effective as possible so that it achieves the expected results, it should be regulated and transparent.
The decision concerning the so-called transparency register is not ambitious enough. The Commission's register, which is now being put together with Parliament's register, is voluntary and covers a small proportion of the estimated 15 000 lobbyists in Brussels. The register lacks relevant information.
I view the report as representing a certain, albeit limited, amount of progress. It would have been better to have waited to see what the group led by President Buzek came up with before taking the decision.
The scandals that have been brought to light over recent months highlight the fact that Parliament's rules are also inadequate. We need a code of conduct which makes it impermissible for MEPs to be paid for supporting the proposals of lobbyist groups. The only people that MEPs should represent should be their electorates; they should not represent particular economic or religious interests.
I believe that all lobbyists should be registered. Making exceptions for certain lobbyists will create loopholes in the control system. During the election campaign, my party demanded mandatory registration of lobbyists on a register that is common to all EU institutions. We also called for information to be provided on the particular issues that the lobbyists were concerned with. The register should contain financial information, including the expenditure for their lobbying activities and who finances these activities. A code of conduct for lobbying activities is necessary. Lobbyists who behave unethically must be publicly exposed and it must be possible for them to be barred. We must have double counting of gifts, travel and lunches for officials and politicians; in other words, both the giver and the recipient must declare the gifts. Officials within the EU must not be able to go directly into a lobbyist job with links to their previous work for a period of two years. In addition, all in- and out-going post between EU institutions and lobbyists must be made public. Lobbyists must not be able to request confidentiality.
Mr Casini's report does not meet these requirements.
Transparency is an important component of democracy and a requirement for the participation of citizens, which makes it an essential means of gaining their trust. In addition, the accountability which results from transparency requirements is an important instrument for preventing all kinds of abuse. This draft agreement concerning the establishment of a transparency register takes all the essential requirements into consideration, which means that I was able to give the agreement as a whole my support. The next step must be to follow up the objectives of this new register and to combat any new difficulties which arise immediately and effectively in the spirit of the original agreement.
Lobbying is a legitimate activity. It is a basic element of democracy. Representative democracy can function only when citizens communicate with their elected representatives and ask them to promote their interests. From this perspective, it is not important whether citizens approach politicians as individuals, associations, trading companies or manufacturing firms. No regulation should therefore restrict one of the basic rights of citizens. However, the reasons for which an elected representative decides to prefer one interest ahead of another must be based on his convictions, and not on personal gain. The transparency of an MEP's work in contact with people who are promoting their own interests is the instrument that will perhaps best prevent corruption in the making of laws. I therefore support the proposed common register, which takes account of the varying nature of interest groups, and distinguishes between those that lobby with the aim of boosting their profits and those that address elected representatives with the aim of achieving the greater good of society as a whole.
Following the ratification of the Treaty of Lisbon, Parliament's powers have been strengthened and it is now colegislator in almost all areas under the ordinary legislative procedure. As a result, it is the focus of attention of an even larger number of lobbyists, who, moreover, play a key role in the open, pluralist dialogue on which a democratic system is based, and act as an important source of information for Members in the context of the performance of their duties In the light of these developments, and against this constitutional background, and in keeping with their commitment to transparency, Parliament and the Commission have agreed to establish and maintain a common register in order to keep a list of the names of, and exercise scrutiny over, the organisations and individuals taking part in the drafting and implementation of EU policies The register will be established and kept on the basis of the existing arrangements introduced by Parliament in 1996 and by the Commission in June 2008, as developed by the joint Parliament-Commission working party and on the basis of the experience gained and the suggestions made by the parties concerned The work towards transparency must continue.
Political institutions are only credible if they are transparent, thus giving them the legitimacy that they need to preserve the democracy that characterises them. In view of this, and considering the importance of the issue of legitimacy and informing citizens for the effectiveness and proper functioning of European policies, I voted for the draft agreement on the establishment of a common transparency register.
The smooth functioning of the Internal Market depends on the stability of the financial system and on the trust placed in financial institutions and transactions by the European public and consumers. In the wake of the financial crisis, it has become clear that the quality of consumer protection and safeguards in the financial services sector requires tangible and significant improvement, particularly as regards monitoring and supervision. There is a need for an effective and adequate governance system in terms of risk management, compliance with regulations, the internal audit function, strategies, policies, and processes and procedures. This challenge, which is as important as it is complex, can be met by a package of measures with either immediate or medium-term effects. How the accountability of members of boards of directors is organised must be clearly defined, and must be put into practice in a reasonable way, so as not to jeopardise financial institutions' willingness to seize business opportunities, which is a desirable aspect of their work, or the quality of the human resources at their disposal. The report identifies solutions to this, so I am voting in favour.
I voted in favour of this report. The proper functioning of the Internal Market depends on the stability of the financial system and on the trust put by European citizens and consumers in financial institutions and transactions. During the recent financial crisis, many financial institutions around the world failed at great cost to the taxpayer. I support the Commission's initiative to take a critical look at the soundness of financial institutions and of the financial system as a whole, and at the regulation and supervision of the system, in order to prevent any repeat of the crisis in the future and to ensure that the financial sector meets the needs of the real economy and displays the greatest possible degree of social responsibility.
I voted for Mr Fox's report. As shadow rapporteur for the Group of the European People's Party (Christian Democrats), I should point out that the excellent outcome achieved at the final vote highlights once again the close cooperation between the political groups. We therefore successfully prevented the European Parliament adopting a position geared too much towards mandatory regulations on corporate governance. It is of paramount importance that our group promotes a balanced approach to resolving the global financial crisis. This is why we must avoid introducing barriers in financial institutions. The final report attaches greater importance and gives more power to the role of the European Supervisory Authorities. The most important compromise involves putting the 'comply or explain' principle and the mandatory regulations on an equal footing. I think that regulations should be introduced only when the codes of good practice fail. The approach based on the 'comply or explain' principle is proportionate and can be applied to a large number of financial institutions. At the same time, however, this must be supplemented by regular external evaluation and appropriate regulatory supervision.
I voted for this report because it represents Parliament's contribution to the discussions on means of ensuring more effective governance in financial institutions in Europe. This discussion is particularly important for finding ways of avoiding a repeat of the financial and, ultimately, economic crisis that hit the whole world in 2008. The collapse of a series of financial institutions cost and is still costing taxpayers dear. Therefore, it is necessary to examine the cause of the problems that arose. In response to the Green Paper on improving the governance of financial institutions published by the Commission, the European Parliament's report devotes significant attention to the need to regulate more strictly the procedures for appointing managers, to laying down the competences of board members and aptitude test criteria, and to ways of guaranteeing their independence. The report calls for the establishment of mandatory risk committees at board level, for financial institutions to be required to disclose recovery planning and supervisory reports, for an annual report to be drafted on the adequacy and effectiveness of their internal control systems, and for a similar assessment to be included in the annual report drawn up by external auditors.
Bearing in mind the importance of the trust that European citizens and consumers put in financial institutions and transactions for the stability of our financial system and, consequently, for the smooth functioning of the Internal Market, I welcome the Commission's Green Paper and the opportunity to improve corporate governance structures throughout the EU. Several things will need to be done in order to ensure the smooth and sustainable functioning of the European financial market, the most important of which, in my opinion, are a targeted approach responding to the needs of the real economy and the implementation of a policy of increased social responsibility and risk assessment by boards in order to avoid a financial crisis in the future.
I voted in favour of the alternative motion for a resolution on corporate governance in financial institutions as it tables proposals which would ensure improvements in corporate governance structures throughout the EU, taking into account the fact that the financial sector must respond to the needs of the real economy, contribute to sustainable growth and demonstrate greater social responsibility.
The smooth functioning of the Internal Market depends on the stability of the financial system and, consequently, on the trust put by the European public and consumers in financial institutions and transactions. As such, there is a need to strengthen and review the current systems, which have been shown to be inadequate, with particular emphasis on mechanisms of control and supervision.
To this end, I welcome the conclusions and observations of the Green Paper and the opportunity to improve the governance of financial institutions through the Union. I also join the rapporteur in calling for a cost-benefit impact assessment of the Commission's proposals, with a focus on the need to preserve competitiveness and contribute to economic growth. As such, there is an urgent need to find mechanisms and solutions that enable risk reduction and create a permanent dialogue between the supervisory authorities, auditors and the institutions.
The global financial crisis triggered by the bankruptcy of the Lehman Brothers bank in 2008 and 'subprime credit' - the inappropriate securitisation of mortgage debt - sparked very serious doubts concerning the strength of financial institutions. This forced the governments of both the Member States and the United States to inject public funds amounting to roughly 25% of gross domestic product (GDP) into the financial sector. This situation led the Commission, through its Communication of 4 March 2009, to introduce a genuine programme of reforms of the financial markets' regulatory frameworks and supervisory regimes. Bearing in mind the economic and financial crisis we are currently experiencing, it is never too much to redouble one's efforts with regard to the financial sector, beginning with corporate governance which, most of the time, does not take customers into account, whether they are savers, depositors, etc. I therefore welcome the Commission's Green Paper, and welcome its proposals, which can and should accompany and complement the regulations adopted to strengthen the financial system in the context of the new European supervisory system. I am therefore voting in favour of the report on corporate governance in financial institutions, and I hope that this will contribute decisively to their strength.
This report recognises some important issues and evidence, like the fact that the financial sector should respond to the needs of the economy, contribute to sustainable growth and demonstrate greater social responsibility, as well as that 'during the recent financial crisis, many financial institutions around the world failed at great cost to the taxpayer'.
However, having made these statements, the report does not draw out all the consequences of the facts presented, simply making a few inconsequential observations. According to the rapporteur, everything, or almost everything, boils down to tired arguments about creating an effective and adequate governance system in terms of risk management, enforcement of rules, ethics in the behaviour of some of those involved in the financial markets and institutions, and so on.
We are aware of the contribution that some of these guidelines may make towards appreciably and temporarily improving the workings of the financial system. Nonetheless, it is obvious that they cannot alter the system's most essential aspect: its unsustainability, predatory nature and emphasis on speculation, with the principal aim of increasing profits.
The report completely fails to address the central issue: the state recovering its role in this area; taking back the financial sector and returning it to its social role, under public and democratic control.
The only important points that the report makes are the acknowledgements that 'the financial sector should meet the needs of the real economy, help to promote sustainable growth and display the greatest possible degree of social responsibility', and that 'during the recent financial crisis, many financial institutions around the world failed at great cost to the taxpayer'. It even claims that some financial institutions and authorities did not understand the nature, amplitude and complexity of the risks they incurred.
However, the report does not then make the correct inferences, limiting itself to questions of ethics in the behaviour of some people involved in the financial institutions and markets, as well as to creating a governance system which is effective and adequate in terms of risk management, compliance with regulations, and so on.
Of course, these proposals could slightly improve the working of the banks over time, but they do not change the exploitative nature of the system, or its principal objective of increasing profit and speculative endeavours. The report does not, therefore, touch on the central issue: public and democratic control of the entire financial sector.
That is why we voted against.
in writing. - Financial risk is essential to the existence of the financial sector, and is equally essential in terms of both the business success of that sector and security functions for the economy in general. However, it is in the public interest that risks should be restricted to prevent systemic crisis. This challenge, as important as it is complex, can be met by means of a package of measures which will have either direct or indirect impact.
Financial institutions should be obliged to prepare annual reports on the adequacy and effectiveness of their internal control systems, and boards should have these reports adopted. Financial institutions should give greater attention to the implementation of measures to raise awareness about the risks, as better information about risk at all levels of society - and among employees - is often crucial in improving risk management.
Having noted, and I quote and now utter the following euphemism - 'a lack of values and ethics in the behaviour of certain actors in the financial markets and institutions' - this Parliament has set off on a pathetic crusade to inject some ethics into the sector. To use the word crusade is perhaps to overstate the case. It might be better to say that some pious hopes are expressed that finally, the interests of customers and workers should be taken into account. There is some pitiful bleating about social, cultural and 'gender' diversity on boards of directors (quotas for the Roma, no doubt?). There are some proposals, which have already largely been adopted at European level, on the indecent remunerations in the sector, where we could do considerably better. There are some risk controls here and there. In short, the point that escapes you is the fact that companies are merely playing by the rules that you set.
Now these rules, rules that you are basically refusing to question, are the free international movement of capital, the financialisation of the economy, an over-emphasis on the short term, securitisation, complex financial products that are not based on any concrete wealth creation and the constitution of large multinational groups which are more powerful than States and are not subject to control. Until you deal with the foundations of this system, you will change nothing.
in writing. - The worst impact of the recent financial crisis has been on ordinary consumers. Various EU governments have used taxpayers' money to bail out some banks that had managed their affairs in an irresponsible way. Were it not for the support of taxpayers, such banks would have collapsed with disastrous effect on different sectors of the economy in various Member States. Now that the worst phase of this financial crisis is over, banks are still not acting, or conducting their business, in the best interest of consumers. Instances of mis-selling of financial services products, and lack of sufficient support by banks for personal customers and small businesses that find themselves facing temporary liquidity problems, show that more tangible action should be taken by regulators to ensure that operators in the financial services industry support their clients and generally offer better protection to consumers. Therefore, I voted in favour of this report.
I welcomed this document because the financial sector should meet the needs of the real economy, help to promote sustainable growth and display the greatest possible degree of social responsibility. It is noted that there is a lack of values and ethics in the behaviour of some actors in financial markets and institutions. Financial markets and institutions have to take into account, as part of their corporate social responsibility, the interests of all parties involved, including clients, shareholders and employees. Effective risk governance is one of the most important factors for preventing future crises. Therefore, an effective governance system needs to be established in all financial institutions, with adequate risk management, compliance, internal audit functions (and, in the case of insurers, actuarial functions), strategies, policies, processes and procedures. I believe that it is necessary to establish mandatory risk committees or equivalent arrangements. We should not take disproportionate risks.
The financial crisis has highlighted the lack of effectiveness of the current corporate governance principles. It is now vital for the lessons to be learnt from what has happened to avoid a similar situation recurring in the future. The area of corporate governance is evolving all the time and it is the financial sector which has particular responsibility for serious, sustainable economic strategies. We must maintain the sound, stable and competitive nature of financial institutions so that they can make a contribution to economic growth. In this regard, I think that effective corporate governance must take into account equally the interests of all the stakeholders and, at the same time, the stability of the financial system. This will allow the market to operate at its optimum and consumers will show increased confidence in financial institutions and transactions.
in writing. - I welcome this report. The aim of the Green Paper under consideration here is to draw conclusions from the global financial crisis triggered by the bankruptcy of the Lehman Brothers bank in autumn 2008 following the inappropriate securitisation of US subprime mortgages. In the light of the development of new financial instruments in a globalised world, the Green Paper takes a critical look at the soundness of financial institutions and of the financial system as a whole, and at the regulation and supervision of the system, with a view to preventing any repeat of the crisis in the future. The Commission regards the strengthening of corporate governance as central to its financial market reform and crisis prevention programme. In that connection, the Commission notes, in particular, that in the financial services sector, corporate governance must take account of the interests of other stakeholders (depositors, savers, life insurance policy holders, etc.) and of the stability of the financial system, owing to the systemic nature of many of the players involved
in writing. - Poor corporate governance in financial institutions - and particularly banks' murky pay culture - was a key factor in creating the conditions for the financial crisis. Labour Euro MPs backed this report which, thanks to amendments adopted at the committee stage, calls for Commission action to raise financial firms' corporate governance standards. These demands include stronger oversight of risks that a firm takes on, high standards of independence and diversity for members of firms' boards, including better gender balance and, crucially, transparency around pay, so shareholders and the public can hold banks to account. As the Conservative-led government in the United Kingdom has shelved legislation on transparency introduced by the previous Labour Government, I welcome the inclusion of my proposal to introduce such a requirement at the EU level.
Labour Euro MPs opposed the rapporteur's amendments to weaken the committee report, including a lower requirement for representation of women, a slower timetable for action on pay reform and less information on staff pay. The Commission must now complete its consultation and swiftly bring forward ambitious proposals to ensure that governance of financial firms will help prevent, not facilitate, future crises.
The recent financial crisis reinforced the need for us to look at the moral issues relating to managing financial institutions in a more responsible way. Issues relating to remuneration policies, and governance of the remuneration of directors and managers of financial institutions, must be governed by ethical and moral principles that do not allow situations such as those experienced in the recent past, with the awarding of management prizes in companies that immediately afterwards filed for bankruptcy or were found to be in serious difficulties. The EU must have a productive, social and environmental model with a long-term outlook that respects everyone's interests: companies, shareholders and workers.
in writing. - The aim of the resolution is to strengthen corporate governance, which is considered by the Commission to be the major element of the programme of financial market reform and crisis prevention. I disagree with that because it may lead to an increase in corruption and violations. I voted 'against'.
The introduction of corporate governance may increase European citizens' confidence in the stability of the financial system, but the markets are reacting by bringing in their own mechanisms and the role played by the rating agencies must not be underestimated. It is completely incomprehensible that citizens are having to tighten their belts to pay for the rescue package for the banks, while the very same managers at the banks who were calling desperately for help are now paying themselves bonuses amounting to millions of euro. Far too little was done during the process of rescuing the banks to respond to this predictable development. At the same time, many small and medium-sized businesses, which the EU always praises on paper as being the engine of the economy, were dealt a fatal blow, because, on the basis of the Basel agreements, the banks preferred to hold onto their money, rather than lending it to companies. The banking crisis has also highlighted the collapse of the myth of the self-regulating market.
It emerged during the crisis in Asia that regulation is a sensible precaution. It remains to be seen to what extent the new monitoring and supervisory measures will take effect. A whole range of mistakes have been made and there has been a breathtaking lack of ethics, morals and decency, combined with conflicts of interest. The report is a move in the right direction, but in some areas, it is not specific enough, which is why I have abstained.
This report on corporate governance in financial institutions sets out a range of measures to be implemented in the companies governing financial institutions. In short, its aim is to draw conclusions from the global financial crisis triggered by the bankruptcy of the Lehman Brothers bank in autumn 2008, related to the inappropriate securitisation of US subprime mortgages. In order to prevent this situation from repeating itself, Parliament proposes that corporate governance must, particularly in the financial services sector, take account of the interests of other stakeholders - depositors, savers, life insurance policy holders, etc. - and of the stability of the financial system, owing to the systemic nature of many of the players involved. The most important of the measures proposed is the development of objective competence criteria to assess the suitability of candidates for controlled roles, taking into account the nature, complexity and size of the financial institution. I would like to align myself with this package of measures by voting for it, in the hope that the measures tabled by the Commission, and now by Parliament, will be sufficient to prevent the recurrence of situations like the one which we experienced in autumn 2008, and which is still being seen in the daily lives of the Portuguese people.
I voted against for the following reasons. The report does not accept that the financial crisis of 2007-2008 was systemic in nature: in other words, that it stemmed from the way the financial system is organised. This would mean acknowledging that the way the system is organised strongly influences the decisions of the financial companies' directors, whatever the levels of transparency required of them. For example, the report fails to recognise that the commercial banks' ability to make money from speculative financial investments was a very important factor in the crisis. The report does not touch on this organisational issue, and no amount of risk boards or competence criteria for directors can avoid the harmful consequences of speculating on families' savings for profit. The 'herd behaviour' of the financial markets is an inescapable phenomenon, leading to speculative bubbles which later burst.
No market in which financial institutions have a pivotal role is able to operate without confidence that the various economic operators work properly. As such, there is a need to strike a balance between these institutions' freedom to conduct their business, in what is an essentially private matter, and the economic impact that another crisis in the financial system could have on the real economy, and for the lives of everyone as members of a community. If we analyse the causes of the recent financial crisis, we can see that it is necessary to find mechanisms for control of investment risk, of the composition of boards, and of directors' pay, thereby enabling enhanced cooperation between public and private supervisory bodies, while ensuring their independence. Since this resolution puts forward proposals in these different areas, I voted in favour.
in writing. - We had to abstain at the end. Our AMR, co-signed by S&D and aimed at giving the resolution a stronger regulatory flavour, was rejected. Amendments by the rapporteur to weaken the resolution were, however, adopted, as was the report containing very mixed messages. The key player on this in the EPP (Karas) was on our line, and as rapporteur for CRD IV (the Capital Requirements Directive), he will be given the task of dealing with corporate governance rules for financial institutions (the follow-up to this INI). His group, in particular Vice-President Wortman-Kool, let him down (again). Let us hope the actual legislation (proposal expected in July) will be treated with more care and determination.
The most important revelation to emerge from the financial and economic crisis was that we have an extremely greedy system. The financial sector was not only focusing on short-term profits, but was also undermining efforts to introduce sustainable growth. The report contains important lessons for us to learn from the financial crisis with regard to risk, boards of directors, supervisory bodies, shareholders and remuneration. I have therefore voted in favour of this report.
I am voting for this motion for a resolution, given that the multilateral trade system continues to be by far the most effective framework for achieving equitable and fair trade at international level. Achieving a balanced result in the negotiations of the World Trade Organisation's Doha Development Agenda (DDA) must therefore be a priority for the Union's negotiators. The importance of this agreement is due to the fact that India is the seventh largest economy in the world. However, I must also mention that, in spite of sustained economic growth, enormous inequalities persist. I would like to highlight the need to ensure the free trade agreement (FTA) does not limit the powers that the Indian Government needs to resolve problems of poverty and inequality. The final FTA should include a binding state-to-state dispute settlement mechanism, provisions on mediation regarding non-tariff barriers to trade (NTBs), on anti-dumping measures and on compensation rights, and a general safeguard clause based on Articles XX and XXI of the General Agreement on Tariffs and Trade (GATT). However, it also highlights the need for the Commission to include robust and effective safeguard clauses in the FTA and to insist, during negotiations, that India ratify the Nuclear Non-Proliferation Treaty (NPT).
I voted in favour of this important resolution on the state of play of the EU-India free trade agreement negotiations. India is an important EU trading partner: in 2000, India was the European Union's 17th most important trading partner, and by 2010 its eighth. Furthermore, India is the largest beneficiary in the generalised system of preferences (GSP), and European Union imports from India by means of preferential tariffs or a zero rate of duty were valued at EUR 19.9 billion and constituted 83% of all EU imports from India. Both parties expect to reap significant benefits from the removal of tariffs, and the liberalisation of trade in services and company start-ups, but I share the disappointment expressed in the resolution as regards the slow rate of progress of negotiations on the free trade agreement (FTA). Both parties must make every effort to ensure that a comprehensive, ambitious and coordinated FTA has been concluded by 2011, because this agreement would be the basis for establishing opportunities to increase EU and Indian trade and investment, and develop business, and the FTA would increase overall exports and imports for both the European Union and India. I agree with the position set out in the resolution that if economic cooperation between the EU and India is based on common universal values, it may become an example for cooperation with other countries.
We supported this resolution and tabled a question to the Commission because we believe it is fundamental at this moment in time, when oil prices have been at an all-time high for some months. It has become unsustainable for many fishing boats, and especially for small-scale fleets, to see their outgoings constantly increasing because of the rise in oil prices, to the extent that they often make no profit from any of the fishing seasons. By calling for a rise in de minimis aid from EUR 30 000 to EUR 60 000 for the next three years, we want to send out a strong signal to the sector, which, in recent years, particularly because of the entry into force of the common fisheries policy and new restrictive measures, has seen some small- and medium-scale modes of fishing cut back, if not killed off completely. It should also be noted that measures have already been adopted in other sectors, such as agriculture, to help them cope with this price rise. Therefore, this aid - which we should remember is granted at national, not European, level, and is therefore dependent on each individual Member State's economic resources - could be seen by many people as causing an imbalance in competition, but in reality, it would provide a little relief to a sector that is increasingly on its knees.
I voted against the resolution tabled by the European right, as it promotes an ultraliberal vision of the EU's trade relations with India. The right systematically opposed the amendments that I tabled on behalf of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament in order to rule out any liberalisation of public services, strongly condemn child labour, request legally binding clauses on corporate social responsibility and demand respect for the principle of equal pay for equal work with regard to Indians who will come and work in Europe in the future. The compromise was impossible, the differences of opinion obvious and irreconcilable. Only the resolution tabled by my group, together with those by the Group of the Greens/European Free Alliance and the Confederal Group of the European United Left - Nordic Green Left, offered a progressive vision of EU-India trade relations. Unsurprisingly, it could not hold out against the right-wing majority in Parliament, which is a shame.
I voted in favour of this resolution. After more than three years of talks on the free trade agreement, the EU and India are at a crucial stage, completing negotiations on the most important sectors. However, during further negotiations, it is crucial to address some important issues. I believe that significant attention must be paid to Europe's most sensitive sectors, such as industry, agriculture and the services sector. India is one of the world's largest economies, with a rapidly growing services sector. It is very keen to access the EU's services market and therefore, it is necessary to carry out a comprehensive evaluation of how the free trade agreement might affect the EU's services sectors (and other important sectors) and employment. At all stages of the negotiations, we must also ensure that future trade policy is conducted in the context of the European Union's objectives, including binding commitments on social and environmental standards.
I would like to remind you that the eighth global Millennium Development Goal states that a global partnership for development should be established which includes creating an open, rule-based, predictable and non-discriminatory trade and finance system. The key factor to achieving this goal is for developed countries to want to open their markets to developing countries, which also includes India. This will allow the EU to make a contribution in such areas as sustainable development, eradication of poverty and protection for human rights. Adopting the resolution on the free trade agreement between the EU and India will help us take a step forward to fulfilling the Millennium Development Goals.
I consider regrettable the European Commission's decision not to wait until Parliament has adopted its report on Europe's future international investment policy and that it has decided to go ahead and offer India a mandate to negotiate for an investment chapter. It would be usual for the European legislative to be consulted when an international negotiation mandate is involved, in a situation where the European Parliament has a relevant role to play in terms of shaping EU-level investment policies. The Commission must respond as soon as possible to the request submitted by Parliament to define clearly the period of investment so that the provisions on investment protection do not undermine the parties' ability to issue compulsory licences. Furthermore, the binding state-to-state dispute settlement mechanism only serves to empower foreign investors to initiate legal proceedings at an international level against the governments of the EU and India, while domestic investors only have recourse to national courts. This situation could undermine the national policy initiatives on environmental, social or fiscal legislation. The free trade agreement should be the most important of all the agreements negotiated so far. This is why focusing more attention on it would not do any harm.
I voted against this report. We want a free trade agreement between the EU and India that helps to promote sustainable development, and that is accompanied by clear clauses concerning respect for ILO standards, environmental rules and corporate social responsibility obligations. The right's rejection of these requests is particularly regrettable. We also deplore the fact that the right-wing in Parliament rejected the amendment designed to ensure equal treatment of European and Indian workers. This is not only harmful to Indian workers; it is also very dangerous for European workers. We must not accept the liberalisation of services and social dumping aimed at bringing down European wages. Moreover, the European Union must not forget its founding principles. The Treaty of Lisbon stipulates that trade policy must contribute to sustainable development, eradication of poverty and the protection of human rights.
As far as the EU-India Free Trade Agreement is concerned, I chose to vote for the resolution proposed by my political group as I felt that it is more balanced than the resolutions proposed by other political groups. The resolution from the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament highlighted the importance of a free trade agreement with India, while mentioning the continuing inequalities in this country and the need to include in the agreement some clauses on human, social and environmental rights.
The largest democracy in the world today demonstrates paradoxes and asymmetries that have apparently slotted relatively easily into its many thousands of years of history. Although the most extreme poverty has not disappeared, it is no less true that surges and flows of prosperity have raised India to a more prominent international role, and have revealed that its economy and society are prospering and innovating quickly and efficiently.
A free trade agreement (FTA) between the European Union and India could be a successful conclusion to the process of commercial interaction which has been deepening in recent times. I hope that, as well as sharing values, the EU and India will continue trying to understand each other better and benefiting from this deeper understanding, as well as from any profits that may result from this contact.
This motion for a resolution of the European Parliament concerns a free trade agreement (FTA) between the European Union and India. Trade relations between the EU and India are significant, since the EU is India's principal trade partner and its biggest foreign investor. For its part, the EU is the principal recipient of Indian foreign investment and, as such, it must continue to prioritise a multilateral trade system which favours developing countries. Indeed, India is the largest beneficiary of the Generalised System of Preferences (GSP). If we take into account the importance of strategic relations between the EU and India, as well as the safeguarding of matters relating to agriculture, respect for human rights and the issue of child labour in particular, environmental preservation and compliance with the International Labour Organisation's recommendations on social and copyright issues, all the conditions for voting in favour of this motion for a resolution are in place.
This free trade agreement (FTA) is the widest-ranging negotiated by the EU to date. Beyond its specific content, it also provokes a wider discussion on free trade, its role, its objectives and its consequences.
Free trade is one of the pillars of neoliberalism which emerged in the 1970s under the so-called Washington Consensus, as one of the key elements of the capitalist system's response to the structural crisis that was making itself known at that time, just like today. It represented a way for world powers with imperialist ambitions to expand their control of the markets and force new and more intensive ways of exploiting workers, playing work forces from different countries and regions off against each other. This entailed a levelling-down of working and living conditions. Its aim was to achieve new conditions for continuing the process of capitalist accumulation. That remains the case.
The consequences are plain to see: on top of the pressure on workers and their rights, the competition between productive systems with very different levels of development tends to accentuate differences, strengthening the strong and weakening the weak.
It will be no different with this agreement.
The liberalisation and deregulation of world trade has greatly weakened the productive sectors of the weakest EU economies, such as Portugal, which have been run according to the interests of big business in the European powers.
Faced with the disastrous consequences of this path, instead of retracing its steps, the EU continues to show signs of wanting to rush blindly ahead.
It is in this context that we must analyse this agreement, which is the widest-ranging negotiated by the European Union to date.
What is needed are urgent and profound changes to current trade policy in order to take into account the specificities of each EU Member State, with international trade aiming for complementarity rather than competition. This is necessary for the establishment of fair and equitable economic relationships that are mutually beneficial, are at the service of the development of peoples and countries, and are not solely beneficial for a small number of financial institutions and companies.
The multifaceted crisis that we are facing requires a new economic, social, energy and environmental rationale, as well as the defence of each country's right to produce sustainably: free trade, one of the pillars of neoliberalism, clearly makes this unviable.
As you frequently remind us, common foreign policy must fulfil the global objectives of the European Union which are defined, in particular, in Article 3 of the Treaty, and where the elimination of poverty features prominently. Now, for all those years that you have been signing free trade agreements with every country in the world, and especially those that systematically practise social, monetary or environmental dumping, all you have done is to create poverty for all those victims of relocations and closures of companies directly linked to unfair competition. This agreement with India means that you are going even further. Out with the Polish plumber, in with the Indian computer programmer or accountant!
You are, in fact, intending to open the European market to numerous services of the General Agreement on Trade in Services Mode 4, a barbaric term used to refer to the world version of the Bolkestein Directive. As the French winner of the Nobel Prize in Economic Sciences, Maurice Allais, pointed out, free trade is only mutually beneficial if it is between countries with comparable levels of development, and further to that, I would add, if it is in targeted areas with the strategic sectors of each country remaining protected. Otherwise, it is never a win-win game. And there has been, for a long time now, one single loser: Europe.
I endorsed the document because the EU is India's largest source of Foreign Direct Investment. Both parties expect to secure significant benefits from the elimination of tariffs and the liberalisation of trade in services and company formation, and reaffirm their commitment to tariff reductions and further liberalisation of company formation and trade in services. Market access is being hampered by non-tariff barriers to trade, such as health and safety requirements or technical barriers, quantitative restrictions, conformity procedures, trade defence mechanisms, customs procedures, internal taxation, and a failure to adopt international norms and standards. The EU and India must pledge to speed up FTA talks and to make substantive and efficient progress towards the early conclusion of an ambitious and balanced, broad-based trade and investment agreement. Both parties must make every effort to conclude a comprehensive, ambitious and balanced FTA by the end of 2011. The agreement should respect sensitivities linked to agricultural trade, but this should not prevent market opening in areas of complementarity. The Commission must take due account of any negative impact on European agriculture, particularly in the areas of the opening up of markets, GMOs, milk, beef, intellectual property protection and origin labelling. The Commission should also negotiate effective and transparent procurement systems and India should apply transparent and fair procedures when awarding public contracts and grant European businesses access to public procurement systems.
Good progress is being made in the negotiations on a free trade agreement between the EU and India. By adopting the motion for a resolution, the European Parliament has today made its priorities clear. With regard to agriculture, Parliament has focused on the sensitive areas, highlighted the sanitary and phytosanitary standards (SPS) and expressed its support for effective safeguard clauses. However, there is still a great deal to be done in the area of intellectual property.
in writing. - I voted for this resolution. Any free trade agreement the EU signs with India must in no way limit India's ability to produce generic medicines. If it did, it would not only damage India but harm the poor in Africa and elsewhere who depend on cheap medicine from India.
One merit of this text is that it takes account of the potentially negative effects of GMOs. However, it promotes the liberalisation of the trade in services between the European Union and India. Furthermore, it leaves States just one right, that of 'regulating' public services, an action that a liberalisation of this nature nonetheless condemns. It also calls for the liberalisation of legal and accounting services, the opening up of the market in banks and insurance, and the relaxation of investment rules. The interests of the oligarchy are served in Europe as they are in India. I am voting against this report.
The EU is India's largest trade partner, with trade in goods and services worth approximately EUR 84 billion in 2009-2010. The EU accounts for 20.15% of India's total exports and 13.32% of India's total imports. Conversely, India accounts for 2.6% of the EU's total exports and 2.2% of the EU's total imports. In view of this, we cannot fail to take into consideration the fact that the objectives of the common commercial policy must be fully coordinated with the overall objectives of the European Union. According to the Treaty on the Functioning of the European Union, the common commercial policy must be conducted 'in the context of the principles and objectives of the Union's external action' and must contribute 'inter alia, to sustainable development, the eradication of poverty and the protection of human rights'. As such, it is very important that the following not be forgotten in these negotiations: the use of child labour, and the failure to comply with international social and environmental standards, which constitutes a form of dumping, detrimental to European companies and workers. It is therefore essential that the Commission clarify these points before concluding a trade agreement.
in writing. - Given the size of India's market (more than 1 billion inhabitants) and its impressive growth rates (averaging over 7% a year since 2000), coupled with high levels of protection, India is one of the EU's obvious partners for concluding one of the new generation of EU FTAs launched as part of the Global Europe strategy in 2006. The EU-India Summit on 10 December in Brussels instructed both sides to speed up the negotiating process to pave the way for the conclusion of negotiations in 2011. It is necessary to take into account the dumping aspect of the relationship with India; if there were no point related to this, I would vote 'against'.
I think this resolution on the EU-India Free Trade Agreement should be rejected. There is no denunciation of any kind in it of the problems that this agreement will cause to the textile industry in Europe, and northern Italy in particular; other industries are mentioned and are given their own clauses, but the textile industry is completely ignored.
To show the validity of the agreement, the resolution highlights the fact that the Indian and European economies are complementary: the reality is somewhat different, because there are several industries, including precisely the textile industry, in which there is no complementarity at all but rather competition, and often unfair competition, carried out by our Asian counterparts. For these reasons, I have decided to vote against the resolution.
I voted in favour of this resolution on the state of play in the EU-India Free Trade Agreement (FTA) negotiations. The negotiations between the EU and India for the conclusion of an FTA have developed significantly. India is achieving a new status in the international geopolitical context, going from being a beneficiary of development aid to a donor. This agreement is of particular importance; in fact, if the cooperation between the EU and India currently being negotiated is based on a system of shared universal values, it may serve as a model for cooperation with other countries. I would like to highlight the emphasis in these negotiations on the protection of the small and medium-sized enterprise (SME) sector in India, with the suggestions that all development cooperation programmes between the EU and India should be aimed at strengthening SMEs through measures to help finance market-driven local projects. In India, as in the EU countries, SMEs drive economic growth and thus, job creation.
Given the significant profits that both parties will be able to make, I hope that the negotiations between the EU and India will be able to continue, with a view to quickly establishing a free trade agreement (FTA) which is ambitious, balanced and comprehensive.
in writing. - We voted in favour. The EP is very much divided on the free trade agreement with India. The first compromise (by EPP, ECR and ALDE) was adopted with 390 in favour, 276 against, and 10 abstentions. The hope of sending a strong message to the negotiators to conclude the FTA with India failed. The EPP, ECR and ALDE resolution recommending rushing into a complete opening of the Indian market at all levels, without binding language on human and labour rights, CSR, environmental dumping, etc. did not get the overwhelming majority it needed if it wanted to be a recommendation for the negotiators. The 'counter-resolution' by the Greens/S&D and GUE, which did not come to a vote, had solid support and will certainly be read by the negotiators. The very worst in the EPP, ECR and ALDE compromise was avoided.
We are strongly against the EU-India Free Trade Agreement because, even though that country is making progress in worker protection and health and in the fight against counterfeiting, we have to bear in mind that it is still an unfair competitor towards our businesses. For example, when India received a complaint from the World Trade Organisation about the 500% tariffs that it was applying to European wines, it got round it unfairly by having the individual Indian states impose the same tariffs. We must also bear in mind the negative economic impact that further liberalisation of trade with India would have, since the EU exports 1.9% of its services to India, whereas India exports 11.6% of its services to us. That clearly means it would help India 10 times more than it would Europe.
I voted, together with my colleagues from the Socialist Group in the European Parliament, against the resolution that deals with the negotiations for a free trade agreement between the European Union and India because it does not take sufficient account of the social standards with which all trade agreements must comply.
According to 'Save the Children', the Indian non-governmental organisation, an estimated 60 million children still work today in fields, restaurants or factories in India. I deplore the fact that the conservative majority in the European Parliament has refused to face up to this state of affairs by rejecting an amendment which highlighted the European Parliament's concerns over the use of children for work, children who are frequently exploited in dangerous and unhealthy conditions. We also asked the Commission to tackle this problem at the time of the negotiations on the free trade agreement and we invited the Indian Government to do its utmost to eradicate the deep causes of this phenomenon and to put an end to it.
By rejecting this position, the majority of the right in the European Parliament has placed European and Indian commercial interests above the protection of children's rights, and I am unable to endorse this unacceptable position.
I voted against the European Parliament resolution on the negotiations for the free trade agreement between the EU and India. This report is entirely consistent with policies of increased liberalisation, especially in the public service sector, and with standards which have deleterious effects not only on the supply of medicinal products, but also on the development of research.
This is another instance of the ultra-liberalism that the EU is seeking to impose on all its partners. This is the broadest agreement ever concluded by the EU in this area, and it seeks more to protect the interests of big multinational corporations than to engage in a balanced partnership between all parties and to contribute to India's economic and social development.
This agreement is certainly not a 'win-win' initiative as this resolution would have us believe.
I am voting for this motion for a resolution, as it is essential to strike a balance between multilateral, bilateral and plurilateral agreements. In particular, Japan is the third largest economy in the world in terms of gross domestic product (GDP). As such, it is essential to raise questions of investment and trade in services in all trade discussions with Japan, ensuring that market opening does not compromise either European or Japanese rules on the protection of public services and cultural diversity. I recognise that the multilateral trading system, embodied by the World Trade Organisation, remains by far the most effective framework for achieving open and fair trade worldwide. I would reiterate my firm belief that the European Union and Japan should contribute towards a successful conclusion of the Doha Development Agenda negotiations, and I am concerned that bilateral negotiations may disturb this objective. Lastly, I would insist that effective safeguard measures be available to prevent any surge in imports resulting from the possible liberalisation of trade between the EU and Japan that may cause, or threaten to cause, serious injury to EU industry.
I voted in favour of this important resolution on EU-Japan Trade relations. The EU and Japan are significant partners and investors in each other's economies with a combined volume of Foreign Direct Investment worth EUR 200 billion in 2009. Japan is the EU's sixth largest trading partner, while the EU is Japan's third biggest trading partner. I agree with the provision that the time has come to conclude an EU-Japan Free Trade Agreement (FTA), but before beginning negotiations, Japan must make significant commitments on removing non-tariff barriers, which limit market access opportunities for European businesses, in other words, public procurement obstacles, insufficient recognition of international standards with respect to medical devices, and preferential treatment for national champions in financial services. Bilateral trade volumes between the EU and Japan lag behind the bulk of the EU's trade exchanges with its other main trading partners because of the negative effects of Japanese non-tariff barriers (NTBs). I supported the resolution's provision that the EU-Japan FTA has the potential to lead to a win-win situation, beneficial for both economies.
In anticipation of the EU-Japan Summit at the end of the month, Parliament has adopted this resolution stating its views on trade relations between the two partners. Unlike the European right, which spoke out very strongly in favour of opening negotiations on the conclusion of a free trade agreement, I defended a more cautious approach. Japan is a trade power that needs to be approached with caution when it comes to trade liberalisation. That is why my group opposed the present text presented by the European right and stressed the need to launch specific impact studies assessing the consequences of stronger trade relations for all the sectors concerned (in particular, the automotive sector) and for employment in Europe, before we open any negotiations. At the same time, we emphasised the problem of non-tariff barriers, which prevent European businesses from accessing Japanese public contracts. Indeed, it is wrong that the European Union, the region in the world that is most open to foreign investment, cannot operate on the markets of its industrialised partners under fair conditions.
I voted in favour of this report because I entirely agree that following the natural catastrophe that recently struck Japan, and which was the greatest in the country's history, the EU can and must help this country's economy to recover quickly. The report calls on the Commission to set up a special system, according to which the EU, through various aspects of international trade, would, in future, be able to help countries that have suffered natural disasters. Specifically in the case of Japan, the European Parliament resolution proposes exploiting the opportunities offered by international public procurement and services markets, particularly as it is observed that EU and Member State interest in these areas has increased. There are still many obstacles to public procurement and trade services, due to legitimate national regulation, and the report proposes removing such obstacles by making efforts to understand the methods of mutual adjustment systems. The report nevertheless draws attention to the fact that questions of investment and trade in services need to be raised in trade discussions with Japan in order to ensure that the further opening up of the market does not compromise either European or Japanese rules on the protection of public services, the environment and cultural diversity.
I voted in favour of the joint motion for a resolution on EU-Japan trade relations. In 2009, the European Union and Japan accounted for approximately 20% of the world economy and in 2010, bilateral trade was worth EUR 120 billion. In light of these figures, I feel there is an urgent need to start negotiations on the free trade agreements in order to encourage closer cooperation between these two trading partners and enable them to face common challenges together, such as the global economic crisis and the relentless political and economic rise of China.
The precondition for commencing negotiations and strengthening trade relations remains the obligation on Japan to remove non-tariff barriers and barriers preventing access to Japanese public procurement contracts. During this preliminary phase, moreover, the Commission should concentrate on removing the barriers hindering European small and medium-sized enterprises.
During the vote on trade relations between the EU and Japan, I decided to vote for the resolution tabled by the political group which I belong to. This resolution highlighted the need to remove the non-tariff barriers which the Japanese market is subject to and to deregulate access to the Japanese public procurement market before signing a free trade agreement with this country.
Trade relations between European countries and Japan go back several centuries and have been growing closer since the end of the Second World War.
Japan has been one of the most notable success stories of economic and social recovery in world history, today being a respected country, worthy of admiration. The tragic events that have befallen the country call for our solidarity with our partners. The tenacity and courage that its people have been demonstrating in the face of these difficulties should be inspiring for a Europe which often seems too self-absorbed and is not always sufficiently aware of what is going on beyond its borders.
I believe that both parties would have much to gain from a free trade agreement (FTA) that would strengthen their trade relations and remove barriers which have unjustifiably hindered relations. I regret that such an objective still seems far from becoming reality and I hope Europe and Japan will persevere in their efforts to attain it.
This motion for a resolution of the European Parliament concerns a free trade agreement (FTA) between the European Union and Japan, the third largest economy in the world in terms of gross domestic product (GDP). Trade relations between the EU and Japan are not just important to their respective economies, they are fundamental: in 2009, they represented more than a quarter of global GDP and more than 20% of world trade. Moreover, the EU is Japan's third largest trading partner. For these reasons, I am voting for this report. However, I agree with the rapporteur that the EU needs to demand that Japan, inter alia, remove tariff barriers and obstacles to public tenders before negotiations can begin. I also believe Parliament must send a positive signal in the wake of the tsunami which devastated part of the Japanese coast with enormous loss of life and property, not to mention the Fukushima nuclear plant.
The vision shaping this motion for a resolution is made very clear in its preamble. It takes the view that the multilateral trade system put in place by the World Trade Organisation (WTO) represents the most suitable framework for regulating and promoting open and fair trade and, at the same time, it is working towards the successful conclusion of the Doha Development Agenda.
It is a vision of so-called 'free' trade as a class weapon in the service of big financial institutions and companies, promoting increased exploitation of workers and peoples. It involves both social dumping, the destruction of productive strength, and environmental dumping, the degradation of the environment.
This trade policy and the agreements giving it concrete expression are increasingly lacking in democratic legitimacy. They are almost always negotiated in secret, behind the public's backs, seeking to cover up their economic, social and environmental impact, and avoiding clear, informed debate.
This approach, which is for the profit of big business, is damaging to the needs of the peoples and workers, as well as being disadvantageous for the industries of the EU countries with the weakest economies. As such, our only option is to condemn and stridently oppose it.
The negotiations with Japan, aimed at strengthening trade relations, cannot be used as a class weapon in the service of big financial institutions and companies, promoting the increased exploitation of workers and peoples, the destruction of their productive strength, and the destruction of the environment.
The EU increasingly lacks democratic legitimacy as it is dragged rightwards; as it negotiates trade agreements in secret, paying absolutely no mind to the sovereignty of the peoples of the Member States; as it seeks to hide the enormous economic and social impacts that its policies will have, while failing to inform, clarify, discuss or take into account the opinion of the people.
This approach, which is for the profit of big business, is damaging to the needs of the peoples and workers, as well as being disadvantageous for the industries of the EU countries with the weakest economies. It continues to mean a loss of rights, unemployment and poverty, with an impact on small and medium-sized farmers, fishermen and small and medium-sized enterprises (SMEs), all of which end up as victims.
Blinded by profit, this approach limits democracy and sovereignty, and creates greater dependency in countries such as Portugal that need to create employment, and produce and create wealth in order to raise the standard of living; that do not need more deindustrialisation, less agricultural production and less fishing.
I endorsed this document because, in 2009, the EU and Japan represented together more than a quarter of world GDP and more than 20% of world trade, and Japan and the EU are significant investors in each other's economies. The Council and Commission have noted that Japan's capacity to remove regulatory barriers to trade is a precondition for launching negotiations on the EU-Japan Free Trade Agreement (FTA), thus fostering closer economic integration between the two strategic trading partners. The multilateral trading system, embodied by the World Trade Organisation, remains by far the most effective framework for achieving open and fair trade worldwide. I believe that the European Union and Japan should contribute towards the successful conclusion of the Doha Development Agenda negotiations. The EU-Japan FTA would not only yield benefits in terms of an increase in the bilateral trade in goods and services, but also foster cooperation on the EU's horizontal priorities, such as cooperation in the field of innovation, regulatory cooperation and the fight against market abuse, and cooperation on tackling broad environmental challenges, etc.
in writing. - If Japan demonstrates a real willingness to eliminate non-tariff barriers, I believe the EU should enter into negotiations with Japan with a view to signing a free trade agreement.
A few short weeks after the natural and nuclear catastrophe in Japan, the European right has had the cranky notion of threatening the Japanese Government. Their aim is to force Japan to remove all obstacles to European companies' access to its public contracts. Not a word about the nuclear catastrophe. Not a single proposal for cooperation to help it out of this situation. Scarcely a single line of solidarity after Japan's only nuclear catastrophe. Shame on the European right!
In 2010, the total amount of bilateral trade between the EU and Japan, the third largest economy in the world in terms of gross domestic product (GDP), reached EUR 120 billion. Japan is the EU's sixth largest trading partner and the EU is Japan's third largest trading partner. There is, however, significant untapped trade potential. As such, it is necessary to strengthen trade relations between the EU and Japan by focusing on the removal of non-tariff barriers to trade and investment, including numerous restrictive rules and regulatory measures for EU companies in accessing the Japanese market. In this way, the EU-Japan Free Trade Agreement has great potential for benefiting both economies.
in writing. - Since the EU and Japan are close economic partners, they represent more than 20% of world trade but bilateral trade volumes are not as large as they could be. EU exports to Japan, as a ratio of Japan's GDP, are less than 2%, considerably below the ratio in the EU's other main markets (the US, China, Korea and India). There is therefore a considerable unrealised economic potential that could be explored by reinforcing trade ties between the two blocs. Negotiations should implement bilateral movement. It is unacceptable to have unequal commodity turnover between the EU and Japan. I voted 'in favour'.
Today, the European Parliament adopted a resolution on EU-Japan trade relations. This document highlights the fact that the European Union and Japan are very important to each other as trade partners. The resolution takes into account the WTO system and the fact that in 2009, for example, the EU and Japan represented together a quarter of world GDP, and that in 2010, bilateral trade between the two regions was worth EUR 120 billion.
The resolution also emphasises that the EU is very much in favour of the conclusion of a free trade agreement with Japan, but that in order for this to happen, Japan must abolish non-tariff barriers and remove all obstacles to the development of cooperation. It also emphasises - and this is something that I regard as a very important feature of EU-Japan cooperation - that attention should be paid to environmental protection during the trading process, and that measures to counteract climate change and uphold environmental and social standards should be promoted. Furthermore, attention is drawn to the recent nuclear disaster, which is still not fully under control. As a result, it is not yet possible to estimate fully the extent of the crisis that has hit Japan, and there is no justification for accelerating negotiations on a free trade agreement. At present, Japan needs real aid.
The rules-based multilateral trade system put in place by the World Trade Organisation (WTO) represents the most suitable framework for regulating and promoting open and fair trade, and the EU is in favour of incorporating developing countries into the international trade system. At the same time, bilateral agreements such as the one being analysed at present are specific mechanisms that can help achieve the mentioned objectives. I voted in favour of this resolution on trade relations between the EU and Japan as I am convinced that the EU-Japan Free Trade Agreement (FTA) has the potential to benefit both economies. Indeed, the existence of open and fair trade is a powerful tool for generating more growth and social welfare, building on the comparative advantages of each respective economy and potential synergies flowing from greater economic integration and new inputs to a knowledge-driven economy This means boosting the EU-Japan market, which, together, already represents more than a quarter of world gross domestic product (GDP) and more than 20% of world trade.
in writing. - Our group did not sign or support this resolution, and we presented our own where we stated, among other things, the following: '1. Expresses its utmost sympathy for the courage and determination with which the Japanese people are confronting the catastrophes of 11 March and their terrible aftermath and calls on the Commission and Member States to help Japan with all means to rebuild its social and economic life; 2. Believes that the continuation and deepening of current trade relations between the EU and Japan can play an important role in this regard and calls on the Commission to concentrate all efforts on assuring this; 3. Regards the multilateral trading system, embodied in the WTO, as by far the most effective framework for achieving fair and equitable trade rules on a global basis'.
We support the text on EU-Japan trade relations because Japan ensures protection and respect for workers and the global economy, despite being a third country. Reducing and simplifying the rules and making fair, open trade simpler can only improve its relations with Europe. Reciprocal investment in the two economies is worth EUR 200 billion a year: the EU is Japan's third largest trading partner and, in turn, Japan is the sixth largest trading partner for the EU. The report also calls for an assessment of any negative impact that such decisions might entail, but we certainly think that the removal of barriers to trade and investment can only be positive. We therefore voted in favour of the report.
I voted in favour of the oral question on trade relations between the EU and Japan, given that Japan is one of the main investors in the European Union. Apart from that, Japan is the seventh destination for European exports. Continuing our dialogue with Japan is an entirely positive move. Ironing out our differences will make an important contribution to both economies. In addition, we must focus on reducing tariffs and the regulatory measures which accompany them.
I wholeheartedly support the development of trade cooperation between the European Union and Japan, which should result in the conclusion of a bilateral free trade agreement. The fact that in 2010, the total amount of bilateral trade between the EU and Japan was EUR 120 billion demonstrates that both sides are extremely important to each other as partners. Japan is the EU's sixth biggest trade partner, and the EU is Japan's third biggest. Both sides are also significant investors in each other's economy, with a combined volume of Foreign Direct Investment worth EUR 200 billion in 2009. It is also worth highlighting the fact that the rapid economic growth of developing countries (BRIC), the economic slow-down resulting from the global financial crisis, and the pressing need to gain access to raw materials and renewable sources of energy, are absolutely key challenges which are common to both parties, making negotiations an even more urgent necessity.
In documents relating to the subject of the resolution, both the Council and the Commission have stated that a precondition for launching negotiations is that Japan should remove regulatory barriers to trade, in particular, non-tariff barriers, which place a significant restriction on access to the Japanese market for European entrepreneurs. I believe that we should speed up the process at the highest decision-making levels, which would result in closer trade relations between these two strategic partners.
Japan's willingness to open bilateral talks on a free trade area with the European Union provides us with an opportunity to build closer political relations and to increase economic benefits, both for the EU and for Japan. In view of the fact that Japan is only the sixth largest of the European Union's trade partners, Japan's potential for cooperation with the EU in the field of trade and investment is still unexploited. The main obstacle making it significantly more difficult for European businesses to gain access to the Japanese market is non-tariff barriers. As a member of the Committee on Transport and Tourism, I am sure that the aviation industry is one of the sectors where cooperation on trade and research and development would have mutual benefits for both the European and Japanese economies. I believe that the aeronautics sector could become one of the models for cooperation between the EU and Japan.
I am voting for this proposal. Given the scope of the threats and total EU forest area, common agricultural policy (CAP) financing through pillar 2 for forests should increase, subject to the existence of national forest programmes (NFPs) and operational management plans, which incorporate the EU biodiversity strategy and long timeframes for forestry projects in sustainable forest management (SFM). Eligibility should be extended to public actors and producer groups, shifting to area-based remuneration and including in situ and ex situ conservation measures. Active SFM should be clearly mainstreamed and prioritised in research and practice, and should also take into account public ownership of 40% of EU forests. Species conservation and nursery practices should extend to associated microbial and fungal species. In situ research into mycorhizal symbiosis should be actively encouraged. Payments for ecosystem services (PES) should be formalised in view of the next financial perspectives, building on the success of forest and water projects. Forest adaptation and resilience should be given special consideration in the creation of an EU-adaptation fund.
I voted in favour of this resolution on the Commission Green Paper on forest protection and information in the EU: preparing forests for climate change. The European Parliament approved the provisions set out in this Green Paper, but the EU's strategy on forests should be strengthened, the objective being to improve the management and conservation of forests. This strategy should be directed towards both forest protection and the sustainable use of timber resources, as forests provide solutions to the problems associated with climate change. It should be pointed out that, in accordance with the subsidiarity principle, forest strategy should continue to be primarily a matter for the Member States, but the European Union should take action to support, coordinate and supplement forestry policy initiatives by the Member States, taking into account differing regional conditions. The objective of this policy is to ensure the sustainable development of forests while helping to enhance quality of life for European citizens and to promote the development of rural areas.
Forests are the main repository of carbon and have a vital role to play in the fight against climate change. Forests and wooded land cover 42% of the European Union's surface. Forests make up biospheres which store carbon and are particularly important to environmental conservation and protection against natural disasters. All these aspects are vital not only to the quality of life enjoyed by European citizens, but also to agriculture and rural development. I would like to stress that sustainable forest management is of pivotal importance to the European Union's achievement of its climate goals and to carbon dioxide capture from the atmosphere.
Furthermore, forest-based industries provide more than 2 million jobs, contributing to economic growth and employment. I voted for this report as I think that the European Union must strengthen its strategy for improving the sustainable management and conservation of forests.
The forestry sector provides a livelihood for millions of people in the EU, among them, entrepreneurs, farmers and 16 million forest owners. Currently, there are 2 million people employed by the forestry sector in the EU, mostly in small and medium-sized enterprises, and the sector earns €300 billion per year. It is estimated that there are 16 000 people employed by the forestry sector in Ireland alone. The forestry industries contribute to economic growth, they create opportunities for growth and employment in rural areas, and they encourage rural development through local industries and tourism opportunities. Forests are a valuable resource for the agricultural sector, the environment and biodiversity, especially in terms of the ecosystems they contain and in terms of soil fertility and protection against soil erosion. There are significant development opportunities associated with the European forestry sector in terms of carbon capture and CO2 pools. I welcome what the report says about recognising the importance of forestry in socio-economic and environmental terms and the request to the Commission to adopt a coherent approach to help the sector achieve its full potential.
I voted in favour of this report. Forests and wooded land cover more than 42% of the EU's surface. Forest-based industries, with a turnover of more than EUR 300 billion, provide more than 2 million, mostly rural, jobs, contributing to economic growth, jobs and prosperity through the provision of timber and opportunities for tourism. EU forests face major threats due to climate change, new pests, increasing risk of fire (particularly in the Mediterranean region), and human activity (growing energy sector demand for woody biomass), which is causing deforestation. I agree that the Commission and the Member States must intensify efforts to achieve the environment and quality-of-life goals of the Forest Action Plan, the implementation of which is currently lagging behind. The EU forestry strategy and forest action plan also need to be updated to include the climate-change dimension and wider forest protection issues.
The challenge of successfully reconciling the forest policies of southern and northern Europe so as to have a consistent EU-wide approach is by no means easy. By adopting this report, however, we have stressed the need for a stronger commitment to environmental protection in forest policy. We have also highlighted the challenge that climate change presents to our forests. While I am not sure that we need a legislative initiative prohibiting building on land cleared by fires, I am in favour of discussing robust, long-term solutions to help curb this terrible phenomenon of forest fires caused by arsonists wanting to clear land for building.
I voted on this report because it presents the European Parliament's reaction to the Green Paper published by the Commission, intended to begin public consultation on forest protection and preparing forests for climate change throughout the European Union. In the report, Parliament welcomes the Commission's Green Paper and calls for the EU forestry strategy to be updated, while properly taking into account the application of the subsidiarity and proportionality principles and including the climate-change dimension and broader forest protection issues. Parliament also reaffirms its view on the need for increased levels of funding for forest protection measures through the rural development pillar of the common agricultural policy, particularly given the new challenges entailed in climate change. Among other possible sources of financing, the report also proposes considering the possibility of paying companies for ecosystem services, through which they contribute to biodiversity conservation and forest protection. Among many other measures, such as strengthening coordination at EU level and information exchange between Member States, the Commission is also urged to consider submitting a legislative proposal prohibiting building on land cleared by fires proven to have resulted from arson.
The Forest Action Plan adopted in 2006 set four important objectives. However, not enough attention has been given to them equally, as indicated by mid-term evaluations of its implementation. The major shortcomings concern enhancing protection and biodiversity conservation and indicate that 66% of forest habitats have an unfavourable status. In practical terms, the conclusions show that, while attention has been focused on improving long-term competitiveness, the objectives of improving the environment, enhancing quality of life and promoting coordination and communication have not been implemented strongly enough. Forests provide livelihoods for millions of workers, entrepreneurs and 16 million forest owners. The forest-based industries in the EU provide more than 2 million jobs, mostly in SMEs, and have a EUR 300 billion turnover. There are also more than 350 000 people employed in forest management.
From this perspective, it is important to pursue the objectives set out in the forestry strategies. This fact, combined with climate change, provides sufficient grounds for mobilising all EU Member States and making equal, consistent efforts to manage the Union's forests. This action must be backed up with adaptations to the energy, industry, commercial, research and cohesion policies, including regional policy and the Solidarity Fund.
Europe's large wooded areas create considerable business and employment within the EU. Taking this into account, and not forgetting the importance of these green spaces for the environment, I consider it essential that measures be taken to combat the negative effects of climate change recorded at global level in recent years. This is crucial in order to safeguard European forests, with all the benefits that will bring. As such, I welcome the Commission's initiative in the form of a Green Paper on forest protection. In order to act effectively, it is necessary to have an understanding of the harm that our forests have suffered lately due to the new global climate situation, principally with regard to storms, increased fire-risk levels, pests and fungal diseases.
Forests and wooded land cover more than 42% of the EU's area. Despite the fact that approximately 500 000 hectares of EU forest are lost every year as a result of forest fires and illegal logging, the long-term trend of increasing forest coverage in the EU appears stable.
Even though forestry policy is primarily a matter for the Member States, it is nevertheless up to the EU to coordinate and complement the Member States' initiatives and forest programmes, giving them added value, and defining a common EU strategy and action plan. Stepping up forest protection should form part of the EU's and the Member States' strategies, especially in the face of climate-related extreme phenomena such as fires and floods, landslides and desertification.
I therefore support the creation of new instruments and increased funding for measures designed to protect the EU's forests, particularly in order to address the new challenges brought about by climate change. Information on forest resources, the state of the forests and the impact of climate change is equally essential in order to ensure that any decisions made relating to the forests bring about the greatest possible socio-economic and environmental benefits.
The economic, social and environmental importance of forests at an international, European, regional and national level is generally well known and legitimised, to some extent, in international agreements and relevant cooperation and financing programmes. Climate change has a huge impact on forests in every region of Europe, but with varying intensity. Any reform made to the approach of European Union policies to forests must not simply be reduced to the challenges posed by climate change, but take into account all the aspects relating to forests' contribution to sustainable development at regional, European and global level. Another aspect concerns the instruments and schemes at EU level supporting the forestry sector, which are very lightweight compared with those applied in other business sectors and given the current and future contribution made by forests to achieving the sustainable development targets. However, any reform made to the approach of European Union policies to forests must not simply be reduced to the challenges posed by climate change, but take into account all the aspects relating to forests' contribution to the sustainable development of the environment, the rural economy, etc. at regional, European and global level.
The Arsenis report demonstrates the European Parliament's concern for forestry policy. Its content stresses the need to plan, for the future, sufficient and ambitious financial resources for the forest and the timber industry. I therefore support the adoption of this text and, at the same time, renew my support for the adoption of a specific financial instrument to protect the Union's forests.
More than 42% of the territory of the Union is covered by forest. The timber industry provides a total of 2 million jobs, mainly in SMEs, and creates revenue of EUR 300 billion. Forest management employs 350 000 people. The ratio of felling to increment is stable throughout the Union, and is in the region of 60%, but this ratio is projected to increase to more than 100% in some countries, with, as a result, a reduction in standing timber after 2010.
I am convinced that the sustainable management of forests is essential if we are to maintain the capacity of the Union's forests to fulfil their economic, ecological and social functions. That is why I have called on the Commission to put forward proposals aimed at supplementing Regulation (EU) No 995/2010 on timber in order to ensure that timber and products derived from such timber placed on the European market all come from sustainably managed forests. The Commission and the Member States must make the introduction of sustainable forest management mandatory within the European Union
I voted in favour of the report on 'preparing forests for climate change'. In view of forests' potential for climate change mitigation and adaptation, as well as their economic, social and environmental value, there is a need to strengthen EU policy in the area of sustainable development and forest conservation, in particular, legislation on forest fire-risk prevention and management.
Forests and wooded land currently cover more than 42% of the EU's area. Forests provide 2 million jobs, many in small and medium-sized enterprises (SMEs), and a turnover of EUR 300 billion. These figures reflect a fundamental need for effective European policy on forests, and on their use and sustainability, not only in environmental terms, but also as a key economic resource.
When discussing the protection of forests as an economic and environmental resource, I cannot forget, being Portuguese, that combating forest fires - something from which my country has greatly suffered - must be an absolute priority for any European policy in this area.
As far as national forest programmes (NFPs) are concerned, while I fully support their establishment, I would draw attention to their shortcomings. NFPs must become a reality and actually reach the forests so that they can be truly as effective as we intend for them to be.
This report deals with the Commission Green Paper on forest protection and information in the EU: preparing forests for climate change. Forests and wooded land currently cover more than 42% of the EU's area and constitute an important source of revenue, generating more than EUR 300 billion a year and providing more than 2 million jobs. On top of this, forests are essential for all of us and are part of our identity. In recent times, we have witnessed disasters and storms threatening forests. Without forests, the consequences of climate change would be even more serious. However, despite their importance, they have not been granted the financial investment that they merit.
I welcome the adoption of this report, which draws attention to the neglect the sector has suffered and calls for recognition and appreciation of the diversity of species existing in the EU, as well as of the need to implement a modern and active forestry policy that is able to take advantage of the area of biomass and of carbon credits, as well as of traditional activities.
Forests and wooded land currently cover more than 42% of the EU's area, providing a means of subsistence for millions of workers. The conservation of forest heritage represents an important contribution to the welfare of populations, as well as contributing to job creation in rural areas. It is inseparable from preventing forest fires: disasters which decimate extensive areas of forest annually in southern Europe, particularly in Portugal. It is crucial to follow up on the recommendations on natural disaster prevention recently adopted here.
The report takes a wide-ranging approach to the forestry issue, focusing on certain aspects which we believe to be important. However, it is essential to put theory into practice, especially when it comes to mobilising enough financial resources through Union support programmes and measures to enable the monitoring of forests' ecological and phytosanitary state and, wherever necessary, their reclassification, including reforestation.
It is also essential to provide Natura 2000 with the financial means for its management and the effective pursuit of its objectives, bearing in mind that many forest areas are covered by it. It is also essential to recognise the diversity of forest ecosystems in Europe and the multifunctionality of many of them, such as, for example, the Mediterranean's montado agro-forestry pastures.
This report takes a wide-ranging approach to the forestry issue, focusing on certain aspects which we believe to be important. However, it is essential to put theory into practice, especially when it comes to mobilising enough financial resources through Union support programmes and measures to enable the monitoring of forests' ecological and phytosanitary state and, wherever necessary, their reclassification, including reforestation. It is also essential to provide Natura 2000 with the financial means for its management and the effective pursuit of its objectives.
Forests and wooded land currently cover more than 42% of the EU's area, providing a means of subsistence for millions of workers. Their conservation represents an important contribution to the welfare of populations, as well as contributing to job creation in rural areas. It is inseparable from preventing forest fires, disasters which decimate extensive areas of forest annually in southern Europe, particularly in Portugal. It is crucial to follow up on the recently adopted recommendations on natural disaster prevention.
It is also essential to recognise the diversity of forest ecosystems in Europe and the multifunctionality of many of them, such as, for example, the Mediterranean's montado agro-forestry pastures.
in writing. - Forests and other wooded land account for more than 42% of EU territory, providing a livelihood to millions of workers and entrepreneurs and 16 million forest owners. Forest sector industries provide more than 2 million jobs, and forestry employs 350 000 people. Among the common policies with an impact on forest protection are environmental policy, energy, industry and trade policies, as well as policy coherence, including regional policy and the Solidarity Fund. Given the scale of the threats and the total area of forests in the EU, the financing should increase, eligibility to receive assistance should be extended to public bodies and producer groups, and contributions should be paid on an area basis and should cover protective measures.
Last week in Ireland, forest fires - on a scale not seen for a long time - caused severe destruction on lands in Donegal, Sligo and other regions of the country.
It is for local authorities, with support from the national government, to take responsibility for such events. This is a question of subsidiarity. In relation to the fires which occurred in Ireland recently, the Irish Government must make a full estimate of the damage done with a view to assisting those affected. An emergency plan, like the one already in place for road accidents and flooding, must be put in place for forest fires with a view to ensuring a better response to such situations in future.
In conclusion, more funding must be given to Donegal County Council to pay the exceptional costs that will be involved.
Forty-two per cent of the entire area of the European Union is covered in forests and woodland. Forestry industries generate revenues in excess of EUR 300 billion, and provide work for approximately two million people. These are the figures that we must bear in mind in order to understand the importance of a European strategy for sustainable forestry management and in order to protect this significant European heritage more effectively. We must remember the important role that forests play in terms of socio-economic services as well as their crucial role in the fight against climate change. It is therefore urgent that we improve our ability to prevent forest fires, as these continue to destroy more than 400 000 hectares of forest every year. In order to do this, it is important to improve the collection of information about forests, increase research, and especially to encourage Member States to exchange knowledge and experience, starting from a cross-border perspective. At this point, I would like to underline the importance of the work carried out by the European Forest Fire Information System (EFFIS) and, in particular, the importance of the Global Monitoring for Environment and Security (GMES) programme which allows the necessary charting and surveillance of forests.
The European Parliament has sent out a strong political message to stress the importance of managing forests sustainably. There is an urgent need to introduce the recommendations relating to the prevention of disasters. Indeed, forest fires are one of the greatest threats to European forests and their ecosystems.
The protection of the forest against climate also helps maintain the forest industry and its competitiveness. With revenue of more than EUR 300 billion, the timber industry in Europe provides more than 2 million jobs and is an important pool for growth.
Finally, it is vital for debates on the future of the common agricultural policy after 2013 to take account of the role played by forests. Rural producers and public bodies must qualify for forestry measures under the second pillar of the CAP: the EU must support forest planting within the framework of national programmes for rural development.
The specification of a European forest protection strategy is part of the EU's overall commitment to the fight against climate change. Particularly positive points in the report that has been approved are the proposal for a specific regulation on the prohibiting of building on land cleared by fires proven to have resulted from arson, and the request for suitable funding for forestry strategies, which is currently at a very low level. Finally, the request for appropriate sustainability criteria for biomass produced for the use of energy is also important. We therefore urge the European Commission to continue along this route, by presenting a White Paper on forest protection to deal with these issues.
I endorsed this document because EU forests and other wooded land account for more than 42% of the EU's surface. Forests provide livelihoods for millions of workers, entrepreneurs and 16 million forest owners. The forest-based industries (FBIs) provide more than 2 million jobs, mostly in SMEs. 350 000 people are employed in forest management. The EU ratio of felling to increment is stable at around 60%. This ratio is projected to increase in several countries to over 100%, causing a decline in growing stock after 2020. European forests and forestry are governed by a variety of regional and national models, grouped according to their productive or protective orientation. Forests provide both resources and ecosystem functions. There are proposals to draft obligatory programmes. Assistance must also be allocated in a targeted manner, i.e. linked to climate change. The proposals include increasing competitiveness in the long-term, improving and preserving the environment, improving quality of life, and promoting coordination and communications. We must make every possible effort to ensure that we safeguard and use this resource sustainably so that our future generations can also exploit it, and we should also contribute to reducing environmental pollution.
The forests and the forestry industry are already making a significant contribution to the production of local raw materials. The forests are also a recreational area for many of the citizens of Europe and play an important role in preventing climate change. Hardly any other area has such closely interlinked environmental, economic and social functions. However, there are some enormous challenges facing our forests. One of the most important of these is climate change. It is the job of the Member States, with the support of the European Commission, to protect and develop our forests for future generations so that they can continue making a contribution in future to our natural habitats, our society and our economy. This includes ensuring that the forests play a permanent and growing role in combating climate change and safeguarding the economic basis of the forestry and timber industries, so that we have an adequate future supply of wood.
in writing. - Today, it was an easy task to vote for the report on forest protection and information in the EU: preparing forests for climate change. The EU forests are now facing more pressure than ever before, not necessarily because of climate change, but rather because of some of the decisions made in the EU to combat it. The fact that we now have requested within this report legally binding sustainability criteria on energy-creating biomass is an important initiative. The EU biofuel legislation, along with legislation for renewables, has driven our forest use in an unsustainable direction. If we consider forests solely as a source of renewable energy, we totally have missed the point of combining sustainable industry and environment protection. Forests are an important source of livelihood and well-being within our borders. Therefore, this valuable natural source should be used for production rather than short-sighted energy. One should also remember that the wood products themselves tie carbon during their whole life cycle. Therefore, we should avoid any corner-cutting in trying to reach our renewable goals.
The European forestry industry is more sustainable than almost any other sector of the economy. For generations, the owners of European forests have complied with the strictest legislation on forests and nature conservation. However, the report submitted by the Committee on the Environment, Public Health and Food Safety relating to the Green Paper on forest protection and information introduces a rising tide of regulation, without acknowledging the importance of the forests as a job creator and an economic engine. The report calls for excessive sustainability criteria to be applied to forest management within the EU, without taking into consideration regional factors and the powers of the individual countries. The main points which exceed the authority of national forestry policy and weaken the forests in economic terms are the provisions concerning timber supplies within Europe. Also, the concept of 'sustainability' has still not been defined. Another point which I am opposed to is the implication that woody biomass is not sustainable. I believe that we should highlight the variety of protective and useful functions provided by the forests and not take a one-sided approach. The EU should make a greater effort to ensure that sustainable forest management is put into practice in Europe and that we act as a model for other countries.
Due to the significant contribution forests make in tackling the climate crisis, sustainable forestry management is of major importance to ensuring that the EU achieves its climate objectives. The EU must enhance its strategy for combating the factors causing deterioration of the forests, such as uncontrolled deforestation, fires and air pollution. At the same time, biodiversity conservation, protection against natural disasters and CO2 capture from the atmosphere are crucial to improving our citizens' quality of life and to preserving the environment. I therefore think that protection of the forests in the EU must be aimed at providing a guarantee that forests will fulfil their productive, socio-economic and ecological functions in the future, too.
in writing. - I voted for this important report. EU forests and other wooded land cover more than 42% of the EU's surface area. Forests provide livelihoods for millions of workers, entrepreneurs and 16 million forest owners. The forest-based industries (FBIs) provide more than 2 million jobs, mostly in SMEs, and have a EUR 300 billion turnover. 350 000 people are employed in forest management. In addition, 40% of EU forests are state-owned. The EU ratio of felling to increment is stable at around 60%. This ratio is projected to increase in several countries to over 100%, causing a decline in growing stock after 2020. Measures to protect forests are vital. European forests can be grouped in five bioclimatic zones: the Boreal, Temperate Oceanic, Temperate Continental, Mediterranean and Mountain zones (5), compatible with the EEA's forest typology, developed to guide policy decisions (6).
I voted in favour of the report on the Commission's Green Paper entitled 'On forest protection and information in the EU: preparing forests for climate change'. Forests should be thought of as fundamental to combating climate change. Crucially, the European Union must step up its strategy to combat those phenomena which harm the forest, such as forest fires and atmospheric pollution. The capacity of the forest to recover from these threats and resume its normal development in the face of the impact of climate change depends on biodiversity, not just of trees, but also of all the other organisms that live in the forest, particularly wild animals. Consequently, those wild species that naturally colonise these special habitats that the forest provides merit particular attention from forest owners as they contribute to preserving biodiversity.
The preservation of the forest is crucial to the interests of the whole of humankind. It is indeed a pity that it once more serves as a pretext for promoting the carbon market. European green capitalism is at a dead end. Capitalism and ecology are mutually incompatible.
Forests and wooded land currently cover more than 42% of the EU's surface and are an industry which provides approximately 2 million jobs, with an annual turnover of EUR 300 billion. These numbers reflect a need for European policy on forests to make them sustainable, both in environmental and economic terms. Only in this way is it possible to protect them from the dangers they face, namely fires, which are the principle reason for their destruction. This is especially the case in southern European countries and, in particular, my country, Portugal, which loses thousands of hectares of forests every year to fires.
Climate change and forests are inextricably bound up with each other. In the fight against climate change, it is crucial to protect the forest. Better use can be made of the forest in this fight, not only through preventing felling, but also through afforestation and reforestation programmes.
Climate change means that every type of forest and the forestry sector as a whole are exposed to specific and unforeseeable threats such as storms, drought and forest fires. It is therefore vital that the European Union steps up its strategy for combating these phenomena. Sustainable forest management must aim to reconcile aspects relating to production and those relating to forest protection. We must manage forests sustainably if we are to maintain their capacity to fulfil their economic, ecological and social functions.
Crucially, we must pay greater attention to the maintenance, balance and enhancement of the services rendered by the forest. The preservation of biodiversity must be a priority for our political action.
in writing. - It is known that the report stresses the fact that forests should be seen as a major contributor to climate change mitigation and adaptation, rendering necessary the reinforcement of the EU strategy for combating the factors causing their deterioration, e.g. pests, forest fires, etc. Moreover, the report focused on establishing a general context concerning forest protection, namely subsidiarity, diversity of threats according to different forest types, the central role of Sustainable Forest Management and the importance of forests for competitiveness and employment. I voted 'in favour'.
Dying forests throughout Europe represent both an environmental problem, in terms of natural habitats and climate change, and an economic problem. The 5 million people who work in the forests and the 16 million forest owners produce an annual turnover of EUR 300 billion. Current environmental conditions are responsible for bringing about changes in European forests. We have to expect that in the long term beech trees will disappear completely in the Mediterranean region and that coniferous forests will decrease in area throughout continental Europe. Other factors include new forms of pest attacks whose impact cannot yet be assessed and a significant increase in the risk of forest fires.
ICP Forests and the EU operate one of the world's largest biomonitoring networks with the aim of quantifying these changes and helping to understand the cause and effect relationships. I have abstained from voting because in my opinion, the measures proposed in the report relating to the extent to which the individual Member States will be held responsible and will be involved do not go far enough.
I voted against a part of paragraph 36 because the provision it contains is, to say the least, unrealistic. I do not think that we should ban construction on forest land which has been affected by fire because it is actually impossible for this land to be used for other purposes. I do not think that we should present cases of abuse as the general rule and harm the property rights of the forests' owners who have already been affected by a forest fire. However, I find acceptable the idea expressed in paragraph 37, which proposes imposing a ban where a fire is proven to have been started deliberately. However, in this situation, I think that we may be faced with the adverse consequences which would result from this: the arsonist is not necessarily the property owner and I do not understand why the latter ought to be punished.
The Commission Green Paper report entitled 'Forest protection and information in the EU: preparing forests for climate change' presents European Parliament's concerns on the matter.
Forests and wooded land currently cover more than 42% of the EU's surface and there are more than 16 million forest owners. Forests provide 2 million jobs, many in small and medium-sized enterprises (SMEs), and represent an annual turnover of EUR 300 billion. On top of this, they have an essential role in combating climate change due to their capacity to absorb carbon dioxide and release oxygen.
These figures reveal the importance of forests for all EU Member States, but particularly for Portugal, which has forests with very specific characteristics and plays an important role in regional planning and combating forest fires.
I voted in favour of this report since it advocates measures that I think contribute to combating forest destruction, especially fires, pests, forest fragmentation, changes in species composition and an increased demand for woody biomass.
in writing. - I welcome the Commission's Green Paper on forest protection and information in the EU. Since forests are the main absorber of carbon, sustainable forest management is key to achieving the EU's climate change goals. We need to bring protection and production together in the management of our forests in order to ensure the viability of their environmental, social and economic functions. The EU has a role to play in promoting best management practice that suits the needs of local actors and communities, and in incentivising forestation efforts compatible with local conditions and native species.
I voted in favour of this report since I consider it absolutely essential to strengthen European policies on the conservation and sustainable management of forests, whose incalculable economic, social and environmental value it is important to preserve.
I have voted against paragraph 36 (split 2) and against paragraph 37, because issues of environmental planning come under regional or national authority, which means that decisions in these areas must be made by regional or national parliaments. In my opinion, any intervention on an EU level would be an intervention in subsidiarity and would therefore go too far.
It goes without saying that forest protection is a key environmental issue. Forests, when they are well maintained, provide the main carbon sink and play a vital role in combating climate change. If they are not, and are subjected to intensive deforestation, they would produce 25% of all CO2 emissions, a greenhouse gas caused by human activity. In other words, the European Union, including Sweden and Finland, which together account for 33% of Europe's forest, and also the Mediterranean countries, have every interest in stepping up their strategy to combat threats to the forest, such as atmospheric pollution and forest fires.
In this respect, I am delighted that, as part of the vote on the Green Paper entitled 'Preparing forests for climate change', paragraph 38 of the Arsenis report has been adopted, which 'urgently calls on the Commission to present a legislative proposal on forest fire prevention' and plans, in particular, 'a 30-year ban on building on land where there has been a forest fire'. This is a good way of countering the widespread practice of using forest fires to promote the interests of property developers.
in writing. - This is a good report with good proposals, which include recognising the generally positive trend in terms of carbon storage in forests in Europe, but also the fact that carbon storage still remains far below natural capacity, and that the forest sector could reverse to a source, due to pressures; calling for Commission proposals to complement the Timber Regulation, in order to ensure that all timber or timber products placed on the European market are sourced from sustainably managed forests; urging the Commission to study options for payment for ecosystem services; and calling for a legislative proposal on forest fire prevention, including consideration of a 30-year ban on building on land where there has been a forest fire.
I am in favour of the report because forests, which cover more than 42% of the EU's surface area, provide a livelihood for many workers and businesses in the forestry sector. A framework of Commission guidelines should be established; binding sustainability criteria should be introduced, including mandatory national forestry programmes; payment for ecosystem services should be formalised; and forest protection policies should be strengthened by reintroducing the fire prevention regulation. It is particularly worthwhile and striking that the amendment to prevent speculative building on land cleared illegally by fire was adopted. There is already such a rule in Italy, prohibiting building on land destroyed by arson.
in writing. - Forests provide us with many essential eco-services, ranging from regulating the water cycle to preventing soil erosion and sequestering carbon. The environmental and economic benefits of forests require that they be afforded urgent, continuing and long-term protection, and this is especially important in the context of climate change, in terms of both mitigation and adaptation. This report covers a wide range of issues and is the result of much hard work and fruitful negotiation involving all the main political groups. I sincerely hope the Commission and the Member States will act on its constructive suggestions.
I welcome the adoption of this report on the Green Paper on forests presented by the Commission. Forests are part of our countryside and our heritage and are crucial to our well-being. At a time when threats are becoming increasingly serious, it is vital for us to protect these exceptional natural resources better. We are, indeed, all aware of the consequences of climate change on forests, yet our inertia in finding solutions to them is putting their preservation in serious danger. It is our duty to preserve these fragile ecosystems, this inestimable biodiversity and this strategic sector of the economy. I am therefore pleased at the strong political message that Parliament has sent in this, the International Year of Forests. We cannot adopt a wait-and-see approach to the measures that have to be taken to adapt to climate change. We also need to strengthen the European Forest Fire Tactical Reserve, given that in this area, prevention is just as important as reaction. If we are to preserve our forests as we know and love them, we must be at the forefront of the fight to ensure sustainable management of forest areas and to protect them from the threats that hang over them.
I am voting for this proposal, given that the report has achieved a balanced approach between the most important issues for the organisation and the activities of the European External Action Service, and for the key areas of security and defence policy. This balance has been achieved through military and civilian cooperation on the resolution of collaborations between the European Union and the North Atlantic Treaty Organisation (NATO). I believe that the proposed amendments, tabled by the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, and adopted in committee, contribute to a more inclusive definition, encompassing freedom of religion and an extension of the list of minorities in need of international protection.
in writing. - I voted in favour of the resolution on the EP's annual report on the CFSP. It gives an overview of the strategic role that the EU should play outside its borders, in particular, as regards the contribution to the development of democracy and respect for human rights. With this resolution, the European Parliament reaffirms its prerogatives: key player and holder of the function of management and budgetary control of European civilian and military missions. We, Members of the European Parliament, once again stressed our main objective of a strong and decisive Parliament in foreign policy, particularly now having in mind the provisions of the Lisbon Treaty. Also important is the EU multilateralism issue and the need to be always well represented in the different strategic contexts, taking advantage, in particular, of the new EEAS, the European diplomatic corps that has finally become a reality.
The reports on the CFSP of the EU and its role on the international stage, which was supported by the main coalition of the political representatives of capital in the European Parliament, namely the conservatives, social democrats and liberals, illustrate its acutely reactionary character and anti-grassroots role. Moreover, we must not forget that the European Parliament passed a resolution putting it at the vanguard of and seeking to legalise the war being waged against Libya by the EU, the USA and NATO, in order to plunder the wealth-producing sources of that country and control developments in the area as a whole, in the midst of serious imperialist infighting. The political staff of the bourgeois classes in the European Parliament are demanding the strengthening of the imperialist character of the EU, its further militarisation and the development of its military capabilities and those of the Euro Army, especially 'flexible' battlegroups and rapid reaction forces, such as those being prepared with EUFOR Libya for land operations in Libya, in which Greece is heavily involved as leader of the Balkan battlegroup. They are promoting the strategic alliance between the EU and NATO and laying plans for imperialist interventions and wars by the EU in all corners of the planet on the pretext of 'crisis management', 'humanitarian aid' and 'the fight against terrorism', with priority being given to securing positions in the infighting between the imperialists raging in North Africa and the Middle East in general.
in writing. - I voted to oppose the measures in this report relating to the Mercosur Trade deal. The Mercosur Trade deal has the potential to seriously undermine European agriculture and the work of European farmers in delivering public goods and high quality, safe food. A quota of the size demanded by Mercosur would completely undermine Ireland's beef production. It is estimated that an EU/Mercosur deal could reduce Irish beef prices by 30% which would inflict losses of up to EUR 500 million in Ireland alone. The Irish agri-food sector accounts for 60% of exports from Irish-owned companies, valued at EUR 8 billion per year, and provides up to 250 000 jobs. This deal would result in major job losses at farm and industry level across rural areas in Ireland and the EU as a whole.
I voted in favour of this report. The Treaty of Lisbon gave the EU great powers, with which the EU should further develop its foreign policy objectives and defend its interests worldwide with the overall aim of contributing to peace, security, solidarity, conflict prevention, the promotion of democracy, the protection of human rights, respect for international law, etc. The EU must also act more strategically in order to bring its weight to bear internationally. The EU's ability to influence the international order depends not only on coherence between its policies, actors and institutions, but also on a strategic concept of EU foreign policy which must unite all Member States behind the same set of priorities and goals, so that they speak with one strong voice in the international arena.
While supporting the annual report from the Council to the European Parliament on the main aspects and basic choices of the common foreign and security policy (CFSP), which is one of the European Union's key policies, I wish to express my endorsement of the policy which the European Union is conducting at a global level. Our adoption of this annual report reflects the strong position and role of the European Union in the field of international relations.
The Albertini report contains ideas that I agree with, but there is an underlying problem. The basic assumption is that the EU should gradually take a predominant position in foreign and defence policy over the individual national governments. That means that the Member States would have to give up further large portions of sovereignty over foreign policy to EU bodies, which would be charged with reaching a common position to be presented in the international community and in all multilateral forums. I cannot agree with this prospect: the Member States would no longer be able to establish their own foreign policies on the basis of what they deem to be national priorities.
We agree that in certain contexts, the EU must strive to speak with a single voice in order to be stronger on the global stage and to represent the desires that are common to all its Member States, but that cannot come about at the cost of the Member States' freedom to draw up their own foreign policies. Moreover, the report calls on the EU to renew the momentum in Turkey's EU accession process, a point on which I have never been in agreement at all. Turkey must stay out of our organisation, because it is not and never will be Europe. I voted against the report.
I voted in favour of this report because the Council's annual report provides a consistent overview of the direction and actions of the common foreign and security policy (CFSP). It is very important for the Council to continue to focus, above all, on regional conflicts and react to them swiftly. However, the Council's report does not contain any possible approaches to resolving those conflicts and issues. The Council should seek to ensure that the report is more than just a catalogue of country-based events and developments. Thus, this document should also address the issue of the implementation and safeguarding of EU foreign policy and instruments. In addition, the Council should also include in the report evaluations of coordination and coherence between the CFSP and other external policies of the Union, as well as strategic and organisational recommendations for the future on the basis of the assessment of CFSP actions. I would like to draw attention to the fact that the annual report on the CFSP should serve as an instrument for enhanced interinstitutional dialogue in order to evaluate its effectiveness and outline the future direction of this policy.
I welcome the Council's annual report and the efforts made to develop a European foreign policy. I consider it of the utmost importance to adopt a position which is harmonious with the Member States' foreign policies, since such cohesion will lead to peace, security, solidarity and conflict prevention at international level. It will also lead to sustainable development and increase the EU's capacity to influence the international order. I therefore urge the continuation of the work already under way to form a united front which will improve relations between Europe and other world powers, promote a more effective response in situations of international crisis, and improve Europe's standing on the world stage.
I did not vote in favour of paragraph 85 of the Albertini report which welcomes the resumption of the negotiations on an association agreement with Mercosur. Such an agreement, which is intended to promote free trade, should be entered into with great caution so as not to destabilise agriculture in the Community still further. Mercosur products are not required to meet the same environmental and social standards as their European counterparts - conditions under which there is a real risk of unfair competition. We must ensure that we avoid such a situation.
I voted in favour of this report as the Council's annual report provides a clear view of the policies and actions of the EU's common foreign and security policy (CFSP) and contributes to strengthening interinstitutional dialogue.
This year's report is similar in structure to the 2009 common foreign and security policy (CFSP) report. A special section is dedicated to the implementation of the Treaty of Lisbon. As before, there is a demand for further dialogue with the Council on the principal objectives of the CFSP.
I endorse the rapporteur's emphasis on the need to move from a mere description of CFSP activities towards a dialogue with a strategic approach. The rapporteur also urges the Council to consider the positions of Parliament when reaching decisions.
I believe further discussion of the strategic framework of the Union's foreign policy is necessary, as well as a deeper knowledge of the scope of the CFSP and the mechanisms for its establishment, which should be made available to the various political players. The high number of amendments tabled is representative of Members' increasing interest in these matters.
This report is on the annual report from the Council to the European Parliament on the main aspects and basic choices of the common foreign and security policy (CFSP) in 2009, presented to the European Parliament in application of Part II, Section G, paragraph 43 of the interinstitutional agreement of 17 May 2006. It is a report based on the new institutional framework established by the Treaty of Lisbon and, in accordance with its restructuring, presents more transparently the EU's CFSP. It addresses the situation in various parts of the world where regions and countries are in crisis, like the Western Balkans, countries neighbouring Eastern Europe, Central Asia, Russia, Turkey, the Middle East, the Mediterranean region, Asia, Africa and Latin America. Whilst I acknowledge that it could be improved, particularly by detailing events by country, describing the necessary means for achieving EU foreign policy objectives and by making a more qualitative assessment of this policy, which includes strategic and organisational recommendations for the future, I welcome the drafting of this report and hope that the EU continues to develop an effective multilateralism that is one of the hallmarks of the geostrategic concerns of the EU.
This is yet another report supporting the development of the European Union's common foreign, security and defence policy. The arguments are repeated here fastidiously. As such, we would like to reiterate our opposition to it, with the arguments to back this up: we are talking about the defence, through various means including soldiers and diplomats, of the European powers' economic and geostrategic interests, in collaboration with the United States and the North Atlantic Treaty Organisation (NATO). We must remember the track record of these institutions and their tragic consequences: Iraq, Afghanistan, the Balkans and Libya, and other countries that are also on the list.
Development cooperation and aid policy, which, in the current international context, should constitute one of the principal pillars, if not the principal pillar, of a foreign and security policy, is relegated to an extremely secondary role.
There is also the typical and tedious hypocritical stance protecting the economic interests of European arms manufacturers, who have made millions by selling arms to dictators who have used them to massacre both their own people and those of neighbouring states. These and other matters are still not being met with the response that they need: the necessary rectification of the policies backing them up.
The support given to Israel's policies of aggression and occupation and to the policy of non-compliance with United Nations resolutions, as practised by Israel and other countries like Morocco, are other factors that we also denounce here.
This is yet another report which essentially reaffirms support for the development of the European Union's common foreign, security and defence policies. These are principally policies in defence of the economic and geostrategic interests of the European powers. They are increasingly aligned with the United States and the North Atlantic Treaty Organisation (NATO), putting development cooperation and aid in second place. The results of this are largely catastrophic, as is clear from the cases of Afghanistan, Palestine, Iraq, Libya and other countries.
We are also aware that there is a double standard protecting the economic interests of European arms manufacturers, which have made millions by selling arms to dictators who have subsequently used them to massacre their own people and those of neighbouring states.
Therefore, some of the principal questions arising from this debate are left without the required response: arms deals, the expansionist and warmongering policies of Israel and the systematic non-compliance with United Nations resolutions on the Western Sahara and Palestine.
That is why we voted against.
in writing. - The report was adopted in the Committee on Foreign Affairs by an overwhelming majority. It has achieved a balanced approach to the most pressing issues concerning the organisation and activities of the European External Action Service (EEAS) and to key issues for the common foreign and security policy (CFSP), such as promotion of the values of democracy, human rights and the rule of law, promotion of gender equality and energy security, the situation in Iran and in Afghanistan, the EU response to the democratic changes in the Southern Mediterranean region, and relations with major players such as Russia, China, Japan and India. The report strikes a balance on civilian-military cooperation in crisis resolution and on EU-NATO interaction: on the one hand, it avoids relegating the EU exclusively to trade, development and humanitarian issues, the course pursued by the ECR Group, and, on the other, it rejects the GUE/NGL Group's insistence on excluding any military component from the CFSP.
Mr Albertini's proposal cannot have my vote because there are too many points on which we cannot agree. One of these is the proposal for a uniform EU foreign policy. The idea is impeccable but, in view of the North African crisis this year and the ongoing Libyan crisis, it is obviously not feasible. There are two many fine distinctions made by different countries in the EU. Another point on which we cannot agree is the call to increase our efforts for Turkey to join Europe. That is why I will vote against the report.
In 2009, the really crucial common foreign and security policy (CFSP) decision was the appointment of the High Representative. One has to admit that it was not the best decision. It is quite clear that Lady Ashton is more gifted at issuing moralising press releases and playing Lady Bountiful than she is cut out for dealing with the diplomatic issues that you want her to tackle on behalf of the 27 Member States. Thanks to the Baroness, the European Union was absent, out of synch or swimming against the tide for all key events. However, as usually happens in times of crisis, a handful of States took the initiative - for better or for worse - got organised and took action. The remainder either tagged along or complained when they were forced to give an opinion.
In reality, the Union's foreign policy essentially involves distributing funding and engaging in trade, often in ways that are at variance with its professed political principles. This is only logical: diplomacy is a matter of State sovereignty. It is the product of each State's history, resources and economic or geopolitical interests. The Union's interests are neither an amalgamation nor an extension of those of the Member States. They are specific to the Union and often at odds with national interests. It is wholly unreasonable that these interests should take precedence over national interests.
I endorsed this document because it is aimed at ensuring that national defence systems are consistent with EU defence systems, as well as coordinating strategies with the most important global actors, such as the United States, Russia, China, Turkey and the Arab countries. It stresses and aims to promote a moratorium on executions. It also indicates orientations and objectives in cooperation with other countries. Effective multilateralism should be the overriding strategic concern of the Union and, in this context, the EU should take a leading role in international cooperation, support international institutions, facilitate international consensus and advance global action. There is an urgent need to address global issues of common concern for EU citizens, such as fighting terrorism, organised crime, pandemics and climate change, cyber security, ensuring the achievement of the Millennium Development Goals (MDGs) and the eradication of poverty, ensuring energy security, the non-proliferation of weapons of mass destruction, peaceful conflict resolution and disarmament, migration management and the promotion of human rights and civil liberties, and attention is drawn to the need for improved monitoring of EU funds in line with the European Court of Auditors Special Report No 15/2009. It takes the view that the EU should seize the opportunity of the adoption of NATO's new Strategic Concept in order to substantially strengthen its partnership with NATO while, at the same time, developing the EU's foreign, security and defence policies. I believe that an organisation-to-organisation relationship must be adopted.
I voted in favour of adopting the annual report on the main aspects of the common foreign and security policy (CFSP) in 2009. It is a well-written and crucially important report, which discusses aspects of the common foreign and security policy in detail. I am particularly glad to see that the report includes the amendment I tabled regarding Georgia. My aim was to stress the significance of exerting constant and consistent political pressure on Russia to put into effect all of the provisions of the 2008 agreement, including, in particular, allowing the European Union Monitoring Mission (EUMM) to enter the occupied territories. I hope that Mrs Ashton, the High Representative, will take our recommendations into account.
in writing. - I voted for this report and take the view that, in order to be consistent with the EU's own values, EU foreign policy and external action must give priority to promoting democracy and the rule of law, good governance and fair societies, given that a rule-based democratic society is the basis for upholding human rights as well as for enhancing stability. Reiterating the position that human rights need to be firmly mainstreamed into EU foreign policy, I believe that the new institutional structure of the EU, with particular reference to the EEAS and its dedicated department, offers an opportunity to enhance the EU's coherence and effectiveness in this area; urge the VP/HR to proactively pursue, through bilateral relations with third countries and active participation in international fora, the engagement of third countries in respecting human rights as well as to speak up against human rights abuses and not to refrain from taking adequate measures if they are violated; considering the growing grave violations of freedom of belief, call upon the Commission to conduct a thorough evaluation and to mainstream freedom of belief into the EU human rights policy.
The Albertini report on the annual report from the Council to the European Parliament on the main aspects and basic choices of the common foreign and security policy (CFSP) in 2009 represents an important crossroads for the future of the Union's foreign policy. It is really important that Parliament should unanimously call on the Council not to limit the scope of the CFSP annual report to a mere description of policy activities but, as the report rightly points out, to 'make it a policy- and solution-focused tool'. We must also stress that 'the report should provide more than a catalogue of country-based events and developments and should also address the question of the effectiveness of the EU foreign policy as well as of the means necessary to pursue the objectives of European external action'.
The EU should continue to develop its foreign policy objectives and promote its values and interests at international level, with the general aim of contributing to peace, to security, to solidarity, to conflict prevention, to the promotion of democracy, to the protection of human rights, to gender equality, to respect for international law, to support for international institutions, to effective multilateralism, to mutual respect between nations, to sustainable development, to free and fair trade, and to the eradication of poverty. These objectives will only materialise with an effective common foreign and security policy (CFSP) shared by all the EU Member States.
As you know, I am a keen advocate of Turkey joining the EU. I am also convinced that Europe would benefit at least as much as Turkey from its accession. Turkey is fortunate in being located at the meeting of two worlds: it has one foot in the European West and one in Asia. Jacques Chirac said that the European Union and Turkey have a 'shared destiny'. Turkey's accession would prove that constructive, conciliatory, innovative and creative dialogue is possible between East and West. After all, Europe is already home to between 15 and 20 million Muslims. Turkey is a founding member of the Council of Europe and the Organisation for Security and Cooperation in Europe (OSCE), a member of the North Atlantic Treaty Organisation (NATO) and of the Western European Union (WEU). It has just been elected as a non-permanent member of the Security Council. Finally, the fact that it is part of the G20 goes to show how significant the country is and the geostrategic role that it could play in the alliance of nations. We need to rebuild trust between our governments and put flesh on the bones of the hopes expressed by the population and young people. In the coming years, we need to work to bring Turkey into the European family.
in writing. - The report was adopted in the Committee on Foreign Affairs by an overwhelming majority where I voted 'in favour' too. It has achieved a balanced approach to the most pressing issues of the organisation and activities of the European External Action Service and key issues of common foreign and security policy, such as the promotion of the values of democracy, human rights and the rule of law, promotion of gender equality, energy security, the situation in Iran and Afghanistan, the EU's response to the democratic changes in the Southern Mediterranean, and relations with major players, such as Russia, China, Japan and India.
I am a supporter of the common European foreign and defence policy, where the word 'European' is of the greatest importance. Europe must free itself from the USA with regard not only to its economy, but also its foreign policy. It must become more autonomous in order to be seen throughout the world as a strong and independent player. However, we have not yet identified any signs of movements in this direction. On the contrary, this report supports and safeguards the links with the USA, in particular, via NATO. Some people even believe that these links should be strengthened. This would have a highly counterproductive impact on the future of the EU and would make it difficult to agree on a common European approach or attitude to important issues, as the crisis in Libya has demonstrated. For this reason, I have voted against this report.
EU foreign policy has seen a significant development following the entry into force of the Treaty of Lisbon. The EU needs a coherent foreign policy strategy based on the objectives and principles established in Article 21 of the Treaty on the European Union (TEU). EU action on the international stage is based on the principles that guided its creation, development and enlargement, with the objective of promoting the following values all over the world: 'democracy, the rule of law, the universality and indivisibility of human rights and fundamental freedoms, respect for human dignity, the principles of equality and solidarity, and respect for the principles of the United Nations Charter and international law'.
I voted in favour of this report on the annual report from the Council to Parliament on the main aspects and basic choices of the common foreign and security policy (CFSP) in 2009, as I agree with the majority of the observations made by Parliament. I would stress the fact that the report does not propose possible approaches for resolving the conflicts and issues that it presents in such a transparent way. In view of this, I support the rapporteur's request that the Council not limit the scope of this report to a mere description of the activities of this policy, but rather transform it into a political tool that is focused on solutions.
I voted in favour of this resolution on the grounds that the Council's 2009 annual report on the common foreign and security policy (CFSP) - whose transparency I commend - stresses the importance of the European Union continuing to develop its foreign policy objectives, and to promote its values and interests at international level, with the general aim of contributing to peace, to security, to solidarity, to conflict prevention, to the promotion of democracy, to the protection of human rights, to gender equality, to respect for international law, to support for international institutions, to effective multilateralism, to mutual respect between nations, to sustainable development, to free and fair trade, and to the eradication of poverty.
We are now faced with the annual report on the common foreign and security policy (CFSP), this time relating to 2009. My vote in favour is based on the wisdom of this report, which not only embraces the innovations of the Treaty of Lisbon in matters of foreign policy and security, but also calls for greater coordination between the recently created European External Action Service, the Member States and the Commission. The EU must be consolidated as a strong and credible player on the international stage, and to do this, we have to move towards an unequivocal message to promote our values, such as democracy and human rights, in our foreign relations, but also in the pursuit of our interests, such as those connected with energy security.
The terms values and interests must be compatible, not exclusive in our external action. Seen from a socialist point of view, the thematic and geographical recommendations of the report satisfy our principal demands. I believe that it is right in its concept of transatlantic relations, particularly the EU and NATO, and in underlining the need for civil and military cooperation in crisis management.
in writing. - Three of our six amendments were adopted: the one calling for separate budget lines on common security and defence policy missions, the one calling on the Council and the Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy to overcome the imbalance between civilian and military planning capabilities, and the one on the urgency of addressing water management issues in Central Asia. As for Syria, the S&D Group amendment was adopted, causing our amendment calling for the resignation of Assad to fall. In the end, the report was adopted with an overwhelming majority. Our group abstained.
The report emphasises the guiding role of the European Union as an effective global actor on the international stage. Performing that role requires a more strategic external action and a single foreign policy uniting all the Member States. That seems utopian to me in view of the ongoing events in the Middle East and in the Mediterranean countries. I voted against the report because it seeks to limit national powers while creating new agencies and tackling new military operations, which would entail increased spending, and it also wants to give added momentum to Turkey's accession negotiations.
This month, Lithuania is marking the seventh anniversary of EU accession. When we joined the EU, most Lithuanians dreamt of democracy and what Europe could give. Unfortunately, after seven years, few of those expectations have been met, either in Lithuania or at European level. Foreign policy is one of them. Recently a few European leaders were quick to celebrate the triumph of democracy and the death of the dictators of the Arab world - a victory of European values. Sadly, this is far from the truth. The EU's efforts to consolidate its foreign policy have not been very successful.
The Treaty of Lisbon was supposed to help Europe find a single voice on foreign policy, but last week we saw more proof of the lack of cohesion in EU foreign policy: after Osama bin Laden was killed last Monday, the Heads of State of the EU issued no less than five different statements within 24 hours. If Europe wants to remain a serious player on the world stage, we must speak with one voice. The EU must also get its foreign policy priorities right: focusing attention on the south while neglecting our eastern borders is not a sustainable policy.
The EU must define the broad thrust of its common foreign and security policy (CFSP) in the light of growing global instability. I am pleased to see that the report emphasises the need to involve Parliament in the process. As representatives of the interests of European citizens, we need to contribute to defining a European defence policy. The European Union's fundamental aims include defending peace, human rights and democracy. The promotion of our values must be based on an ambitious external action and diplomacy strategy. The Treaty of Lisbon has given the Union a voice through the High Representative of the Union for Foreign Affairs and Security Policy/Vice-President of the Commission. Our CFSP cannot tolerate division. This vote is therefore a call for improved coordination between all institutions: the European External Action Service, the European Commission, the Member States and, of course, the European Parliament. In a changing world, our Union needs to be more than a purely economic Union. We have a historical obligation to make it a political Union. The CFSP should be one of the vehicles used to achieve that. This is the message that Parliament wanted to convey and I support this position.
I voted in favour of this report. In order to strengthen the EU's influence at a global level and, therefore, indirectly, the influence of the individual Member States, we need the insight and the determination to ensure increased cooperation and coordination between the different levels. We must not put unnecessary obstacles in the path of the European External Action Service (EEAS) to enable it to live up to its founding principles. I have also voted in favour of the amendment, which, at the same time, calls on Baroness Ashton to make full use of her powers. We need the active involvement of both sides to ensure that the EEAS is a success. As a member of the Committee on Budgets and an advocate of the greatest possible transparency, I have, of course, also voted in favour of the amendment calling for separate budget lines for each mission.
I support this proposal and recommend that measures be taken to remedy the difficulty of finding professionals for civilian missions, the most utilised form of intervention. As regards gender mainstreaming in line with United Nations Security Council Resolution 1325, and to make civilian and military missions more effective, I recommend that female personnel be involved as appropriate at every level of crisis management. I would stress the need for women to be included in senior-level decision-making positions, regular consultations with civil society, and that capacity to work on gender issues within missions be enhanced. I call for the establishment of adequate public complaint procedures in the context of common security and defence policy (CSDP) missions, and call on Lady Ashton to include a detailed report on women, peace and security in the six-monthly evaluation of CSDP missions. I believe this would enable the experience acquired to be turned to account from a political, strategic, technical, legal and operational point of view and, in the long term, could provide a starting point for improving interventions under way and for criteria to be applied to emerging crises so as to make for the best possible balance between strategic interests and available resources.
in writing. - I voted in favour of the resolution on the development of the common security and defence policy following the entry into force of the Lisbon Treaty. It is important to stress that the new CSDP introduced by the Lisbon Treaty provides a firm political statement about the Union's intention to act as a force for stability in the world. I support the position that current economic austerity and the provisions of the Lisbon Treaty may help Member States towards smarter spending on defence by pooling and sharing a larger proportion of their defence capabilities, budget and requirements, while achieving more security for their citizens, although the reality is that the economic and financial crisis affects EU national defence budgets, programmes and force structures and, therefore, more than one year after the entry into force of the Lisbon Treaty, there are not yet clear signs of a post-Lisbon EU holistic approach enabling traditional procedural and institutional barriers to be overcome. Therefore, it is important that Member States find appropriate means for the implementation of the CSDP as the Lisbon Treaty provides a framework for upgrading cooperation on defence whilst achieving economies of scale, maintaining strategic relevance and providing security for the Union's citizens.
At a time of economic and financial crisis, the European Union is being called upon to enhance its strategic autonomy in order to uphold its values, and protect its citizens by developing a shared vision of the main challenges and threats and by aligning its resources and capabilities to adequately respond to them. I think that the new provisions on the common security and defence policy introduced by the Treaty of Lisbon offer a strong political statement of the Union's intention to act as a force for stability in the world. They provide a clear legal framework for reinforcing its capacities to pursue its foreign and security policy through a comprehensive approach drawing upon all the instruments available to the Union and its Member States, to prevent and manage crises and conflicts, as well as to build lasting peace. I voted in favour of this report.
I think that the European Union needs a strong and effective security and defence policy to prevent conflicts, protect its citizens' security and reaffirm its basic values, by making its contribution to supporting international law, the promotion of respect for human rights and democratic values throughout the whole world.
The international system is undergoing rapid and profound change. This is driven by the shift of power towards emerging international actors and deepening interdependence, encompassing economic and financial problems, environmental deterioration and climate change, energy and resource scarcity, and interconnected security challenges. I endorsed this important report. In a turbulent global context, and at a time of economic and financial crisis, the EU must enhance its strategic autonomy to uphold its values, pursue its interests and protect its citizens by developing a shared vision of the main challenges and threats and by aligning its capabilities and resources to adequately respond to them, thereby contributing to the preservation of international peace and global security.
I voted for this report as it marks an important step towards implementing the Treaty of Lisbon. The amendments proposed in this document will improve the flexibility of Europe's military capabilities. I should mention here that the diversification of threats at a global level requires the common security and defence policy to be adapted. Cyber attacks, illegal migration flows and terrorism are just a few of them. Indeed, the Union has become a preferred target of international crime. I should also emphasise the size of the financial resources which support this policy. I think that the review of the ATHENA mechanism by the Polish Presidency will solve the budget problem. This will help establish a simpler contribution from Member States to the shared costs of European military operations. The disbanding of the Western European Union and introduction of a reciprocal defence clause in the Treaty marks a step towards a common defence policy.
When we talk about a political Europe, a hotline to Europe, or even of Europe speaking with one voice, we often forget to specify that this can only happen if we have a European defence policy in place. Recent events in Libya have shown just how much work remains to be done on this front. Given the current financial difficulties, pooling our resources is not only politically desirable, it is essential.
Defence policy is one of the areas most jealously guarded by the Member States. The impression one gets from this report, or indeed from others on the same subject or on foreign policy, is that the intention is to push the European Union into ensuring that it gradually gains the upper hand over the Member States in drawing up foreign and defence policy. Apart from the objections that can be made to this approach on principle, I cannot understand how anyone can think that the EU can ever speak with one voice on such sensitive subjects, in which the interests of the individual Member States are very often different, if not quite openly conflicting. One need only look at what has happened in the case of Libya and humanitarian intervention.
It is virtually impossible for the Member States to reach agreement and put forward a single, agreed position on events of this magnitude. Even if it did happen, it would necessarily be at the cost of governments' decision-making freedom and of what national politicians regard as priorities. I voted against the report.
I voted in favour of this report because the European Union must continue to enhance its security strategy, uphold its values, pursue its interests, and protect its citizens, thereby contributing to the preservation of international peace and global security. The new provisions of the common security and defence policy (CSDP) introduced by the Treaty of Lisbon provide a clearer legal framework for reinforcing the implementation of foreign and security policy, drawing upon all the instruments available to the EU and its Member States, to prevent and manage crises and conflicts, and to build lasting peace. When conducting foreign and security policy, the EU must ensure consistency and coherence between the different areas of its external action and between external and internal policies. I would like to stress that a credible external security policy requires closer cooperation between the Member States, mutual trust and solidarity.
I am concerned that, more than a year after the Treaty of Lisbon entered into effect, there are still no clear signs of a comprehensive EU approach to foreign and security policy, within the framework of which it would be possible to overcome the traditional procedural and institutional barriers restricting the EU's ability to act. I am concerned about the unwillingness of EU Member States to define a common position on the crisis in Libya, or on UN Security Council Resolution 1973 and how to implement it. Ideas about creating ad hoc coalitions of countries as possible substitutes for a common security and defence policy are dangerous, in my opinion, as no European state in the 21st century has a real chance of being a significant player in the area of security and defence. I would like to point out in this context that the Treaty of Lisbon provides the possibility of entrusting the implementation of crisis-resolution operations to a group of Member States, although only within the framework of a Council decision defining the objectives, scope and terms of their implementation. A common response to the developments in Libya is essential to the creation of a new and credible approach to the Neighbourhood Policy with southern countries. It is similarly necessary to emphasise the development and deepening of the Eastern Partnership, within the framework of which a parliamentary assembly made up of MEPs and members of the parliaments of participating states has recently begun operating. In this context, we should insist on a tough and principled position towards the regime of President Lukashenko in Belarus.
in writing. - (DE) For a variety of reasons, I have voted in favour of the Gualtieri report. The rapporteur has worked very well together with my group. Many of our amendments have been turned into compromise texts. Out of 29 amendments tabled by the Group of the Greens/European Free Alliance, 21 have been included in the report. Finally, many of the positions which we have supported and called for form part of the report. I am very critical of the call for the incorporation of arms research into the common strategic framework for research and innovation. The proposal for the use of so-called Battlegroups in the case of natural disasters is also inappropriate. The extensive reference to the US Department for Homeland Security as an example of a suitable anti-terrorism policy is at best irritating.
I take a very positive view of the extremely open and realistic assessment of the individual common security and defence policy (CSDP) missions, of the statements on women and security, on disarmament and on the human rights clause in anti-terrorism measures, and of the clear reference to the decision not to mix civilian and military operations. Finally, the rapporteur also covered one fundamental issue: opposition to absolute strategic autonomy as the final outcome of the CSDP.
I consider it of the utmost importance to adopt a position in harmony with the Member States' foreign policies, since such cohesion will lead to peace, security, solidarity and conflict prevention at international level. It will also lead to sustainable development and increase the EU's capacity to influence the international order. I therefore urge the continuation of the work already under way to form a united front which will improve relations between Europe and other world powers, promote a more effective response in situations of international crisis and improve Europe's standing on the world stage.
The Treaty of Lisbon should represent a new political model in Europe, both in terms of the need to pool the resources of Member States in order to achieve optimum results, and of working on shared strategies and operations that will also make Europe into the political union its founding fathers dreamed of years ago. This week, we are celebrating Europe Day, when we remember the Schuman Declaration, which spoke of a Europe which 'will be built through concrete achievements which first create a de facto solidarity'. At the moment, it is this solidarity that is missing, especially in the expression of a strong shared political will by all the Member States, which would not only give greater protection to our borders, but also make our economy more credible. The Gualtieri report clearly underlines the fact that the European armed forces are not adequate to build a common European defence system or to reach the targets for the Union's internal and external security set out in the Treaty of Lisbon. Without a credible military capacity, the common European security and defence policy will remain on paper and in the words of those who do not have the necessary tools to effectively implement it.
The Treaty of Lisbon was a step forward for the EU. It has brought greater political and institutional involvement in relations between Member States, bringing them even closer on key foreign and domestic policies and strategies.
I voted in favour of this report as I understand that the analysis therein is extremely relevant to the development of a common security and defence policy (CSDP). The tabled document maximises the EU's role, strengthening the synergies between Member States, and between them and the EU institutions. The development of the CSDP is even more relevant given the current economic/financial crisis, which makes it advisable to share resources between Member States in order to effectively ensure public safety, crisis/conflict management and the establishment of lasting peace. It is more of an asset because of the observation of the legal structure presented, looking to clarify the institutional barriers verified in the post-Treaty of Lisbon period and trying to specify legislative solutions for any problems that are identified: 'Lisbon' requires a CSDP. I feel that the European public wants it. The new reality will be more rational, more synergistic and more European.
The idea behind this resolution is that the common security and defence policy (CSDP), following the entry into force of the Treaty of Lisbon, envisages the Union's firm political intention to act as a force of stability in the world, with a clear legal framework for making it more able to pursue its objectives.
Nonetheless, there are still no clear signs of a post-Lisbon approach which is holistic enough, allowing traditional procedural and institutional obstacles to be overcome, as well as allowing for the security and defence of the public and the European states. I hope that the current economic austerity will encourage states to spend their resources more intelligently and that they will be capable of cooperating more effectively.
The current report evaluates the development of the common security and defence policy (CSDP) in the wake of the entry into force of the Treaty of Lisbon. It is a report based on the new institutional framework created by the Treaty of Lisbon, according to which the European Union must speak with a single voice and, based on its restructuring, present common foreign and security policy in a more transparent way. However, it is necessary to recognise that the EU has still not achieved a comprehensive post-Lisbon approach, able to overcome traditional procedural and institutional obstacles. As such, a realistic foreign policy assessment becomes crucial, including more muscular intervention by EU forces, rather than leaving military intervention solely in the hands of France and the United Kingdom. Whilst I recognise the need for public debate on foreign and defence policy towards setting out Parliament's future policies on this matter, I welcome the drafting of this report and hope that the EU continues to develop an effective multilateralism, which is one of the hallmarks of its geostrategic concerns.
Some of the contents of this report are, from certain perspectives, worrying. In essence, it confirms many of the warnings and alerts that we made as the Treaty of Lisbon was being debated and then brought into force: an irrefutable course of EU militarisation is under way, and it is now being accelerated and intensified. The militarisation of the EU does not serve peace or the interests of the people. The transformation of the EU into a European pillar of the North Atlantic Treaty Organisation (NATO), as advocated by the Treaty of Lisbon, entails involvement in conflict zones at international level. This is within a framework of collaboration with the United States, which assumes leadership in the process of affirming an imperial hegemony and guaranteeing the control of markets and resources, some of which are becoming increasingly scarce.
As affirmed by the proposed amendments made by the Confederal Group of the European United Left - Nordic Green Left, the military interventions, supposedly undertaken in order to stabilise certain countries or regions, are on the wrong track. Instead of stabilising these countries and regions, they destabilise them. Instead of resolving problems, they exacerbate them. The situation in Libya is another example of this, to add to those of Afghanistan and Iraq. The development of the common security and defence policy (CSDP) serves the interests of the EU's industrial-military complex, but not the interests of the people or of peace.
As we have been warning, with the entry into force of the Treaty of Lisbon, the militarisation of the European Union will be accelerated even more. This report consolidates this approach.
As pointed out by the amendments tabled by our group, military intervention or any sort of military approach to conflict resolution, with the alleged aim of stabilising certain regions or countries, is the wrong track. Instead of resolving problems, this worsens them, as we can see in the cases of Libya, Afghanistan and Iraq.
The militarisation of the EU is not in the interest of any of its peoples. The transformation, already under way, of the EU into a European pillar of the North Atlantic Treaty Organisation (NATO) is part of a process of dividing up the international sphere into spheres of influence, under the leadership of the United States. This serves to ensure greater exploitation of labour forces and control over ever scarcer natural resources, particularly hydrocarbons, as well as control of the markets.
The development of the common security and defence policy is a threat to peace. It is an element which deepens political intervention, contributes to the arms race, including nuclear weapons, and promotes vast profits for the EU's industrial-military complex.
in writing. - This report, which is in five parts - headed respectively Security and foreign policy, Security and defence, External and internal security, Security through operations and Security in partnership - provides a clear vision of how the EU should pursue its common security and defence policy in order to become an autonomous strategic player and to act as a force for security and stability in Europe and the world.
The Libyan crisis has revealed the limitations of the European Union's external action in both diplomatic and military terms. At the moment, the unity of intent of which so much has been said seems to have been thwarted by the rightful aspirations of the Member States to retain their prerogatives in the area of security policy. I do not agree with the idea of calling for a larger budget for this policy without there being real agreement among national governments on the use of these funds. As I think this kind of policy should be on the list of national competences, I feel I must vote against this report.
I endorsed this report because the international system is undergoing rapid and profound change, driven by the shift of power towards emerging international actors and deepening interdependence, encompassing economic and financial problems, environmental deterioration and climate change, energy and resource scarcity, and interconnected security challenges. In a turbulent global context, and at a time of economic and financial crisis, the EU is being called upon to enhance its strategic autonomy to uphold its values, pursue its interests and protect its citizens by developing a shared vision of the main challenges and threats and by aligning its capabilities and resources to adequately respond to them, thereby contributing to the preservation of international peace and global security, also by pursuing effective multilateralism. Enhancing strategic autonomy in security affairs entails, for the EU, the capacity to agree upon common political objectives and strategic guidelines, to establish strategic partnerships with relevant international organisations, including NATO, and with other countries, to collect adequate information and generate joint analyses and assessments, to harness and, where necessary, pool financial, civilian and military resources, to plan and run effective crisis management operations across the extended range of the Petersburg-type missions, and to frame and implement a common defence policy, laying the first tangible foundations on which to build common defence. It is necessary to draw upon all the instruments available to the EU and its Member States in order to prevent and manage crises and conflicts and to build lasting peace.
I supported the report on the development of the common security and defence policy following the entry into force of the Treaty of Lisbon. Nevertheless, I consider that we still have a long way to go before we arrive at a comprehensive common security and defence policy. It is not permissible that individual Member States should enter into transactions that threaten the security of another Member State. France has entered into a transaction with Russia involving warships; a Russia that, in the recent past, occupied Georgian territories in the course of hostilities. In the same way, Russia has conducted provocative military manoeuvres in the proximity of the Baltic States, which expressed their concern over the transaction to which I referred. Although the Baltic nations have repeatedly expressed their concerns, European Union officials and institutions have not responded in any way to prevent French involvement in a military transaction with Russia.
French politicians' concerns over their economy and jobs in their shipyards are understandable. However, within the European Union, the growth of one nation's economy must not be achieved at the cost of another nation's security. This kind of action is contrary to the existing solidarity principle within the European Union. This principle should brook no exception, and it is applicable to both large and small nations. Only when Member States show true solidarity will there be a comprehensive common security and defence policy.
in writing. - I voted in favour of the Gualtieri report. However, I underline once again the need for enhanced cooperation between the EU and NATO. My original amendment to paragraph 87 aimed to confirm, rather than merely recognise, NATO's role as the bedrock for collective defence - a role which is not just 'still continuing' but should be seen as the only option for the foreseeable future. In addition, NATO's role cannot be deemed to concern only its Member States, as the Gualtieri report states: it creates security for the EU's non-NATO members too.
NATO has been, and is going to be, the foundation of collective defence, so that has to be stated in strong, affirmative language. This morning, the Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy, Baroness Ashton, declared that the EU and NATO are, for the first time, sharing information and data on Libya. This is an encouraging example for further similar cooperation. It sends a clear signal that, if there is a will, the way to meaningful cooperation will be always open.
Recent events in North Africa and Asia show that the European Union needs to strengthen its foreign policy and the alliances in which it participates. The threat of terrorist attacks, which is still very real, points to the need to strengthen European security standards. However, some of the proposals set out in the Gualtieri report are unacceptable. They run counter to the strategy which has been pursued up until now, aimed at building international alliances based, for the most part, on the assumption that the North Atlantic Alliance will play a leading role. The proposed strengthening of the European Defence Agency would not mean a genuine increase in the level of security in the EU, but merely the creation of another bureaucratic monster, incapable of performing the tasks assigned to it. Who would take the decision to mobilise European armed forces? Whose interests would their units be acting in? How much of a say would the new Member States have? Would the EDA's headquarters be relocated? Fears have also been voiced regarding institutional matters, such as whether growth of the EDA would not result in a reduction in the size of certain Member States' armies, and whether there would be a clash with the remit and objectives of the European External Action Service. As can be seen from previous reports, in spite of substantial financial investment and very good logistics and management, European forces could not cope with simple police missions in Kosovo and Bosnia. We should perhaps give some thought to how to improve their operations before encouraging them to extend their duties to include military actions.
in writing. - I voted for this report and particularly welcome calls for increased controls of private security companies through their regulation, licensing and monitoring.
I voted in favour of the report on the development of the common security and defence policy following the entry into force of the Treaty of Lisbon. Our role in the Mediterranean, in the Middle East and, hence, throughout the world, will become increasingly important. The ongoing upheavals, which will increase after the death of Osama Bin Laden, must be tackled in full compliance with the Treaty of Lisbon. The key to the future will lie in strengthening our political ability to define common strategies and objectives in an increasingly coordinated and timely manner.
Taking its lead from the Treaty of Lisbon, this text argues that the North Atlantic Treaty Organisation (NATO) should form the basis for the collective defence of EU Member States. It welcomes both organisations' desire to further strengthen their partnership. It seeks to expand the role of the European Commission and of the extremely Atlanticist Baroness Ashton in the field of defence. Not content with bowing to the leadership of the United States, it advocates the rapid implementation of measures to liberalise the arms industry. I voted against the report.
The Treaty of Lisbon has seen increased responsibilities for Parliament with regard to foreign and security policy. Nevertheless, we must make every effort to ensure that these policies promote the values and interests of the EU at international level, with the general aim of contributing to peace, to security, to solidarity, to conflict prevention, to the promotion of democracy, to the protection of human rights, to gender equality, to respect for international law, to support for international institutions, to effective multilateralism and mutual respect between nations, to sustainable development, to free and fair trade, and to the eradication of poverty. This is the only means by which the objectives that we are proposing will be realised.
The geopolitical situation in the southern Mediterranean region is currently undergoing a sea change. If we ignore these excellent and laudable aspirations, there is a danger that the revolutions could be manipulated for the worse by some when they ought, in reality, to improve things. We need to show the people of these countries that the EU supports their desire for change. Since the conflict in Libya began, I have suggested that the international community should put all its energies into supporting the overthrow of the Gaddafi regime. The duty to protect humans wherever they live and whoever they may be is a sacred universal right and duty. What is self-determination worth when it is based on dictatorial actions or where it serves to justify the unspeakable? Self-determination, and even an absolute majority, do not entitle any government to deny universal values. The delays, wavering and semantics about the scale of intervention have allowed the regime to weaken the citizen's uprising. The EU urgently needs to establish a credible approach for the Mediterranean element of the European Neighbourhood Policy.
in writing. - I have scrutinised the report very attentively. The report is divided into five parts: security and foreign policy, security and defence, external and internal security, security through operations and security in partnership. The report provides a clear vision of how the EU should implement its general security policy and defence policy in order to become the strongest autonomous strategically acting player, with the aim to provide security and stability in Europe and the world. I voted 'in favour'.
The report being examined today contains some aspects that are welcome and others that are less so, thus representing in the best (or worst) possible way the typical contradictions that the European Union reveals in its external actions. For example, it hopes for greater integration and common management in crisis situations: recent events in Libya have shown that Europe acts dispersedly, with some Member States directly engaged, others that have wriggled out, and practically only one country - Italy - to manage the direct consequences of the Libyan crisis and the North African crises in general, in other words, a flood of migrants. We therefore need to decide how Europe should behave: should it always be 'united' whatever the consequences, or should it always leave the Member States free, in which case the European Union itself must adapt?
I am baffled by the emphasis placed on the need to increase the power and resources of common actions and the European Defence Agency: given the precedents, I would not like that, too, to become a useless bureaucratic machine that is an end in itself, and its actions to become totally ineffective. For the reasons given above, I have decided to abstain, while waiting to see what the European Union will do as a really 'great' organisation.
I am voting in favour of Mr Gualtieri's report. This report helps confirm the EU as a player contributing to global stability and is a necessary step in developing a genuine pan-European approach in foreign and defence policy. I believe that better harmonisation of already existing instruments and reaching consensus on the strategic aims of the common security and defence policy in the spirit of the Treaty of Lisbon are of paramount importance. While relying on existing financial, civilian and military resources, Europe can take even more decisive actions in the event of natural and man-made disasters and be even more involved in averting and managing crises and conflicts, and in establishing a lasting peace in third countries. In addition to this, the European common security and defence policy and the European development cooperation policy are two sides of the same coin. I strongly support the report, which calls for better coordination of them. The organisation of regular meetings of a crisis management board, which will cooperate with the EEAS, is of crucial importance to this. The proposals made in the report for a more resourceful, harmonised use of the resources for EU defence programmes and the sharing of military capacity in the EU will help achieve this policy's objectives.
I voted in favour of this report because it provides a vision of how the EU could become an independent strategic force for security and stability in Europe and throughout the world. The Treaty of Lisbon gave the EU security and defence policy more opportunities. This policy became more integrated into EU foreign policy. The European External Action Service is making a significant contribution to ensuring EU security.
When drafting the report, our Group of the Progressive Alliance of Socialists and Democrats received support from most of the other groups, because the EU must become an independent security actor and it is necessary to review the concept and structure of the Battlegroups in the EU's mixed civilian and military missions. There was also general agreement with our group's call for the EU to improve the planning process of humanitarian aid missions as a matter of urgency.
I voted in favour of this report on the development of the common security and defence policy (CSDP) following the entry into force of the Treaty of Lisbon. The common security and defence policy is an integral part of the common foreign and security policy (CFSP). Both dimensions have been placed within the legally binding institutional framework of EU principles, namely, democracy, the rule of law, the universality and indivisibility of human rights and fundamental freedoms, respect for human dignity, the principles of equality and solidarity, and respect for the principles of the United Nations Charter and principles of international law, including the responsibility to protect. In addition, their objectives have been merged with the general objectives of EU external action.
On this matter, I support the rapporteur's proposal to enhance cooperation with EU national parliaments in exercising democratic scrutiny over the CFSP and the CSDP, with the goal of mutually reinforcing their respective influence on the political choices made by the other European institutions and by the Member States, while fully respecting national parliaments' defence policy prerogatives. Under the framework of EU values and principles, it is crucial that its CSDP be guided by a transparent and democratic process.
The European Union's international status can only be achieved through a concerted effort by the Member States and the EU bodies. In this context, a common security and defence policy (CSDP) capable of responding to the challenges ahead remains of the highest priority. Indeed, it will only be possible to guarantee the Union's active voice at international level if it has sufficient defence instruments of its own. I therefore voted in favour of this report.
The Treaty of Lisbon lays the foundations for the European Union to establish itself as a credible and influential player on the international scene. From this stems my support for a report that is necessary in order to evaluate advances made in the common security and defence policy following the entry into force of the Treaty of Lisbon and to identify what scope there is for improvement. As a member of the Subcommittee on Security and Defence, I have followed this report closely. Personally, I have stressed the need for cooperation among Member States in the field of research, development and innovation in matters of defence. We find ourselves in the middle of an economic crisis and, as a consequence, we must pull together in order to reduce costs and increase the interoperability of the military capacity of our Member States.
All this will serve not only to reduce defence expenditure but also to increase the autonomy of the European Union on the international scene. I believe that this point of view has been well captured in the report, which constitutes a step in the right direction in terms of promoting a common security and defence policy which is more effective, coordinated and consistent with the rest of the policies of the European Union and its Member States.
in writing. - I decided to abstain at the final vote because we lost Amendment 1 on reference to NATO, Amendment 3 against a nuclear dimension in the common security and defence policy, Amendment 4 against flexible use of Battlegroups, Amendment 5 against using Battlegroups for mixed civilian-military tasks, Amendment 6 deleting a provision on defence research, Amendment 7 deleting a provision on defence research, Amendment 8 deleting reference to the US Department of Homeland Security, Amendment 9 deleting reference to CSDP cooperation with Frontex in the Mediterranean, and despite the fact that we won Amendment 2 on European External Action Service/Commission permanent working structures and Amendment 1 saying no to NATO developing civilian capabilities.
The report outlines the need for the European Union to operate in the global context as a stabilising force, endeavouring to keep the peace, strengthen international security and manage crisis situations. I voted in favour of this report because I join the chorus of disappointment in Parliament at the European Union's lack of a genuinely global and uniform post-Lisbon approach to the common security policy. Credible and reliable military systems and capabilities are an essential condition for the development of an independent security and defence policy. I believe, however, that a common political will needs to be adopted over the long term in order to strengthen the EU's ability to respond to crises, while safeguarding its strategic independence.
The report in question points out the developments in European defence policy since the Treaty of Lisbon came into force. I voted against it because it is clear from the latest events in Libya that the European Union has not acted in a united, consensual manner. There has been a lack of solidarity in the management of the migrant crisis, revealing that when national interests are at stake, the EU forgets about noble concepts, as it has taken no interest in the problem.
in writing. - I voted in support of our common foreign and security policy report, with the hope that such a policy would take shape at last. Up to now, our common foreign and security policy is a collection of disagreements and misguided initiatives. The recent Euro-row over action in Libya and the subsequent German opt-out made it clear to the rest of the world that the EU is still not able to project a real common foreign and security policy. Moreover, the French initiative aiming at consolidating the financing of the southern neighbourhood at the expense of the eastern neighbourhood sent a disastrous message to our eastern partners. This is even more sensitive at a time when other quintessential European projects are in doubt, if not in crisis. The euro is under constant pressure and the problem is, in part, generated by the same lack of European ambition and coherence. The Schengen Area is rolled back on a daily basis and national barriers re-emerge as the European spirit and legislation are ignored or broken by fellow Member States. A non-existent common foreign and security policy assisted by a huge External Action Service would seriously undermine European credibility in the world.
I am voting for this proposal as it suggests a strengthening of the EU's role in the multilateral system. It is entirely fair for the EU to have more effective representation in international organisations and for this representation to be valued, inasmuch as the EU is the organisation that contributes the most to development aid. The EU's principles and values, which promote more effective and preventive multilateral action, make it an important international player in the emerging interpolar world order. In particular, the EU must initiate efforts to stop being a mere observer in United Nations programmes and conferences. It must also reinforce its position in international bodies in the area of economics and monetary stability, in accordance with its role as one of the principal economic powers at international level. I also approve of the statements in the report seeking to strengthen the EU's role in multilateral security organisations, in the G8 and the G20, among others.
in writing. - I voted in favour of María Muñiz De Urquiza's report on the EU as a global actor and its role in multilateral organisations. I would like to stress once again the need to better coordinate actions of the EU Member States in the UN and, in particular, in the UN Human Rights Council. We consider that the new institutional structure of the EU and establishment of the Directorate for Human Rights and Democracy in the EEAS system and Brussels-based COHOM Office offer good opportunities to increase the coherence, visibility and credibility of the EU actions in the UNHRC. Finally, in the EP, we welcomed the recommendation by the UNHRC and subsequent decision by the UN General Assembly to suspend Libya's membership of the UNHRC. Following efforts and actions made by some Member States in the HRC, today Syria has stated that it is withdrawing its candidacy to become a member of the UNHRC. Taking into account these examples and our common experience in the past with the UN Human Rights Commission and, since 2006, with the UN Human Rights Council, we suggest that clear membership criteria should be introduced in the UNHRC, and the EU should stand firmly behind this initiative.
The Treaty of Lisbon enhances the EU's capacity to join various international organisations, entrusting it with a wider range of competences in its external action and offering it an opportunity to have a clearer and stronger single voice in the world. The Treaty also encourages cooperation with relevant international and regional organisations and groups of states, offering the Union an opportunity to become an effective global player.
The EU's commitment to effective multilateralism is the guiding principle of European external action. I think that, drawing on its internal experience of cooperation among nations and institutions, the European Union has a global responsibility which it should continue to uphold. This is why I voted in favour of this report.
I voted in favour of this report. The processes of globalisation carry a wide range of opportunities, challenges and threats for global governance. Global challenges, such as financial markets, energy security, combating poverty, climate change and human rights violations require joint and coordinated action. The Treaty of Lisbon, by introducing the Union's legal personality, enhanced the EU's capacity to join various international organisations and provided the opportunity to assume a stronger and more influential position globally. Hitherto, the representation of the EU and its Member States in international organisations has been fragmented, which has prevented the EU from speaking with a single voice in the international arena. The EU must become an influential global actor and be able to defend its position. In order to achieve this, it is necessary to enhance coordination within the EU, and this will require strong political will and flexibility on the part of the Member States concerning their representation.
I voted for the report drafted by María Muñiz De Urquiza because the European Union's presence in multilateral organisations is one of the guiding principles of its foreign policy. At present, the EU has a legal personality, which provides it with a higher global profile. In addition, the Union has become, by means of the Treaty, a fully-fledged participant in international politics. The Treaty of Lisbon has enhanced the foreign policy instruments, especially within the UN. In this regard, I would like to highlight point 12 of the report - the first step towards coordinated, effective action from Member States in the Security Council. I should emphasise that, at the moment, the UN is right in the midst of reforming its structures, which also allows the EU's representation in this forum to be restructured.
I supported this resolution because I am convinced that the European Union's desire to bolster its presence within international organisations is entirely legitimate. European citizens, through our governments, have given a legal personality and specific powers to the Union. European integration has built on a set of fundamental values that are constantly being extended. We have a duty to coordinate our activities and to promote the unity of our Union, as we have already done in the World Trade Organisation. More work remains to be done.
However, there are some encouraging signs. The Union is trying to equip itself with the right foreign policy tools (appointment of a High Representative, creation of the European External Action Service). With its newly improved status, the Union will now be able to express its position within the United Nations General Assembly.
We are living in a world which has seen a sharp increase in the number and frequency of new crises. In the face of this new reality, political decision makers are charged both with taking preventive action and with responding effectively to new developments. Yet at this level, it is not a case of simply waving a magic wand. When the EU is unable to combine forces, to agree procedures and to speak with one voice, it is often left behind. Within the United Nations, and particularly within the International Monetary Fund, the EU needs to promote its interests. The European Union could stand up for European interests and, consequently, the interests of Member States. That means we need to get organised and get organised now. This is the purpose and aim of this report.
I consider it extremely important for the European Union to play a key role in international organisations. I believe that the decisions made on international policy should not violate the sovereignty of individual Member States. I am also against weakening the role played by each country in the European Union individually in international organisations. We have seen in the past differences in Member States' foreign policies. If the European Union gains a place on the UN Security Council, such a conflict may have a very adverse impact on the European Union's image. For this reason, I voted against both point 20 and the whole report.
This report is completely unbalanced in favouring a prospect whereby the EU would, in future, enjoy a status at least equivalent to that of the Member States in global and regional multilateral organisations. In essence, that would mean the end of the Member States' diplomatic freedom of action, since they would have to adjust their positions so as not to clash openly with those of a future Union representation. As a result, the national governments would be unable to adequately assert their own interests in international forums.
While we can agree that in certain areas, such as monetary policy, the EU can represent the prevalent position in the appropriate multilateral organisations, it is difficult to accept the idea that the European External Action Service might take on the role of representing a common position of the Member States on the world stage when very often, the countries of Europe have such different interests that it is impossible to achieve a common position. By voting against the report, I intend to show my opposition to its proposed future scenario in which national diplomacy would substantially be superseded by Union diplomacy, to the detriment of the Member States' diplomatic autonomy.
I voted in favour of this report because there has been a sharp increase in political and humanitarian crises in the world, which calls for improved and more preventive EU multilateral action. The EU should make better use of its foreign policy instruments so as to ensure better use of its leverage in multilateral organisations and to take the lead in addressing current and future international crises more effectively. In addition, there is a need to involve non-state actors more in multilateral policy making and to promote and facilitate improved consultation with civil society organisations and social partners in the future governance structures of international organisations. The European Union should play an active and leading role in global governance reform, by enhancing cooperation, improving institutions and engaging all stakeholders, This would make international institutions and organisations more legitimate, effective and conducive to shared responsibility. Given that the EU is one of world's foremost economic powers, arrangements for the representation of the EU in international bodies in the area of economic, monetary and financial stability need to be reviewed.
The EU's mechanisms for reaching consensus and taking concerted action make it a model for a rules-based international order. This is why the EU must cooperate with leading regional powers and actively participate in building and improving an international environment which enables it to promote its values and interests. The timing is particularly appropriate with a sharp increase being noticed in the number of political and humanitarian crises in the world, which gives rise to the need for the European Union to deploy its foreign policy instruments more effectively so as to ensure better use of its leverage in international organisations and to take the lead more effectively in resolving current and future international crises.
On the other hand, the globalisation processes also offer a wide range of opportunities, challenges and threats for global governance, while revealing social loopholes and failures, including in areas such as the financial markets, energy security, the fight against poverty, climate change policy and human rights violations. Indeed, the EU must enhance its role as a global actor and act as a global decision maker.
I welcome the efforts made to improve Europe's multilateral action, and would stress the importance of the EU having an active leadership role in global governance reform. This is a good opportunity for the EU to make use of its foreign policy instruments and to assume leadership through a more effective approach to current and future international crises. I therefore commend the attention given to the EU's position in the United Nations system, in the international financial institutions and in other multilateral institutions, and I agree with the reform proposals which strengthen several of the positions that we have taken.
The oft-used phrase 'an economic giant but a political dwarf' takes on new meaning when we analyse the EU's presence in international organisations and in other regional organisations of which it is part. We urgently need to change this situation. I therefore believe this own-initiative report to be timely, and I support it in general. This report examines the role of the EU as a global player in international bodies. In this respect, like the rapporteur, I believe that there is still a long way to go on the path to credible, consistent and visible EU external action, as there is no European strategy for every organisation of which the Member States or the EU are part. The increasing complexity that characterises the international system makes it necessary to objectively coordinate the relationships between the Member States, and between the Member States and the EU on the various stages where we interact. That is why we adopted the Treaty of Lisbon. Moreover, there is already an example of good practice: our presence in the World Trade Organisation (WTO). There is, therefore, an urgent need for the EU to be represented with a single voice in the various international bodies. I think that drawing up a White Paper on this subject, as is proposed in the report, could be a good 'beginning of the end' for this bizarre situation.
In its reports on EU foreign policy, Parliament has once again been utterly blinkered.
Brussels is seeking to impose European diplomacy and security and defence policies, but is failing: not for want of funding, but rather because the rationale and assumptions underpinning the approach are still wrong.
For starters, no one hears the EU's voice on the world stage. Only a handful of champions of a federal Europe would like to hear it speak with one voice, yet diversity and diplomatic cooperation constitute the real value of Europe, whether within the United Nations or elsewhere.
Secondly, no one heeds the muted and incomprehensible mutterings of European leaders who have no mandate and, above all, no legitimacy.
When Europe does speak with one voice, it has nothing to say.
I welcome the adoption of this report, which calls for a stronger role for the European Union in the structures of multilateral organisations (United Nations, international financial institutions, North Atlantic Treaty Organisation, Organisation for Security and Cooperation in Europe, World Trade Organisation, and so on).
In early May 2011, the EU was awarded 'super-observer' status by United Nations General Assembly, which means that it will now be able to take the floor and exercise a right of reply in the Assembly on the same terms as other UN Member States. This is just the first step: we should continue to press for more.
Another important element is the reform of the Security Council with a view to improving its legitimacy by reviewing regional representation. This report invites the High Representative of the Union for Foreign Affairs and Security Policy/Vice-President of the Commission to do something that I consider very important, namely, to seek common EU positions on the subjects to be decided in the Security Council in order to implement these positions through joint voting practices and to avoid a repetition of past dissensions.
I voted for this report because it advocates strengthening the EU's role in peace, security and regulation at global level. For the Union's definitive affirmation as regards foreign policy and in the light of the objectives set out in the Treaty of Lisbon, there is a need to continue working towards the EU having a permanent seat on the United Nations Security Council one day.
This European Parliament resolution is on the EU's role in the United Nations (UN) system, in international financial institutions, in multilateral security organisations, in 'summit diplomacy' and in other multilateral organisations, and calls for its role at multilateral level to be strengthened.
There is a clear need to better coordinate the action of the Union, as such, with that of the Member States. I believe the Union should play an active and leading role in the reform of global governance so as to make international institutions and organisations more legitimate, effective and suited to shared responsibility.
I am not unaware of the many problems that a radical revision of the Union's current system of institutional representation in multilateral international bodies would lead to, in particular, as regards potentially strengthening the EU's position in the UN. The House's insistence on the need for a comprehensive review of the UN Security Council and the need to make it more legitimate, representative of regions and effective by assigning the Union a permanent seat therefore remains an objective that will be hard to achieve in the short term.
This report by Mrs Muñiz De Urquiza is on the EU's performance as a global player and its role in multilateral organisations. The world is currently experiencing a major growth process in globalisation terms, in particular, with the revolutions and transition to democracy of countries that have traditionally been closed and governed by totalitarian regimes, which constitutes a set of opportunities that the EU should not neglect. Effective multilateralism constitutes the guiding principle of EU foreign policy, in line with the commitment set out in the 2003 European security strategy. The legal personality conferred on the EU by the Treaty of Lisbon, according to which the European Union should speak with one voice, strengthens its capacity for involvement, as an authorised voice, in the various international organisations where questions of foreign security and defence policy are debated. Although she advocates increased EU cooperation and development aid, I agree with the rapporteur's proposals and voted for her report.
The EU does not have the legitimacy that they are attempting to ascribe to it: only the Member States and their peoples do.
This report seeks to legitimise and consolidate a path that has gradually been forged on the backs of the people in an affront to their sovereignty: to national sovereignty and its legitimacy. The goal is to ensure EU representation in multilateral organisations - the North Atlantic Treaty Organisation (NATO), the International Monetary Fund (IMF), the Organisation for Security and Cooperation in Europe (OSCE) and the World Bank - as if it were a (super)state. It is seeking to replace the Member States, thereby corrupting the spirit of bodies like the United Nations General Assembly, where each country and its people still have the same weight, irrespective of their size.
The report also proposes increasing, particularly through the European External Action Service, the resources placed at the disposal of a political and diplomatic agenda whose goals include increasing the EU's weight and influence in various forums and organisations, with a view to exploiting them. This is an attempt to subvert the current international order, replacing it with a new, less democratic one that guarantees better conditions for big business and finance to pursue their ambitions in the endless contest for markets and resources.
The majority in Parliament is seeking to consolidate a path and a policy that goes over the heads of the organs of national sovereignty and the sovereignty of the peoples, presenting the EU as having a legitimacy that only the Member States and their peoples have, however much it costs them.
They are seeking to legitimise the EU in multilateral organisations - the North Atlantic Treaty Organisation (NATO), the International Monetary Fund (IMF), the Organisation for Security and Cooperation in Europe (OSCE) and the World Bank - and are seeking to replace states with regional integration organisations, for example, in the United Nations General Assembly, where each country and its people still have the same weight, irrespective of their size.
They are proposing to increase, particularly through the European External Action Service, the resources for implementing a political and diplomatic agenda whose principle goal is increasing the EU's weight and influence in these organisations, with a view to exploiting them. The objectives are clear: to establish a new, less democratic international order so as to guarantee better conditions for big business and finance to compete in the endless contest for markets and domination of the world's natural resources; this requires the increased militarisation of the EU, and integrated and permanent cooperation with NATO, under the leadership of the United States and the great powers of the EU.
That is why we voted against.
in writing. - The EU is the largest contributor of development aid and the most important trade bloc, but representation of the Union, as such, in multilateral organisations remains fragmented. On the other hand, the EU Member States are over-represented in all multilateral organisations with the exception of the World Trade Organisation. This over-representation - particularly in the Bretton Woods institutions - often results in dissonance among the European voices and is perceived as hugely problematic by the emerging powers, which consider the status quo to be unfair. It would be appropriate that, in areas of exclusive competence, the EU should be the pre-eminent actor, with full membership, while the Member States might also - but not necessarily - be present as members, without, in most cases, an independent role.
The effects of the Treaty of Lisbon necessarily mean that the role played by the European Union in international organisations must be revised. However, as we have seen all too often recently, the so-called single voice with which Europe should approach multilateral issues is often damaging to the Member States' own prerogatives and autonomy of decision. I must therefore abstain, because the report has some positive aspects, but they are invalidated by the considerations expressed above.
I endorsed the report because the added value of EU membership in multilateral organisations lies in the fields where it has exclusive or shared competences: economic and trade matters, environmental policy, development aid, and security and defence policy. The Treaty of Lisbon, by introducing the Union's legal personality, enhances the EU's capacity to join various international organisations, entrusts it with a wider range of competences in its external action, provides, notably by the creation of the post of a Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy (VP/HR) and the European External Action Service (EEAS), the Union with an opportunity for a clearer and stronger single voice in the world, as well as encouraging all types of mutually beneficial cooperation with relevant international and regional organisations and groups of states, and enables the Union to organise itself in such a way as to be able to become an effective global player. I believe that hitherto, the representation of the EU and its Member States in multilateral organisations, informal summits and international regimes has been fragmented, often ineffective, and still varies considerably. I also take the view that EU Member States should increasingly consider and rely on the EU as a multiplier of power in achieving the objectives they cannot achieve independently, and that speaking with one EU voice not only increases the chances of success but also improves the legitimacy and credibility of the EU as an important international actor in the emerging interpolar world, without it losing its identity of course.
I voted in favour of this report because the EU's role in multilateralism will need to be further reinforced in the years to come. This is also in accordance with the Treaty of Lisbon. By giving the European Union legal personality, the Treaty increased the possibilities for it to join the various international and regional organisations and groups of states. These relations will help resolve economic and commercial issues, as well as those regarding the environment. The contribution of the European Union must also have an added value in multilateral organisations or summits where not all of its members are represented. Unfortunately, recent, and also current, political and humanitarian crises in the world, have called for prompt, decisive action by the EU. It is often not easy, but countries affected by such crises expect rapid action from the EU not only through its foreign policy but also in the form of prompt aid in emergencies.
The European Union's commitment to effective multilateralism is particularly important. The Union must take into account its own consolidated representation and that of Member States in multilateral organisations. The current rapid increase in the number of political and humanitarian crises is worrying, which is an indication of the need to implement such a strategy for the EU. At the moment, the Union is not fulfilling its role properly as a global actor. I think that the enhancement and importance of its role in multilateral organisations mark real progress in terms of establishing its global significance.
in writing. - I voted against paragraph 20 because I do not believe that the time is yet ripe for the EU to have a single seat on the United Nations Security Council.
The external dimension of the European Union needs to be enhanced, since Article 21 of the Treaty on European Union promotes an international system based on stronger multilateral cooperation in which the Member States guarantee that the Union can assert their interests and values on the international scene. New permanent structures for the EU's external representation have been established under the Treaty of Lisbon, but this new dimension does not yet allow the Union to participate as a single entity in its own right in the work of many international bodies. This is liable to harm the EU's commitment to effective multilateralism, limiting its decisiveness and undermining its credibility.
Given the increase in political and humanitarian crises in the world, the EU needs to make the best possible use of its foreign policy instruments so as to ensure better use of its leverage in multilateral organisations and its ability to take the lead in addressing current and future international crises. The promotion of democracy and human rights, specifically women's and children's rights, freedom of expression and the rule of law, should be at the heart of all EU external action.
Each Member State is entitled to express its own views within international bodies. Governments are elected, unlike Baroness Ashton, the European Commission and the European Central Bank, yet this text seeks to make the latter our sole representatives. I voted against this attempt to give the kiss of death to State sovereignty on the international arena.
The EU cannot forget its role as a leading actor on the world stage in every respect. As such, it needs to strengthen its role in all multilateral organisations, in particular, the United Nations (UN), where its role must be increasingly active now that the European External Action Service (EEAS) is operational.
Nations are powerless to act alone in the face of the major challenges of our times. Multilateral action is the only way that States can get to grips with the challenges facing our world. The economic, financial and food crises, climate change and conflicts have made us realise that we urgently need to create a form of global governance, or what Jacques Attali calls a 'world State'. Naturally, Europe has a role to play in this new global political arena as a soft world power based on standards, rules and leading by example. Under the Treaty of Lisbon, Europe has the foundation it requires in order to assert itself politically as well as economically.
The European Parliament has adopted a resolution on the role that the European Union should play in multilateral organisations. As a general principle, the strengthening of the EU's role in multilateral frameworks has been approved. Thanks to the agreement which has been reached and the joint measures taken, the European Union is becoming a model for the functioning of a world order based on international law.
This is why emphasis has been placed on the need for the EU to cooperate with leading regions, and to participate actively in creating an international community. Other requirements include cooperation between the Member States and the drafting of a common position, inter alia, on the issue of savings and budgetary cuts. The EU and the Member States need to take steps to increase the EU's role and strengthen its position within the UN (changes to support for the UN, in particular, with regard to humanitarian policies and aid and the issue of conflict resolution).
Within the framework of cooperation with international financial institutions, the EU must find a solution to the problem of external economic and financial representation, which limits the EU's influence. As far as the EU's role in multilateral security organisations is concerned, it has been said that the regulations which make it possible for the European Union to benefit from NATO funding should be streamlined. Thought should be given to whether the EU should take on greater responsibility and play a more effective role in achieving joint objectives (engaging in joint dialogue, deciding on and coordinating joint measures, etc.) under the agreement between the EU and the OSCE.
This report on 'The EU as a global actor: its role in multilateral organisations' presents an overview of the role of the EU. I voted in favour of this report as I agree with its vision and ambition for an EU that has a strong presence on the international stage. Apart from the value of each Member State per se, the EU, as an organisation, can contribute its organisational experience to the international community. Indeed, the EU's mechanisms for building consensus and taking concerted action make it a model for a rules-based international order. In view of this, cooperation with the leading regional powers should be encouraged, so that the EU can actively participate in the building and improvement of an international environment that enables the EU to promote its values and interests, as required by the Treaty. With regard to the EU's aspiration to be a global player, it is therefore essential to strengthen internal coordination in order to speak with one voice. This is the only way to achieve multilateral cooperation and address international challenges, namely those arising from the responsibility to protect, and the need to enhance human security as a means of achieving global security.
In the current context, it is very important that the EU be able to establish itself as a global player, capable of responding effectively to the demanding challenges that are posed at global level. As such, it will have to commit to increasing internal coordination so that the EU can talk with one voice, thereby increasing not just the prospects for success of its actions, but also its legitimacy and credibility at international level.
in writing. - Among other things, this text establishes that Parliament notes that the EU's mechanisms for building consensus and taking concerted action make it a model for a rules-based international order. It therefore stresses the need for the EU to cooperate with leading regional powers and actively participate in the building and improvement of an international environment that enables the EU to promote, as required by the Treaty, its values and interests. In particular in those fields where it has exclusive or shared competences, it considers essential, with regard to the EU's aspiration and need to be an effective global actor and to safeguard its position, a strengthening of the internal coordination necessary to speak with one voice, the ability to shape multilateral cooperation and lead collective action in addressing international challenges, namely those arising from the responsibility to protect, and the need to enhance human security, as a means of achieving global security.
The final text of this report emphasises the strategic role that the European Union must play in international organisations. To achieve this, there is a need, above all, to promote active, concrete participation so as to strengthen both internal and external cooperation. That must be the primary way to increase the legitimacy of the decisions made and also to ensure that responsibilities are fully shared. Lastly, the Member States must coordinate their positions in the United Nations Human Rights Council so as to establish clear and strict membership criteria, especially for countries where human rights violations are commonplace.
in writing. - I support the UK retaining membership of UNSC.
The European Union is today a true actor on the world stage. Its role in international, multilateral organisations is visibly growing, and has been showing itself to be increasingly important. The European Union should therefore play a more active and leading role in the reform of global governance. I am talking, in particular, about the need to reform the United Nations (UN) system to assign the Union a place and, in particular, about its representation on the UN Security Council.
That involves a demanding degree of coordination of the Member States' positions, but it would result in the increased coherence, visibility and credibility of EU actions at international level. The European Union should take inspiration from the model followed in the World Trade Organisation (WTO). For more consistent and better-integrated cooperation, it should have observer status in the North Atlantic Treaty Organisation (NATO), be more closely coordinated with the Council of Europe, and participate fully in the activities of the G7/G8 and G20.
This specific resolution strengthens the roles of the EU in the multilateral system. To be specific, it clarifies the roles of the EU in international credit institutions, in the UN system, in multilateral security organisations and in other multilateral organisations in general, such as the World Trade Organisation, the Council of Europe and the Organisation for Economic Cooperation and Development. Finally, the EU's role in summit diplomacy is clarified. Bearing in mind that European cooperation is a necessity, not a choice, I voted in favour of the motion for a resolution by the European Parliament on the EU as a global actor.
Following the adoption of the Treaty of Lisbon, the European Union's diplomatic activities have been beefed up with a view to raising Europe's profile on the international stage. I welcome the adoption of this report, which calls for better representation for the Community institutions in international organisations. The Europe of 27 is stronger now. The new Member States have increased the Union's economic and demographic strength. However, the balance and coordination between Member States has been thrown out of kilter by enlargement. The European message has changed: it has become richer and more complex. As I see it, if we are to improve the European Union's representation in multilateral organisations, we must first find a consensus. I am pleased to see that the Union has supported the United Nations' strategy, particularly in the case of humanitarian policy and conflict resolution. Europe and the UN have a wealth of objectives and interests in common, which, in my view, justifies even closer cooperation and resource synergies. I would therefore like to see Europe accorded a stronger position within the UN, particularly at the annual General Assembly.
I have voted in favour of this report. The EU must increase its independence and develop its dialogues with third countries. It must speak with a more powerful and more unified voice and respond much more quickly, in order to be able to act as a trustworthy and reliable partner.
The international situation has recently been changing ever more rapidly. The rising economic importance of Asia, the revolutionary movements in Africa, the increased terrorist threat, the need to establish joint and sustainable European raw materials strategies and ever more frequent violations of human rights are just a few of the problems with which EU diplomacy has to contend today. Experience has taught us that it is powerless in many cases. The European Union's foreign policy appears to be poorly thought-out and poorly coordinated. Furthermore, the idea of joint and sustainable European policies has lost out on more than one occasion to the interests of the largest countries of the 'old' EU. A perfect example of this is the lack of a rule ensuring geographical balance when filling posts in the European External Action Service. This system needs to be changed, and it was for this reason that I did not support the Muñiz De Urquiza report. I believe that it identifies key conditions which the EU and the Member States should meet in order to be able to perform better the tasks enshrined in the Treaty of Lisbon. However, we should not endeavour to replace NATO with a new EU army, but instead concentrate on the appropriate division of tasks during international crises. The EU's role could lie in the provision of humanitarian aid, while the North Atlantic Alliance would coordinate military aid. This distribution of tasks could also make it possible to strengthen cooperation with the EU's most important trade and military partner, namely the United States.